Exhibit 10.1

Execution Version

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment No. 2”), dated as of
December 18, 2018, by and among Donnelley Financial Solutions, Inc. (the
“Borrower”), the other Loan Parties, JPMORGAN CHASE BANK, N.A. (“JPM”), as
administrative agent (in such capacity, including any permitted successor
thereto, the “Administrative Agent”) and the Lenders (as defined below) party
hereto. All capitalized terms used herein (including in this preamble) and not
otherwise defined herein shall have the respective meanings provided such terms
in the Credit Agreement referred to below.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of September 30, 2016, as amended by Amendment No. 1, dated as of October 2,
2017, among the Borrower, the other parties thereto, the lenders party thereto
from time to time (collectively, the “Lenders” and each individually, a
“Lender”), JPM, as Administrative Agent, collateral agent, Swing Line Lender and
as an Issuing Bank (as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to, but not
including, the date hereof, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein (the Credit Agreement, as amended by this Amendment No. 2, the
“Amended Credit Agreement”) so as to, among other things, (i) incur new
Revolving Commitments (the “Revolving Commitments”) to replace the entire amount
of existing Revolving Commitments (the “Existing Revolving Commitments”) under
the Revolving Facility existing immediately prior to the Amendment No. 2
Effective Date (as defined below) (such existing Revolving Facility, the
“Existing Revolving Facility”) with a new Revolving Facility and (ii) make
certain other amendments to the Credit Agreement in accordance with Section 9.02
thereof, in each case on the terms set forth herein;

WHEREAS, (i) each Person party hereto as a Revolving Lender (each a “Revolving
Lender”) has agreed, on the terms and conditions set forth herein, to
(A) provide a Revolving Commitment in the principal amount set forth next to
such Revolving Lender’s name on Schedule 1 hereto and (B) issue Letters of
Credit in an amount equal to its LC Sublimit set fort next to such Revolving
Lender’s name on Schedule 1 hereto, in each case effective as of the Amendment
No. 2 Effective Date and (ii) upon the establishment of such Revolving
Commitments, the Existing Revolving Commitments shall be terminated;

WHEREAS, the Lenders party hereto, constituting all of the Revolving Lenders and
the Required Lenders under the Credit Agreement on the date hereof, have agreed
to amend the Credit Agreement as provided in this Amendment No. 2; and

WHEREAS, each Loan Party party hereto (collectively, the “Reaffirming Parties,”
and each, a “Reaffirming Party”) expects to realize substantial direct and
indirect benefits as a result of this Amendment No. 2 becoming effective and the
consummation of the transactions contemplated hereby and agrees to reaffirm its
obligations under the Amended Credit Agreement, the Collateral Documents, and
the other Loan Documents to which it is a party.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:



--------------------------------------------------------------------------------

SECTION 1. AMENDMENTS TO CREDIT AGREEMENT. The Credit Agreement is, effective as
of the Amendment No. 2 Effective Date (as defined below), hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Credit Agreement attached as Exhibit
A hereto.

SECTION 2. REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and after the
Amendment No. 2 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or text of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Amendment No.2. Upon the effectiveness of the Revolving Commitments on the
Amendment No. 2 Effective Date, the Existing Revolving Commitments shall be
terminated in full. This Amendment No. 2 shall for all purposes constitute a
“Loan Document” under and as defined in the Credit Agreement and the other Loan
Documents.

SECTION 3. REPRESENTATIONS & WARRANTIES. In order to induce the Revolving
Lenders and the Administrative Agent to enter into this Amendment No. 2, each
Loan Party hereby represents and warrants to the Revolving Lenders and the
Administrative Agent that:

(a) On and as of the Amendment No. 2 Effective Date, each of the representations
and warranties made by any Loan Party set forth in Article III of the Credit
Agreement or in any other Loan Document shall be true and correct in all
material respects (provided that, any representation and warranty that is
qualified by “materiality,” “material adverse effect” or similar language shall
be true and correct in all respects (after giving effect to any such
qualification therein)) on and as of the Amendment No. 2 Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or if any such representation and warranty is qualified by
“materiality,” “material adverse effect” or similar language, shall be true and
correct in all respects (after giving effect to any such qualification therein))
on and as of such earlier date); provided that all references in the
representations set forth in Sections 3.02, and 3.03 of the Credit Agreement to
“Loan Documents” shall be deemed to be references to this Amendment No. 2 and
the other Loan Documents (including the Credit Agreement) as amended by this
Amendment No. 2.

(b) No Default or Event of Default has occurred or is continuing or would occur
immediately after giving effect to this Amendment No. 2.

SECTION 4. CONDITIONS PRECEDENT. This Amendment No. 2 shall become effective as
of the first date (the “Amendment No. 2 Effective Date”) when each of the
conditions set forth in this Section 4 shall have been satisfied or waived:

(a) The Administrative Agent shall have received a duly authorized, executed and
delivered counterpart of the signature page to this Amendment No. 2 from each
Loan Party named on the signature pages hereto and each Revolving Lender.

(b) The Administrative Agent shall have received from the Borrower a
non-refundable upfront fee for the account of each Revolving Lender equal to
(i) for the aggregate principal amount of each Revolving Lender’s Revolving
Commitment in excess of its Existing Revolving Commitment (such amount, an
“Excess Commitment Amount”), 0.375% of such Excess Commitment Amount and
(ii) for the aggregate principal amount of each Revolving Lender’s Revolving
Commitment equal to its Existing Revolving Commitment, 0.15% of such amount, in
each case on the Amendment No. 2 Effective Date.

 

-2-



--------------------------------------------------------------------------------

(c) All costs, fees and expenses (including, without limitation, legal fees and
expenses) contemplated and to the extent required by the Credit Agreement, the
Engagement Letter and any other letter agreement between the Borrower and any
Arranger relating to the transactions contemplated hereby, and which are payable
to the Amendment No.2 Lead Arrangers (as defined in Exhibit A hereto) or any
other Arranger or the Administrative Agent shall have been paid to the extent
due.

(d) No Default or Event of Default shall have occurred or be continuing or would
occur immediately after giving effect to this Amendment No. 2.

(e) Each of the representations and warranties made by any Loan Party set forth
in Section 3 hereof shall be true and correct in all material respects (provided
that, any representation and warranty that is qualified by “materiality,”
“material adverse effect” or similar language shall be true and correct in all
respects (after giving effect to any such qualification therein)) on and as of
the Amendment No. 2 Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or if any such
representation and warranty is qualified by “materiality,” “material adverse
effect” or similar language, shall be true and correct in all respects (after
giving effect to any such qualification therein)) on and as of such earlier
date).

(f) The Administrative Agent shall have received a certificate of the Borrower,
dated the Amendment No. 2 Effective Date, executed by a Responsible Officer of
the Borrower certifying compliance with the requirements set forth in clauses
(d) and (e) of this Section 4.

(g) On the Amendment No. 2 Effective Date, the Administrative Agent shall have
received a customary written opinion (addressed to the Administrative Agent and
the Lenders and dated the Amendment No. 2 Effective Date) of (i) Sullivan &
Cromwell LLP, counsel to the Loan Parties and (ii) local counsel in each
jurisdiction in which a Loan Party is organized and the laws of which are not
covered by the opinion referred to in (i) above, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

(h) The Administrative Agent shall have received a customary certificate from
each Loan Party, dated the Amendment No. 2 Effective Date, signed by a
Responsible Officer of such Loan Party, and attested to by the secretary or any
assistant secretary of such Loan Party, with appropriate insertions, together
with (a) certified copies of the certificate or articles of incorporation and
by-laws (or other equivalent organizational documents), as applicable, of such
Loan Party, (b) customary resolutions of such Loan Party referred to in such
certificate, (c) incumbency or specimen signatures which identify by name and
title of such Responsible Officer or authorized signatory of such Loan Party
authorized to sign this Amendment No. 2, and (d) a good standing certificate
from the applicable Governmental Authority of such Loan Party’s jurisdiction of
incorporation, organization or formation, each dated a recent date prior to the
Amendment No. 2 Effective Date and certifying as to the good standing of such
Loan Party; provided that in the case of preceding clause (a), such documents
shall not be required to be delivered with respect to any Person that was a Loan
Party immediately prior to the Amendment No. 2 Effective Date if such
certificate includes a certification by such Responsible Officer that the
applicable organizational documents delivered to the Administrative Agent in
connection with the initial funding of Term Loans on the Closing Date remain in
full force and effect and have not been amended, modified, revoked or rescinded
since the Closing Date.

 

-3-



--------------------------------------------------------------------------------

(i) The Borrower shall have (i) repaid (or caused to be repaid) all Revolving
Loans outstanding under the Existing Revolving Facility immediately prior to the
Amendment No. 2 Effective Date (such Revolving Loans, the “Existing Revolving
Loans”) and (ii) paid to all Revolving Lenders (as defined in the Credit
Agreement) (A) holding Existing Revolving Loans all accrued and unpaid interest
on their Existing Revolving Loans and (B) all accrued and unpaid facility fees
contemplated by Section 2.09 of the Credit Agreement, in each case to, but not
including, the Amendment No .2 Effective Date.

(j) The Administrative Agent shall have received from the Borrower, for the
account of each Revolving Lender with respect to its participations in Letters
of Credit, all accrued and unpaid participation fees required by
Section 2.09(b)(i) of the Credit Agreement.

(k) The Amendment No.2 Lead Arrangers and the Administrative Agent shall have
received at least three (3) Business Days prior to the Amendment No. 2 Effective
Date all documentation and other information requested by the Lenders that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least five (5) Business Days prior to the
Amendment No. 2 Effective Date.

(l) With respect to each Mortgaged Property located in the United States of
America owned by a Loan Party as of the Amendment No. 2 Effective Date, the
Administrative Agent shall have received (i) a completed “life-of-loan” Federal
Emergency Management Agency standard flood hazard determination (to the extent a
Mortgaged Property is located in a Special Flood Hazard Area, together with a
notice about Special Flood Hazard Area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto) and (ii) a copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies required by Section 5.05 of the Credit Agreement.

SECTION 5. ARRANGERS. The Borrower and the Required Lenders agree that the
Amendment No.2 Lead Arrangers shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Lead Arrangers
pursuant to Sections 8.08 and 9.04 of the Amended Credit Agreement and except as
otherwise agreed to in writing by the Borrower and the Amendment No. 2 Lead
Arrangers, shall have no duties, responsibilities or liabilities with respect to
this Amendment No. 2, the Amended Credit Agreement or any other Loan Document.

SECTION 6. REAFFIRMATION.

(a) To induce the Revolving Lenders and the Administrative Agent to enter into
this Amendment No. 2, each of the Loan Parties hereby acknowledges and reaffirms
its obligations under each Loan Document to which it is a party, including,
without limitation, any grant, pledge or collateral assignment of a lien or
security interest, as applicable, contained therein, in each case as amended,
restated, amended and restated, supplemented or otherwise modified prior to or
as of the date hereof (including as amended pursuant to this Amendment No. 2)
(collectively, the “Reaffirmed Documents”). Each Loan Party acknowledges and
agrees that each of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this Amendment No. 2.

(b) In furtherance of the foregoing Section 6(a), each Subsidiary Guarantor, in
its capacity as a Guarantor under the Guarantee Agreement (in such capacity,
each a “Reaffirming Loan Guarantor”), reaffirms its guarantee of the Obligations
under the terms and conditions of the Guarantee Agreement and agrees that the
Guarantee Agreement remains in full force and effect to the extent set forth in
the Guarantee

 

-4-



--------------------------------------------------------------------------------

Agreement and after giving effect to this Amendment No. 2, and is hereby
ratified, reaffirmed and confirmed. Each Reaffirming Loan Guarantor hereby
confirms that it consents to the terms of this Amendment No. 2 and the Amended
Credit Agreement. Each Reaffirming Loan Guarantor hereby (i) acknowledges and
agrees that its guarantee of the Obligations and each of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall not be impaired or limited by
the execution or effectiveness of this Amendment No. 2, (ii) acknowledges and
agrees that it will continue to guarantee to the fullest extent possible in
accordance with the Loan Documents the payment and performance of all
Obligations (including all such Obligations as amended, reaffirmed and/or
increased pursuant to this Amendment No. 2) and (iii) acknowledges, agrees and
warrants for the benefit of the Administrative Agent, the Collateral Agent and
each other Secured Party that there are no rights of set-off or counterclaim,
nor any defenses of any kind, whether legal, equitable or otherwise, that would
enable such Reaffirming Loan Guarantor to avoid or delay timely performance of
its obligations under the Loan Documents.

(c) In furtherance of the foregoing Section 6(a), each of the Loan Parties that
is party to any Collateral Document, in its capacity as a “grantor,” “pledgor”
or other similar capacity under such Collateral Document (in such capacity, each
a “Reaffirming Grantor”), hereby acknowledges that it has reviewed and consents
to the terms and conditions of this Amendment No. 2 and the transactions
contemplated hereby. In addition, each Reaffirming Grantor reaffirms the
security interests granted by such Reaffirming Grantor under the terms and
conditions of the Collateral Documents (in each case, to the extent a party
thereto) to secure the Obligations (including all such Obligations as amended,
reaffirmed and/or increased pursuant to this Amendment No. 2) and agrees that
such security interests remain in full force and effect and are hereby ratified,
reaffirmed and confirmed. Each Reaffirming Grantor hereby (i) confirms that each
Collateral Document to which it is a party or is otherwise bound and all
Collateral encumbered thereby will continue to secure, to the fullest extent
possible in accordance with the Collateral Documents, the payment and
performance of the Obligations (including all such Obligations as amended,
reaffirmed and/or increased pursuant to this Amendment No. 2), as the case may
be, including without limitation the payment and performance of all such
applicable Obligations that are joint and several obligations of each Guarantor
and each Reaffirming Grantor now or hereafter existing, (ii) confirms its
respective grant to the Collateral Agent for the benefit of the Secured Parties
of the security interest in and continuing Lien on all of such Reaffirming
Grantor’s right, title and interest in, to and under all Collateral, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located, as collateral security for the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all applicable
Obligations (including all such Obligations as amended, reaffirmed and/or
increased pursuant to this Amendment No. 2), subject to the terms contained in
the applicable Loan Documents, and (iii) confirms its respective pledges, grants
of security interests and other obligations, as applicable, under and subject to
the terms of each of the Collateral Documents to which it is a party.

(d) Each Guarantor (other than the Borrower) acknowledges and agrees that
(i) such Guarantor is not required by the terms of the Credit Agreement or any
other Loan Document to consent to this Amendment No. 2 and (ii) nothing in the
Credit Agreement, this Amendment No. 2 or any other Loan Document shall be
deemed to require the consent of such Guarantor to any future amendment, consent
or waiver of the terms of the Credit Agreement.

SECTION 7. MISCELLANEOUS PROVISIONS.

(a) Ratification. This Amendment No. 2 is limited to the matters specified
herein and shall not constitute acceptance or waiver, or, to the extent not
expressly set forth herein, an amendment or modification, of any other provision
of the Credit Agreement or any other Loan Document. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Credit

 

-5-



--------------------------------------------------------------------------------

Agreement or any other Loan Document or instruments securing the same, which
shall remain in full force and effect as modified hereby or by instruments
executed concurrently herewith, and each of the parties hereto acknowledges and
agrees that the terms of this Amendment No. 2 constitute an amendment of the
terms of pre-existing Indebtedness and the related agreement, as evidenced by
the Amended Credit Agreement.

(b) Governing Law; Submission to Jurisdiction, Consent to Service of Process,
Waiver of Jury Trial, Etc. Sections 9.10 and 9.11 of the Credit Agreement are
incorporated by reference herein as if such Sections appeared herein, mutatis
mutandis.

(c) Severability. Section 9.08 of the Credit Agreement is incorporated by
reference herein as if such Section appeared herein, mutatis mutandis.

(d) Counterparts; Headings. This Amendment No. 2 may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 2 by telecopy or other electronic transmission (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Amendment No. 2. Article and Section headings used herein are for
convenience of reference only, and are not part of this Amendment No. 2 and
shall not affect the construction of, or be taken into consideration in
interpreting, this Amendment No. 2.

(e) Amendment, Modification and Waiver. This Amendment No. 2 may not be amended
nor may any provision hereof be waived except pursuant to a writing signed by
each of the parties hereto.

SECTION 8. POST-CLOSING OBLIGATIONS. Within 90 days after the Amendment No. 2
Effective Date (which period may be extended in the reasonable discretion of the
Administrative Agent), each relevant Loan Party shall deliver to the
Administrative Agent either:

 

  (a)

written confirmation (which confirmation may be provided in the form of an
electronic mail acknowledgment in form and substance reasonably satisfactory to
the Administrative Agent) from local counsel in the jurisdiction in which each
Mortgaged Property is located substantially to the effect that: (x) the
recording of the existing Mortgage encumbering such Mortgaged Property is the
only filing or recording necessary to give constructive notice to third parties
of the lien created by such Mortgage as security for the Obligations, including
the Obligations evidenced by the Amended Credit Agreement; and (y) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes, are necessary under applicable law in order to maintain
the continued enforceability, validity or priority of the lien created by such
Mortgage as security for the Obligations, including the Obligations evidenced by
the Amended Credit Agreement; or

 

  (b)

the following documents:

 

  (i)

with respect to each Mortgage encumbering a Mortgaged Property, an amendment
thereof (a “Mortgage Amendment”) duly executed and acknowledged by the relevant
Loan Party, and in form for recording in the recording office where the Mortgage
was recorded, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

-6-



--------------------------------------------------------------------------------

  (ii)

with respect to each Mortgage Amendment, (x) for the Mortgaged Property located
in Arizona, a date down endorsement to the existing Mortgage Policy relating to
the Mortgage encumbering such Mortgaged Property (a “Title Policy Endorsement”)
insuring that such Mortgage, as amended by such Mortgage Amendment is a valid
lien on such Mortgaged Property in favor of the Administrative Agent for the
benefit of the Secured Parties free and clear of any other Liens except for
Permitted Liens and each such Title Policy Endorsement shall otherwise be in
form and substance reasonably satisfactory to the Administrative Agent and
(y) for the Mortgaged Properties located in Pennsylvania and New Jersey, a title
search confirming that there are no Liens except for Permitted Liens on such
Mortgaged Property; and

 

  (iii)

with respect to each Mortgage Amendment, opinions of local counsel regarding the
due authorization, execution, delivery and enforceability of such Mortgage
Amendment and such other matters customarily covered in real estate mortgage
amendment opinions as the Administrative Agent may reasonably request.

[Remainder of page intentionally blank; signatures begin next page]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed by their respective authorized officers as of the date first above
written.

 

DONNELLEY FINANCIAL SOLUTIONS, INC., as Borrower By:  

/s/ David A. Gardella

  Name: David A. Gardella   Title:   Chief Financial Officer WITH RESPECT TO
SECTION 6: DONNELLEY FINANCIAL, LLC, as a Loan Party, Reaffirming Loan Guarantor
and Reaffirming Grantor By:  

/s/ David A. Gardella

  Name: David A. Gardella   Title:   Chief Financial Officer WITH RESPECT TO
SECTION 6: DFS INTERNATIONAL HOLDINGS, INC., as a Loan Party, Reaffirming Loan
Guarantor and Reaffirming Grantor By:  

/s/ David A. Gardella

  Name: David A. Gardella   Title:   Chief Financial Officer

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios   Title:   Executive Director

 

JPMORGAN CHASE BANK, N.A., as a Revolving Lender and an Issuing Bank By:  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios   Title:   Executive Director

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Revolving Lender and an Issuing Bank

By:  

/s/ Kyle Oberkrom

  Name: Kyle Oberkrom   Title:   Associate

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Revolving Lender and an Issuing Bank

By:  

/s/ Michael Saurer

  Name: Michael Saurer   Title:   Vice President

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

Capital One, National Association, as a Revolving Lender

By:  

/s/ Paul Isaac

  Name: Paul Isaac   Title:   Duly Authorized Signatory

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Revolving Lender

By:  

/s/ Martin Rohan

  Name: Martin Rohan   Title:   Vice President

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, as a Revolving Lender

By:  

/s/ Valerie Schanzer

  Name: Valerie Schanzer   Title:   Managing Director

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

MUFG, Ltd., as a Revolving Lender

By:  

/s/ Samantha Schumacher

  Name: Samantha Schumacher   Title:   Authorized Signatory

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Revolving Lender

By:  

/s/ Corey Noland

  Name: Corey Noland   Title:   Vice President

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Revolving Lender

By:  

/s/ Carlos Cruz

  Name: Carlos Cruz   Title:   Director

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Revolving Lender

By:  

/s/ Shreya Shah

  Name: Shreya Shah   Title:   Senior Vice President

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Revolving Lender

By:  

/s/ Jerrod Clements

  Name: Jerrod Clements   Title:   Vice President

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender

By:  

/s/ Kyle R. Holtz

  Name: Kyle R. Holtz   Title:   Director

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Revolving Lender

By:  

/s/ Mick Tiffany

  Name: Mick Tiffany   Title:   Vice President

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

The Governor & Company of the Bank of Ireland, as a Revolving Lender

By:  

/s/ Cora Phelan

  Name: Cora Phelan   Title:   Authorized Signatory By:  

/s/ Conor Linehan

  Name: Conor Linehan   Title:   Authorized Signatory

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Revolving Lender and an Issuing Bank

By:  

/s/ John Lascody

  Name: John Lascody   Title:   Vice President

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company, as a Revolving Lender

By:  

/s/ Lisa DeCristofaro

  Name: Lisa DeCristofaro   Title:   SVP

[DFS - Signature Page to Amendment No 2 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

(see attached)



--------------------------------------------------------------------------------

Conformed Convenience CopyExhibit A

 

 

 

CREDIT AGREEMENT

Dated as of September 30, 2016,

among

DONNELLEY FINANCIAL SOLUTIONS, INC.,

as Borrower,

THE LENDERS PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

CAPITAL ONE SECURITIES, INC.,

FIFTH THIRD SECURITIES, INC.,

ING BANK N.V.,

PNC CAPITAL MARKETS LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

MUFG BANK, LTD. (f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A. and CITIGROUP GLOBAL MARKETS INC.,

as Co-Syndication Agents,

and

CAPITAL ONE SECURITIES, INC.,

FIFTH THIRD SECURITIES, INC.,

ING BANK N.V.,

PNC CAPITAL MARKETS LLC,

SUNTRUST BANK,

MUFG BANK, LTD. (f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

Conformed Convenience Copy to ReflectAs Amended by Amendment No. 11 on
October 2, 2017 and Amendment No. 2 on December 18, 2018

 

 

 

 

 

1 

This document is a conformed copy reflecting Amendment No. 1, dated October 2,
2017. This document is for convenience purposes only, and reference should be
made to the actual amendment as the governing instrument.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         Page  

ARTICLE I

 

Definitions

 

Section 1.01

  Defined Terms      1  

Section 1.02

  Classification of Loans and Borrowings      3839  

Section 1.03

  Terms Generally      3839  

Section 1.04

  Accounting Terms; GAAP      3939  

Section 1.05

  Rounding      3940  

Section 1.06

  Times of Day      3940  

Section 1.07

  Letter of Credit Amounts      3940  

Section 1.08

  Currencies      3940  

Section 1.09

  Limited Condition Acquisitions      3940   ARTICLE II

 

The Credits

 

Section 2.01

  Commitments      4041  

Section 2.02

  Incremental Revolving Commitments and Incremental Term Loans      4141  

Section 2.03

  Procedure for Borrowing      4343  

Section 2.04

  Funding of Borrowings      4344  

Section 2.05

  Interest Elections      4444  

Section 2.06

  Termination and Reduction of Commitments      4445  

Section 2.07

  Repayment of Loans; Evidence of Debt      4545  

Section 2.08

  Prepayments      4546  

Section 2.09

  Fees      4748  

Section 2.10

  Interest      4849  

Section 2.11

  Alternate Rate of Interest      4949  

Section 2.12

  Increased Costs      4949  

Section 2.13

  Break Funding Payments      5050  

Section 2.14

  Taxes      5051  

Section 2.15

  Pro Rata Treatment and Payments      5353  

Section 2.16

  Mitigation Obligations; Replacement of Lenders      5455  

Section 2.17

  Letters of Credit      5556  

Section 2.18

  Defaulting Lenders      5959  

Section 2.19

  Extensions of Commitments      6161  

Section 2.20

  Refinancing Amendments      6263  

Section 2.21

  Loan Repurchases      6565  

Section 2.22

  Swing Line Loans      6667   ARTICLE III

 

Representations and Warranties

 

Section 3.01

  Organization; Powers      6969  

Section 3.02

  Authorization; Enforceability      6969  

Section 3.03

  Governmental Approvals; No Conflicts      6969  

Section 3.04

  Financial Position      6969  

Section 3.05

  Properties; Flood Documentation      6969  

Section 3.06

  Litigation and Environmental Matters      7070  

Section 3.07

  Compliance with Laws and Agreements      7070  

 

-i-



--------------------------------------------------------------------------------

Section 3.08

  Investment Company Status      7070  

Section 3.09

  Taxes      7070  

Section 3.10

  ERISA      7070  

Section 3.11

  Disclosure      7070  

Section 3.12

  Liens; Security Interests in the Collateral      7171  

Section 3.13

  No Change      7171  

Section 3.14

  Subsidiaries      7171  

Section 3.15

  Solvency      7171  

Section 3.16

  No Default      7272  

Section 3.17

  OFAC      7272  

Section 3.18

  Anti-Corruption Laws      7272  

Section 3.19

  EEA Financial Institutions      7272  

Section 3.20

  Labor Matters      7272  

Section 3.21

  Use of Proceeds      7272  

Section 3.22

  Insurance      7272  

Section 3.23

  USA PATRIOT Act      7272   ARTICLE IV

 

Conditions

 

Section 4.01

  Closing Date      7272  

Section 4.02

  Each Credit Event      7474   ARTICLE V

 

Affirmative Covenants

 

Section 5.01

  Financial Statements; Other Information      7575  

Section 5.02

  Notices of Material Events      7777  

Section 5.03

  Existence; Conduct of Business      7777  

Section 5.04

  Payment of Obligations      7777  

Section 5.05

  Maintenance of Properties; Insurance      7777  

Section 5.06

  Books and Records; Inspection Rights      7878  

Section 5.07

  Compliance with Laws      7979  

Section 5.08

  Use of Proceeds      7979  

Section 5.09

  Guarantors and Collateral      7979  

Section 5.10

  Further Assurances      8181  

Section 5.11

  Ratings      8181  

Section 5.12

  Post-Closing Requirements      8181   ARTICLE VI

 

Negative Covenants

 

Section 6.01

  Indebtedness      8282  

Section 6.02

  Liens      8484  

Section 6.03

  Fundamental Changes      8686  

Section 6.04

  Disposition of Property      8686  

Section 6.05

  Restricted Payments      8787  

Section 6.06

  Transactions with Affiliates      8888  

Section 6.07

  Changes in Fiscal Periods      8989  

Section 6.08

  Sales and Leasebacks      8989  

Section 6.09

  Clauses Restricting Subsidiary Distributions      8989  

Section 6.10

  Financial Maintenance Covenants      9091  

Section 6.11

  Investments      9191  

 

-ii-



--------------------------------------------------------------------------------

Section 6.12

  Restrictive Agreements      9292  

Section 6.13

  Restrictions on Amendments of Certain Documents      9292  

Section 6.14

  Lines of Business      9292   ARTICLE VII

 

Events of Default

 

Section 7.01

  Events of Default      9393   ARTICLE VIII

 

The Administrative Agent

 

Section 8.01

  Appointment and Authorization      9494  

Section 8.02

  Administrative Agent and Affiliates      9595  

Section 8.03

  Action by Administrative Agent      9595  

Section 8.04

  Consultation with Experts      9595  

Section 8.05

  Delegation of Duties      9695  

Section 8.06

  Successor Administrative Agent      9696  

Section 8.07

  Credit Decision      9797  

Section 8.08

  Lead Arrangers; Co-Syndication Agent; Co-Documentation Agents      9797  

Section 8.09

  Tax Indemnification by the Lenders      9797  

Section 8.10

  Administrative Agent May File Proofs of Claim; Credit Bidding      9897  

Section 8.11

  Obligations Under Cash Management Agreements and Specified Swap Agreements   
  9998   ARTICLE IX

 

Miscellaneous

 

Section 9.01

  Notices      9999  

Section 9.02

  Waivers; Amendments      100100  

Section 9.03

  No Waiver; Cumulative Remedies; Enforcement      102101  

Section 9.04

  Expenses; Indemnity; Damage Waiver      102102  

Section 9.05

  Successors and Assigns      104103  

Section 9.06

  Survival      107106  

Section 9.07

  Counterparts; Integration; Effectiveness      107107  

Section 9.08

  Severability      107107  

Section 9.09

  Right of Setoff      107107  

Section 9.10

  Governing Law; Jurisdiction; Consent to Service of Process      107107  

Section 9.11

  WAIVER OF JURY TRIAL      108108  

Section 9.12

  Headings      108108  

Section 9.13

  Confidentiality      108108  

Section 9.14

  USA PATRIOT Act      10109  

Section 9.15

  Collateral and Guarantee Matters      109109  

Section 9.16

  No Advisory or Fiduciary Relationship      110110  

Section 9.17

  Platform; Borrower Materials      110110  

Section 9.18

  Electronic Execution of Assignments and Certain Other Documents      111110  

Section 9.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
111111  

Section 9.20

  Certain ERISA Matters.      111  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:    Schedule 1.01A    —      Commitments and LC Sublimits Schedule
1.01B    —      Mortgaged Properties Schedule 2.17    —      Existing Letters of
Credit Schedule 3.06    —      Disclosed Matters Schedule 3.12    —      Filings
Schedule 3.14    —      Guarantors Schedule 3.22    —      Insurance Schedule
4.01    —      UCC-3s Schedule 5.12    —      Post-Closing Requirements Schedule
6.01    —      Existing Indebtedness Schedule 6.02    —      Existing Liens
Schedule 6.06    —      Affiliate Transactions Schedule 6.09    —      Existing
Restrictions Schedule 6.11    —      Existing Investments Schedule 6.12      
Restrictive Agreements Schedule 9.01    —      Notices EXHIBITS:    Exhibit A   
—      Form of Assignment and Assumption Exhibit B    —      Form of Borrower
Purchasing Party Assignment Agreement Exhibit C    —      Form of Guarantee
Agreement Exhibit D    —      Form of Security Agreement Exhibit E    —     
Form of Secretary Certificate Exhibit F    —    [Reserved] Exhibit G-1    —     
Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit G-2    —      Form U.S. Tax
Certificate (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes) Exhibit G-3    —      Form U.S. Tax Certificate (For Non-U.S.
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-4    —      Form U.S. Tax Certificate (For Non-U.S. Participants That
Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit H    —      Form
of Perfection Certificate Exhibit I    —      Form of Solvency Certificate
Exhibit J    —      Auction Procedures Exhibit K    —      Form of Committed
Loan Notice Exhibit L    —      Form of Swing Line Loan Notice

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 30, 2016 (as amended, restated,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among DONNELLEY FINANCIAL SOLUTIONS, INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders and as collateral agent for
the Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”), as Swing Line Lender and as an Issuing Bank and the other Issuing Banks
party hereto from time to time.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2017 Refinancing Term Loans” shall have the meaning assigned to such term in
Amendment No. 1.

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning assigned to such term in Section 9.14.

“Accepting Term Lender” has the meaning assigned to such term in
Section 2.08(f).

“Additional Mortgage” has the meaning assigned to such term in Section 5.09(c).

“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid.”

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Aggregate Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate then outstanding principal amount of such Lender’s Term Loans
and (b) the amount of such Lender’s Revolving Commitment then in effect or, if
such Revolving Commitment has been terminated, such Lender’s Outstanding
Revolving Credit.

“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.

“All-in Yield” means, as to any Loans (or other Indebtedness, if applicable),
the yield thereon to Lenders (or other lenders, as applicable) providing such
Loans (or other Indebtedness, if applicable) in the primary syndication thereof,
as reasonably determined by the Administrative Agent in consultation with the
Borrower, whether in the form of interest rate, margin, original issue discount,
up-front fees, rate floors or otherwise; provided, that original issue discount
and up-front fees shall be equated to interest rate based on an assumed four
year average life; and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees and customary
consent fees for an amendment paid generally to consenting lenders.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, subject to the applicable
minimum rates specified in the definition of “Eurodollar Rate,” the Eurodollar
Rate for any day shall be based on the Eurodollar Rate at approximately 11:00
a.m. London time on such day; provided further that, if the Alternate Base Rate
shall at any time be less than 1.00% per annum, such rate shall be deemed to be
1.00% per annum for the purposes of this Agreement. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Eurodollar Rate, respectively.

“Amendment No. 1” shall mean the Amendment No. 1 to Credit Agreement, dated as
of October 2, 2017, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Lenders party thereto.

“Amendment No. 2” shall mean Amendment No. 2 to Credit Agreement, dated as of
December 18, 2018, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Lenders party thereto.

“Amendment No. 2 Documentation Agents” means, collectively, Capital One
Securities, Inc., Citizens Bank, N.A., Fifth Third Securities, Inc., MUFG Bank,
Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,LTD.), PNC Captial Markets LLC,
Suntrust Robinson Humphrey, Inc., U.S. Bank National Association and Wells Fargo
Securities, LLC.

“Amendment No. 1 Effective Date” shall have the meaning assigned to such term in
Amendment No. 1. The Amendment No. 1 Effective Date shall be October 2, 2017.

“Amendment No. 2 Effective Date” shall have the meaning assigned to such term in
Amendment No. 2. The Amendment No. 2 Effective Date shall be December 18, 2018.

“Amendment No. 2 Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A.,
Bank of America, N.A., Citigroup Global Markets Inc., Capital One Securities,
Inc., Citizens Bank, N.A., Fifth Third Securities, Inc., MUFG Bank, Ltd. (f/k/a
The Bank of Tokyo-Mitsubishi UFJ,LTD.), PNC Captial Markets LLC, Suntrust
Robinson Humphrey, Inc., TD Bank, N.A., U.S. Bank National Association and Wells
Fargo Securities, LLC, as joint lead arrangers and joint bookrunners for
Amendment No. 2.

“Amendment No. 2 Syndication Agents” means, collectively, Bank of America, N.A.
and Citigroup Global Markets Inc.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Exposure of all Lenders represented by the Aggregate
Exposure of such Lender (or, if the Commitments have terminated in full, all
Term Loans have been repaid and the Outstanding Revolving Credit has been
reduced to zero, such percentage immediately prior to such termination,
repayment and reduction).

“Applicable Rate” means (a) for each Revolving Loan, (i) prior to the first
Adjustment Date occurring after the ClosingAmendment No. 2 Effective Date,
2.502.25% for Eurodollar Loans and 1.501.25% for ABR Loans and (ii) on and after
the first Adjustment Date occurring after the ClosingAmendment No. 2 Effective
Date, a percentage determined in accordance with the Pricing Grid, (b) for each
Term B Loan, 3.00% for Eurodollar Loans and 2.00% for ABR Loans and (c) for each
Type of Incremental Term Loan, such per annum rates as shall be agreed to by the
Borrower and the applicable Incremental Term Lenders as shown in the applicable
Incremental Assumption Agreement.

“Approved Fund” means any Person that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-2-



--------------------------------------------------------------------------------

“Asset Acquisition” means:

(1) an Investment by the Borrower or any Restricted Subsidiary in any other
Person if, as a result of such Investment, such Person shall become a Restricted
Subsidiary, or shall be merged with or into the Borrower or any Restricted
Subsidiary, or

(2) the acquisition by the Borrower or any Restricted Subsidiary of all or
substantially all of the assets or equity interests of any other Person or any
division or line of business of any other Person.

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary (including by means of a
sale and leaseback transaction or a merger or consolidation) (collectively, for
purposes of this definition, a “transfer”), in one transaction or a series of
related transactions, of any assets of the Borrower or any of its Restricted
Subsidiaries other than dispositions of inventory in the ordinary course of
business. For purposes of this definition, the term “Asset Sale” shall not
include:

(1) transfers of cash or Cash Equivalents;

(2) transfers of assets (including Equity Interests) that are governed by, and
made in accordance with, Section 6.03 (other than clause (iii) thereof);

(3) Restricted Payments not prohibited by Section 6.05 and Investments not
prohibited by Section 6.11;

(4) the creation of any Lien permitted by Section 6.02;

(5) transfers of assets that are (i) damaged, worn out or obsolete or
(ii) replaced by or exchanged for assets of similar suitability and value;

(6) dispositions of property by any subsidiary to the Borrower or to a wholly
owned subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor;

(7) Involuntary Dispositions;

(8) Asset Swaps (including assumption of liabilities or obligations in
connection therewith) useful in the business of the Borrower and its
Subsidiaries;

(9) sales or grants of licenses or sublicenses to use the patents, trade
secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Borrower or any Restricted Subsidiary to the
extent not materially interfering with the business of the Borrower and the
Restricted Subsidiaries; and

(10) any transfer or series of related transfers that, but for this clause,
would be Asset Sales, if the aggregate Fair Market Value of the assets
transferred in such transaction or any such series of related transactions does
not exceed $10,000,000.

“Asset Swap” means any exchange of assets of the Borrower or any Restricted
Subsidiary for assets of another Person (including Equity Interests of a Person
whose primary business in a Related Business) that are intended to be used by
the Borrower or any Restricted Subsidiary in a Related Business.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“Auction Manager” has the meaning assigned to such term in Section 2.21(a).

“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit J hereto.

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.17(b).

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect at such time over (b) the sum of such Lender’s Revolving Loans
and LC Exposure at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors.

“Borrower” means Donnelley Financial Solutions, Inc., a Delaware corporation.

“Borrower Materials” has the meaning assigned to such term in Section 9.17.

“Borrowing” means a Loan of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, for the Borrower and its Restricted Subsidiaries
in respect of any period, the aggregate of all expenditures incurred by such
person during such period that, in accordance with GAAP, are or should be
included in “additions to property, plant or equipment” or similar items
reflected in the statement of cash flows of such person; provided, however, that
Capital Expenditures for the Borrower and its Restricted Subsidiaries shall not
include:

 

-4-



--------------------------------------------------------------------------------

(a) expenditures to the extent made with proceeds of the issuance of Qualified
Equity Interests of the Borrower or capital contributions to the Borrower or
funds that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” (but that will not constitute Net Proceeds
as a result of the second or third proviso to such clause (a));

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and its
Restricted Subsidiaries to the extent such proceeds are not then required to be
applied to prepay Term Loans pursuant to Section 2.08(c);

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding the Borrower or any
Restricted Subsidiary) and for which none of the Borrower or any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase, (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business or (iii) any Asset Swap;

(g) Investments in respect of an Asset Acquisition; or

(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale or Recovery Event to the extent such proceeds are not then required
to be applied to prepay Term Loans pursuant to Section 2.08(c).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that would have been
accounted by such Person as an operating lease in accordance with GAAP as of the
Closing Date shall be accounted for as an operating lease and not a Capital
Lease Obligation for all purposes under this Agreement.

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(2) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof; (3) commercial paper of an issuer rated at least
A-1 by Standard & Poor’s or P-1 by Moody’s, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (4) repurchase obligations of any

 

-5-



--------------------------------------------------------------------------------

commercial bank satisfying the requirements of clause (2) of this definition
with respect to securities issued or fully guaranteed or insured by the United
States government; (5) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by Standard & Poor’s or A by Moody’s; (6) securities with maturities of one year
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying the requirements of clause (2) of this
definition; (7) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (1) through (6) of this
definition; (8) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by Standard & Poor’s or Aaa by Moody’s and (iii) have portfolio assets
of at least $5,000,000,000; and (9) in the case of any Foreign Subsidiary,
investments substantially comparable to any of the foregoing investments with
respect to the country in which such Foreign Subsidiary is organized.

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Subsidiary Guarantor with a Cash Management Bank in
connection with cash management services, including treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements, unless, when entered into, such agreement is designated
in writing by the Borrower and the relevant Cash Management Bank to the
Administrative Agent to not be included as a Cash Management Agreement.

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement or provides any cash management services, is a Lender
or the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent or (ii) in the case of any Cash Management Agreement in effect on or prior
to the Closing Date, is, as of the Closing Date, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Cash Management Agreement.

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary Guarantor to any Cash Management Bank under any Cash Management
Agreement.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Closing Date, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives (including the rules for
systemically important banks contained in “Global systemically important banks:
assessment methodology and the additional loss absorbency requirement – Rules
text” published by the Basel Committee on Banking Supervision in November 2011,
as amended, supplemented or restated) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) thereunder or issued in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date created, adopted or issued, but
only to the extent it is the general policy of a Lender to impose applicable
increased costs or costs in connection with capital adequacy and liquidity
requirements similar to those described in clauses (a) and (b) of Section 2.12
generally on other similarly situated borrowers under similar circumstances
under agreements permitting such impositions; provided that such Lender shall
only be required to certify compliance with such requirement and shall not be
obliged to provide any other information.

 

-6-



--------------------------------------------------------------------------------

“Change of Control” means any of the following events:

(a) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its subsidiaries,
taken as a whole, to any Person;

(b) any person or group (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) (other than, solely on the Closing Date, RRD or any of its
Subsidiaries) is or becomes the beneficial owner (as such term is defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 35% of the aggregate
voting power of all outstanding classes or series of the Borrower’s Voting
Stock;

(c) the Borrower shall adopt a plan of liquidation or dissolution or any such
plan shall be approved by the stockholders of the Borrower; or

(d) a “change of control triggering event” (or similar event) shall occur in any
document pertaining to Material Indebtedness.

Notwithstanding the foregoing, (1) a transaction in which the Borrower becomes a
subsidiary of another Person (other than a Person that is an individual) shall
not constitute a Change of Control if the shareholders of the Borrower
immediately prior to such transaction beneficially own, directly or indirectly
through one or more intermediaries, the same proportion of voting power of the
outstanding classes or series of the Borrower’s voting stock as such
shareholders beneficially own immediately following the consummation of such
transaction; provided that such Person shall become a Guarantor hereunder in
accordance with the terms of Section 5.09(b) (assuming that the requirements
thereunder that apply to newly acquired Restricted Subsidiaries apply to such
Person) and thereafter (i) all covenants applicable to a Restricted Subsidiary
shall apply to such Person, (ii) all financial calculations and financial
statements made by reference to the Borrower shall be made by reference to such
Person and (iii) the Administrative Agent and Borrower shall enter into an
amendment to this Agreement (which shall not require the consent of any other
Lender) to give effect to the foregoing; and (2) a transaction in which the
Borrower consolidates with or merges into another U.S. Person shall not
Constitute a Change of Control if (A) the outstanding Voting Stock of the
Borrower is converted into or exchanged for the Voting Stock (other than
Disqualified Equity Interests) of the surviving Person, and (B) immediately
after such merger or consolidation, no person or group (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act) is the beneficial owner (as
such term is defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more
than 35% of the aggregate voting power of all outstanding classes or series of
such surviving Person’s Voting Stock.

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.

“CIM” means the Confidential Information Memorandum dated September 2016 and
made available to the Lenders in connection with this Agreement.

“Class” (a) when used in reference to any Loans or Borrowing, refers to whether
such Loans or the Loans comprising such Borrowing, are Revolving Loans, Term B
Loans, Incremental Term Loans established as a new Class of Loans, Extended Term
Loans or Extended Revolving Loans established as a new Class of Loans or
Refinancing Term Loans or Replacement Revolving Loans established as a new Class
of Loans and (b) when used in reference to any Commitments, refers to whether
such Commitment is in respect of a commitment to make Revolving Loans, Term B
Loans, Incremental Term Loans of a given Class, Extended Term Loans or Extended
Revolving Loans of a given Class or Refinancing Term Loans or Replacement
Revolving Loans of a given Class.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied (or waived in accordance with
Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means U.S. Bank National Association, Wells Fargo
Bank, National Association, MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi
UFJ, Ltd.), PNC Capital Markets LLC, Capital One Securities, Inc., SunTrust
Bank, Fifth Third Securities, Inc. and ING Bank N.V.

“Co-Syndication Agent” means Bank of America, N.A. and Citigroup Global Markets
Inc.

 

-7-



--------------------------------------------------------------------------------

“Collateral” has the meaning assigned to such term or a similar term in each of
the Collateral Documents and shall also include the Mortgaged Properties and all
property pledged or granted (or purported to be pledged or granted) as
collateral pursuant to the Security Agreement and the other Collateral Documents
on the Closing Date or thereafter pursuant to Section 5.09.

“Collateral Documents” means the Security Agreement and each other security
document, Mortgage, pledge agreement or collateral agreement executed and
delivered in connection with this Agreement and/or the other Loan Documents to
grant a security interest in any property as collateral to secure the
Obligations.

“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Incremental Commitment, Revolving Commitment, Term Loan Commitment and
Extended Revolving Commitment, as applicable.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Loans,
pursuant to Section 2.05(a), which shall be substantially in the form of Exhibit
K or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Amortization Expense” for any Test Period means the amortization
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Cash Interest Expense” means, for any Test Period, Consolidated
Interest Expense for such Test Period minus, to the extent included in such
Consolidated Interest Expense for such Test Period (i) amortization or write-off
of deferred financing fees and (ii) any other amount that was not payable in
cash during such Test Period or any future period.

“Consolidated Depreciation Expense” for any Test Period means the depreciation
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” for any Test Period means, without duplication, the sum of
the amounts for such Test Period of

(1) Consolidated Net Income, plus

(2) in each case only to the extent (and in the same proportion) deducted in
determining Consolidated Net Income,

(a) Consolidated Income Tax Expense,

(b) Consolidated Amortization Expense,

(c) Consolidated Depreciation Expense,

(d) Consolidated Interest Expense,

(e) all non-cash compensation, as reported in the Borrower’s financial
statements,

(f) any non-cash charges or losses or realized losses related to the write-offs,
write-downs or mark-to-market adjustments or sales or exchanges of any
investments in debt or equity securities by the Borrower or any Restricted
Subsidiary,

 

-8-



--------------------------------------------------------------------------------

(g) the aggregate amount of all other non-cash charges, expenses or losses
reducing such Consolidated Net Income, including any impairment (including any
impairment of intangibles and goodwill) (excluding any non-cash charge, expense
or loss that results in an accrual of a reserve for cash charges in any future
period and any non-cash charge, expense or loss relating to write-offs, write
downs or reserves with respect to accounts receivable or inventory), for such
Test Period,

(h) the amount of any cash charges in respect of restructuring, non-recurring or
unusual items, provided that the aggregate amount added back pursuant to this
clause (h) (excluding charges and expenses in connection with the Transactions
that are accrued within 12 months of the Closing Date) shall not exceed (when
taken together with any amounts added back pursuant to clause (i) below) 10% of
Consolidated EBITDA for such Test Period prior to giving effect to such addback,

(i) the amount of net cost savings and synergies, operating improvements and
expense reductions related to permitted asset sales, mergers or other business
combinations, acquisitions, Investments, Dispositions or divestitures, operating
improvements, platform, product and technology integration, systems
consolidation, restructurings, pricing initiatives, cost saving initiatives and
certain other similar initiatives projected by the Borrower in good faith to be
realized (which shall be calculated on a Pro Forma Basis as though such cost
savings or synergies, operating improvements or expense reductions had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings or synergies, operating improvements or expense reductions are
reasonably identifiable and supportable, (B) such actions have been taken or are
to be taken within 12 months after the date of determination to take such action
and (C) the aggregate amount of any cost savings and synergies, operating
improvements and expense reductions added pursuant to this clause (i) (when
taken together with any amounts added pursuant to clause (h) above) shall not
exceed 10.0% of Consolidated EBITDA for such Test Period prior to giving effect
to such addback,

(j) solely to the extent incurred in a fiscal quarter ending on or before
September 30, 2018, the amount of all costs and expenses related to the Spin-Off
or any Asset Sale or other disposition consummated during or prior to the fiscal
quarter ended September 30, 2018, minus

(3) in each case only to the extent (and in the same proportion) included in
determining Consolidated Net Income, any non-cash or realized gains related to
mark-to-market adjustments or sales or exchanges of any investments in debt or
equity securities by the Borrower or any Restricted Subsidiary,

in each case determined on a consolidated basis in accordance with GAAP.

“Consolidated Income Tax Expense” for any Test Period means the provision for
taxes of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” for any Test Period means the sum, without
duplication, of the total interest expense of the Borrower and its Restricted
Subsidiaries on a consolidated basis for such Test Period (including without
limitation interest expense under Capital Lease Obligations that is treated as
interest in accordance with GAAP), minus consolidated interest income of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP.

“Consolidated Leverage Ratio” means, on a Pro Forma Basis as of any date of
determination, the ratio of (a) Consolidated Total Indebtedness of the Borrower
and its Restricted Subsidiaries as of such date to (b) Consolidated EBITDA for
the Test Period ending on such date (or, except for purposes of Section 6.10,
the most recent Test Period ending prior to such date for which financial
statements have been delivered to the Lenders pursuant to Section 4.01 or 5.01).

 

-9-



--------------------------------------------------------------------------------

“Consolidated Net Income” for any Test Period means the net income (or loss) of
the Borrower and the Restricted Subsidiaries for such Test Period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

(1) the net income (or loss) of any Person that is not a Restricted Subsidiary,
except to the extent such income has actually been distributed in cash to the
Borrower or any Restricted Subsidiary during such period;

(2) gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;

(3) gains and losses with respect to Hedging Obligations;

(4) the cumulative effect of any change in accounting principles;

(5) any extraordinary, unusual or nonrecurring gain or loss, together with any
related provision for taxes on any such extraordinary, unusual or nonrecurring
gain or loss (or the tax effect of any such extraordinary, unusual or
nonrecurring loss), realized by the Borrower or any Restricted Subsidiary during
such period;

(6) gains and losses from Asset Sales;

(7) any net after-tax income or loss from discontinued operations and any net
after-tax gains or losses on disposal of discontinued operations; and

(8) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Borrower or any Restricted Subsidiary upon (a) the acquisition of any
securities, or the extinguishment of any Indebtedness, of the Borrower or any
Restricted Subsidiary or (b) the sale of any financial or equity investment by
the Borrower or any Restricted Subsidiary.

“Consolidated Net Leverage Ratio” means, on a Pro Forma Basis as of any date of
determination, the ratio of (a) Consolidated Total Indebtedness of the Borrower
and its Restricted Subsidiaries, less up to $50,000,000 of unrestricted cash and
Cash Equivalents that would be stated on the consolidated balance sheet of the
Borrower and held by the Borrower or its Restricted Subsidiaries, as determined
in accordance with GAAP, as of such date to (b) Consolidated EBITDA for the Test
Period ending on such date (or, except for purposes of Section 6.10, the most
recent Test Period ending prior to such date for which financial statements have
been delivered to the Lenders pursuant to Section 4.01 or 5.01).

“Consolidated Secured Indebtedness” means, at any date, Consolidated Total
Indebtedness as of such date minus any amount included in Consolidated Total
Indebtedness that is not secured by a Lien on any asset of the Borrower or any
of the Restricted Subsidiaries other than Indebtedness incurred in reliance on
Section 6.01(t)(i)(x) and Refinancing Indebtedness in respect of Indebtedness
incurred in reliance on Section 6.01(t)(i)(x).

“Consolidated Secured Net Leverage Ratio” means, on a Pro Forma Basis as of any
date of determination, the ratio of (a) Consolidated Secured Indebtedness, less
up to $50,000,000 of unrestricted cash and Cash Equivalents that would be stated
on the consolidated balance sheet of the Borrower and held by the Borrower or
its Restricted Subsidiaries, as determined in accordance with GAAP, as of such
date to (b) Consolidated EBITDA for the most recent Test Period ending prior to
such date for which financial statements have been delivered to the Lenders
pursuant to Section 4.01 or 5.01.

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of Indebtedness of the Borrower and the Restricted Subsidiaries on a
consolidated basis in accordance with GAAP of a type described in clause (1),
(2), (3) (solely to the extent of any unreimbursed drawings), (4), (5) or (7) of
the definition of “Indebtedness.”

 

-10-



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash, Cash Equivalents or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred taxes based on
income or profits.

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Consolidated Interest Expense (excluding
Consolidated Interest Expense that is due and unpaid), (c) accruals for current
or deferred taxes based on income or profits, (d) accruals, if any, of
transaction costs resulting from the Transactions, (e) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for exclusions from Consolidated Net Income
included in clause (5) of the definition of such term.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Declined Prepayment Amount” has the meaning assigned to such term in
Section 2.08(f).

“Declining Term Lender” has the meaning assigned to such term in
Section 2.08(f).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to the last paragraph of Section 2.18, any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, the Swing Line Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, an Issuing Bank or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically

 

-11-



--------------------------------------------------------------------------------

identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, other than via an Undisclosed Administration, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to the last paragraph of Section 2.18) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, each Issuing Bank, the Swing Line Lender and each other Lender
promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

“Designation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

“Designation Amount” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” means, with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Revolving Termination Date;
provided, however, that any class of Equity Interests of such Person that, by
its terms, authorizes such Person to satisfy in full its obligations with
respect to the payment of dividends or upon maturity, redemption (pursuant to a
sinking fund or otherwise) or repurchase thereof or otherwise by the delivery of
Equity Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Borrower to
redeem such Equity Interests upon the occurrence of a change of control or asset
sale (with associated reinvestment rights no less favorable than those set forth
in this Agreement and which do not require a prepayment from any Asset Sale from
amounts

 

-12-



--------------------------------------------------------------------------------

required to prepay Term Loans) occurring prior to the 91st day after the
Revolving Termination Date shall not constitute Disqualified Equity Interests if
such Equity Interests specifically provide that the Borrower will not redeem any
such Equity Interests pursuant to such provisions prior to the Obligations
(other than (x) (i) Cash Management Obligations and (ii) Obligations under
Specified Swap Agreements not yet due and payable, and (y) contingent
obligations not yet accrued and payable) having been paid in full, all Letters
of Credit having been cash collateralized or otherwise back-stopped or having
been terminated, and all Commitments having been terminated.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, of any Person, (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, but excluding any debt securities
convertible into such shares or other interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043(c) of
ERISA or the regulations issued thereunder) with respect to a Plan other than an
event for which the 30-day notice period is waived; (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to

 

-13-



--------------------------------------------------------------------------------

any Plan or the failure by the Borrower or any of its ERISA Affiliates to make
any required contribution to a Multiemployer Plan; (e) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (f) a determination
that any Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Code or Title IV of ERISA); (g) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan; (h) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan (or a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA) or Multiemployer Plan; or (i) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization or in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall be less than
(i) with respect to Term B Loans, 0.75% per annum, such rate shall be deemed to
be 0.75% for the purposes of this Agreement and (ii) in all other cases, zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the
Eurodollar Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less (i) with respect to Term B Loans, 0.75% per
annum, such rate shall be deemed to be 0.75% per annum for the purposes of this
Agreement and (ii) in all other cases, 0% per annum, such rate shall be deemed
to be 0% per annum for the purposes of this Agreement.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (1) through (8) of the definition of Consolidated Net Income and
excluded in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from dispositions outside the ordinary course of business
by the Borrower and its Restricted Subsidiaries completed during such period),

(iv) cash receipts by the Borrower and its Restricted Subsidiaries in respect of
Hedging Obligations during such fiscal year to the extent not otherwise included
in such Consolidated Net Income; and

 

-14-



--------------------------------------------------------------------------------

(v) the amount by which tax expense deducted in determining such Consolidated
Net Income for such period exceeded taxes (including penalties and interest)
paid in cash or tax reserves set aside or payable (without duplication) by the
Borrower and its Restricted Subsidiaries in such period,

over (b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (1) through
(8) of the definition of Consolidated Net Income and included in arriving at
such Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior years, the amount of Capital Expenditures or acquisitions of Intellectual
Property made in cash during such period by the Borrower and its Restricted
Subsidiaries, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Borrower or
its Restricted Subsidiaries (other than under the Revolving Facility),

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capital Lease Obligations and (B) the amount of any
scheduled repayment of Term Loans, but excluding (x) all other prepayments of
Term Loans, (y) all prepayments of Revolving Loans and (z) all prepayments in
respect of any other revolving credit facility, except in the case of clauses
(y) and (z) to the extent there is an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness (other than under the Revolving Facility) of the Borrower or
its Restricted Subsidiaries,

(iv) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions outside the ordinary course of business
by the Borrower and its Restricted Subsidiaries completed during such period or
the application of purchase accounting),

(v) payments by the Borrower and its Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Subsidiaries other
than Indebtedness, to the extent not already deducted from Consolidated Net
Income, except to the extent financed with the proceeds of other Indebtedness
(other than under the Revolving Facility of the Borrower or its Restricted
Subsidiaries),

(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period pursuant to
Section 6.11 (except for those Investments made under Sections 6.11(b), (d),
(g) and (m)) to the extent that such Investments were financed with internally
generated cash flow of the Borrower and its Restricted Subsidiaries,

(vii) the amount of Restricted Payments during such period (on a consolidated
basis) by the Borrower and its Restricted Subsidiaries made in compliance with
Section 6.05 (other than Section 6.05(ii), (iv), (v), (vii) and (xii)) to the
extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and its Restricted Subsidiaries,

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income and were not funded with the proceeds of other Indebtedness (other than
Indebtedness under the Revolving Facility) of the Borrower or its Restricted
Subsidiaries,

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period

 

-15-



--------------------------------------------------------------------------------

relating to Asset Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Asset Acquisition, Capital Expenditures or
acquisitions of intellectual property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,

(x) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period, and

(xi) cash expenditures in respect of Hedging Obligations during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income.

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending December 31, 2017.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” means all Indebtedness permitted to be incurred under
Section 6.01.

“Excluded Property” shall have the meaning assigned thereto in the Security
Agreement.

“Excluded Subsidiary” means (a) any subsidiary that is not a Wholly Owned
Subsidiary, (b) any subsidiary that is prohibited by applicable law or by
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization, (c) any subsidiary that is not a
Material Domestic Subsidiary, (d) any Unrestricted Subsidiary, (e) any FSHCO and
(f) any Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary that is a CFC; provided that no Subsidiary of the Borrower that
Guarantees Other First Lien Debt shall be deemed to be an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means (a) in the case of each Lender and the Administrative
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by a jurisdiction (including any political
subdivision thereof) as a result of (i) such Lender or the Administrative
Agent’s being organized under the laws of or having a principal office in such
jurisdiction and, in the case of a Lender, having an applicable lending office
in such jurisdiction or (ii) any other present or former connection between such
Lender or the Administrative Agent and the jurisdiction (other than any
connection arising solely from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to and/or enforced any Loan Document);

 

-16-



--------------------------------------------------------------------------------

(b) any tax in the nature of branch profits taxes imposed by any jurisdiction
described in clause (a); (c) in the case of a Non-U.S. Lender, United States
federal withholding tax imposed pursuant to laws in effect on the date on which
(i) such Non-U.S. Lender becomes a Lender or (ii) such Non-U.S. Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 2.14, additional amounts with respect to such taxes were payable either
to such Non-U.S. Lender’s assignor immediately before such Non-U.S. Lender
became a party hereto or to such Non-U.S. Lender immediately before it changed
its lending office; (d) any taxes attributable to such Lender’s failure to
comply with Section 2.14(e) and (e) any United States federal withholding taxes
imposed under FATCA.

“Existing Letters of Credit” means the Letters of Credit on Schedule 2.17.

“ExpressMap” means an aerial map issued by a survey provider that has been
selected by the Borrower and is reasonably acceptable to the Administrative
Agent with respect to any Mortgaged Property, in form and substance reasonably
acceptable to the Administrative Agent, together with a written certificate
executed by a Responsible Officer of the Borrower stating that the material
improvements utilized in connection with such Mortgaged Property (i) are located
within such Mortgaged Property and (ii) are depicted on the aerial map relating
to such Mortgaged Property and is otherwise sufficient to allow the issuance of
the Mortgage Policy with respect to such Mortgaged Property without any
exception (other than customary exceptions) for such matters as would be shown
on an accurate survey of the Mortgaged Property and with a standard “land same
as survey” and such other customary survey related endorsements as the
Administrative Agent may reasonably request.

“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.19(a).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.19(a).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.19(a).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.19(a).

“Extension” shall have the meaning assigned to such term in Section 2.19(a).

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.19(b).

“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s-length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.

“Facility” means any of (a) the Revolving Facility and (b) each Term Facility.

“Facility Fee Rate” means (a) prior to the first Adjustment Date occurring after
the ClosingAmendment No. 2 Effective Date, 0.500.35% and (b) on and after the
first Adjustment Date occurring after the ClosingAmendment No. 2 Effective Date,
a rate determined in accordance with the Pricing Grid.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements implementing the
foregoing.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Covenants” means the covenants set forth in Section 6.10.

 

-17-



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Flood Documentation” shall mean with respect to each Mortgaged Property located
in the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto) and (ii) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies, along with a copy of the
underlying policies (if requested by the Administrative Agent) required by
Section 5.05 hereof and the applicable provisions of the Collateral Documents,
the property policy shall (A) be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable), (B) the general liability policy shall name the Administrative
Agent, on behalf of the Secured Parties, as additional insured, (C) identify the
address of each property located in a Special Flood Hazard Area, the applicable
flood zone designation and the flood insurance coverage and deductible relating
thereto and (D) be otherwise in form and substance reasonably satisfactory to
the Administrative Agent, subject to the provisions of Section 5.05.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
State thereof or the District of Columbia.

“Form 10” means Amendment No. 8 to Form 10, filed with the SEC on September 20,
2016.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding LC Exposure other than LC Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Revolving Commitment
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“FSHCO” means any Domestic Subsidiary that owns no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs or Equity
Interests of one or more other FSHCOs.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

-18-



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “Guarantor”) means a direct or indirect
guarantee by any Person of any Indebtedness of any other Person and includes any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of)
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep well, to purchase assets, goods,
securities or services (unless such purchase arrangements are on arm’s length
terms and are entered into in the ordinary course of business), to take-or-pay,
or to maintain financial statement conditions or otherwise); or (2) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); “Guarantee,” when used as a verb, and “Guaranteed” have
correlative meanings.

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Subsidiary Guarantor, substantially in the form of Exhibit C.

“Guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” has the meaning assigned to such term in the definition of
“Specified Swap Agreement.”

“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

“HMT” has the meaning assigned to such term in the definition of “Sanction(s).”

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Incremental Amount” means, at any time, any amounts so long as immediately
after giving pro forma effect to the establishment of the commitments in respect
thereof, any Asset Acquisition consummated concurrently therewith and the use of
proceeds of the loans thereunder, the Consolidated Secured Net Leverage Ratio is
equal to or less than 2.50 to 1.00 and calculated as if any Incremental
Commitments and, without duplication, Revolving Commitments were fully drawn on
the effective date thereof.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Lenders.

“Incremental Assumption Amendment” means any amendment to the Incremental
Assumption Agreement.

“Incremental Commitment” means an Incremental Term Loan Commitment or an
Incremental Revolving Commitment.

“Incremental Facility” means the Incremental Commitments and the Incremental
Loans made thereunder.

“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.

“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Revolving Loans to the
Borrower.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” means Revolving Loans made by one or more Revolving
Lenders to the Borrower pursuant to an Incremental Revolving Commitment to make
additional Revolving Loans.

 

-19-



--------------------------------------------------------------------------------

“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made thereunder.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loans” means any term loans borrowed in connection with an
Incremental Assumption Agreement.

“Indebtedness” of any Person at any date means, without duplication:

(1) all liabilities, contingent or otherwise, of such Person for borrowed money;

(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(3) all reimbursement obligations of such Person in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions;

(4) all obligations of such Person to pay the deferred and unpaid purchase price
of property or services, except (i) trade payables and accrued expenses incurred
by such Person in the ordinary course of business and (ii) amounts accrued
associated with contingent consideration arrangements;

(5) all Capital Lease Obligations of such Person;

(6) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person;

(7) all Indebtedness of others Guaranteed by such Person to the extent of such
Guarantee; provided that Indebtedness of the Borrower or its subsidiaries that
is Guaranteed by the Borrower or the Borrower’s subsidiaries shall only be
counted once in the calculation of the amount of Indebtedness of the Borrower
and its subsidiaries on a consolidated basis; and

(8) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person (excluding
obligations arising from inventory transactions in the ordinary course of
business).

The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (6), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.04(b).

“Ineligible Institution” means (a) a Defaulting Lender, (b) except with respect
to assignments made pursuant to Section 2.21, the Borrower, any of its
Subsidiaries or any of its Affiliates, or (c) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof.

 

-20-



--------------------------------------------------------------------------------

“Information” has the meaning assigned to such term in Section 9.13.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under any Debtor Relief Law
with respect to any Loan Party;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Loan Party or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Loan
Party, whether voluntary or involuntary, whether or not under a court’s
jurisdiction or supervision, and whether or not involving insolvency or
bankruptcy; or

(d) any general assignment for the benefit of creditors or any other marshalling
of assets and liabilities of any Loan Party.

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service marks, trade dress, internet domain names,
software, data, databases, technology, know-how, trade secrets, processes and
other confidential or proprietary information, together with all registrations
and applications for registration thereof, all licenses thereof or pertaining
thereto, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

“Interest Coverage Ratio” means, on a Pro Forma Basis for any Test Period, the
ratio of (a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for such Test Period to (b) Consolidated Cash Interest Expense for such Test
Period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swing Line Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week, one month, two months, three months
or six months (or, if available to all Lenders under the applicable Facility,
twelve months) thereafter, as selected by the Borrower in its Committed Loan
Notice, as the case may be, given with respect thereto, and (b) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one week, one month, two months,
three months or six months (or, if agreed to by all Lenders under the applicable
Facility, twelve months or such other, shorter period) thereafter, as selected
by the Borrower by irrevocable Committed Loan Notice to the Administrative Agent
not later than 12:00 noon, New York City time, on the date that is three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

 

-21-



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period for a Revolving Loan that
would extend beyond the Revolving Termination Date or an Interest Period for a
Term Loan that would extend beyond the date the final payment is due on such
Term Loan; and

(iii) any Interest Period relating to a Eurodollar Rate Loan of at least one
month’s duration that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investments” has the meaning assigned to such term in Section 6.11.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Borrower or
any Subsidiary.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Document” means with respect to any Letter of Credit, the Letter of
Credit application and any other document, agreement and instrument created by
the Issuing Bank and the Company or any subsidiary or in favor of the applicable
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means (i) JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Citibank, N.A., Comerica Bank and each other Issuing Bank designated pursuant to
Section 2.17(j), each in its capacity as an issuer of Letters of Credit, and its
successors in such capacity as provided in Section 2.17(i) and (ii) with respect
to the Existing Letters of Credit, each Issuing Bank set forth on Schedule 2.17.
The Borrower may, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), arrange for one or more Letters of Credit
to be issued by other Lenders, in which case the term “Issuing Bank” shall
include such Lender with respect to the Letters of Credit issued by such Lender;
provided that no such Lender shall have any obligation to be an Issuing Bank
unless it agrees to do so in its sole discretion.

“Junior Debt” means the Senior Notes and any other Indebtedness for borrowed
money that is (x) unsecured, or (y) by its terms subordinated or junior in right
of payment or security to the Obligations.

“Junior Debt Restricted Payment” means, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any of its Restricted Subsidiaries, of or in respect of
principal of or interest on any Junior Debt (or any Indebtedness incurred as
Refinancing Indebtedness in respect thereof); provided, that the following shall
not constitute a Junior Debt Restricted Payment:

(a) refinancings with any Refinancing Indebtedness permitted to be incurred
under Section 6.01;

(b) payments of regularly scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Debt from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and principal on the
scheduled maturity date of any Junior Debt;

 

-22-



--------------------------------------------------------------------------------

(c) payments or distributions in respect of all or any portion of the Junior
Debt with the proceeds from the issuance, sale or exchange by the Borrower of
Qualified Equity Interests within eighteen months prior thereto; provided that
such net cash proceeds are not included in any determination of the Retained
Excess Cash Flow Amount; or

(d) the conversion of any Junior Debt to Qualified Equity Interests of the
Borrower; provided that such amounts are not included in any determination of
the Retained Excess Cash Flow Amount.

“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Termination Date and the latest maturity date in respect of any
Class of Term Loans, in each case then in effect on such date of determination.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a demand
for payment or drawing under a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Commitment Percentage of the total LC Exposure at such time. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“LC Sublimit” means with respect to any Issuing Bank the amount set forth
opposite such Issuing Bank’s name on Schedule 1.01A1 to Amendment No. 2 under
the heading “LC Sublimit”; provided that the Borrower and any Issuing Bank may
from time to time by written agreement delivered to the Administrative Agent
vary the amount of any Issuing Bank’s LC Sublimit.

“LCA Election” has the meaning assigned to such term in Section 1.09.

“LCA Test Date” has the meaning assigned to such term in Section 1.09.

“Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Bank of
America, N.A., Citigroup Global Markets Inc., U.S. Bank National Association,
Wells Fargo Securities, LLC, MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi
UFJ, Ltd.), PNC Capital Markets LLC, Capital One Securities, Inc., SunTrust
Robinson Humphrey, Inc., Fifth Third Securities, Inc. and ING Bank N.V., as
joint lead arrangers and joint bookrunners, and the Amendment No. 2 Lead
Arrangers.

“Lender Presentations” means the Lender Presentations, dated September 2016,
made available to the Lenders in connection with the Revolving Facility, the
Term B Facility or this Agreement.

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
Incremental Assumption Agreement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption and, as the context
requires, includes the Swing Line Lender.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.17
and shall include the Existing Letters of Credit.

“LIBOR” has the meaning assigned to such term in the definition of “Eurodollar
Rate.”

 

-23-



--------------------------------------------------------------------------------

“LIBOR floor” has the meaning assigned to such term in Section 2.02(b)(v).

“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset. “Lien”
shall not, however, include any interest of a vendor in any inventory of the
Borrower or any of its Restricted Subsidiaries arising out of such inventory
being subject to a “sale or return” arrangement with such vendor or any
consignment by any third party of any inventory to the Borrower or any of its
Restricted Subsidiaries.

“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
Restricted Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target in the event financing to consummate the
acquisition is not obtained as contemplated by the definitive acquisition
agreement.

“Loan Documents” means the collective reference to this Agreement, the Guarantee
Agreement, the Collateral Documents, any Pari Intercreditor Agreement, any
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment,
the Letters of Credit and any amendments or waivers to any of the foregoing.

“Loan Parties” means the collective reference to the Borrower and the Subsidiary
Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Restricted Subsidiaries taken as a whole or that results in a material
impairment of the ability of the Borrower to perform any payment obligations
hereunder or (b) the validity or enforceability of this Agreement or the other
Loan Documents or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.

“Material Domestic Subsidiary” means any Wholly Owned Subsidiary that is a
Domestic Subsidiary of the Borrower, as of the last day of the fiscal quarter of
the Borrower most recently ended for which financial statements have been or are
required to have been delivered, that has assets or revenues (including third
party revenues but not including intercompany revenues) with a value in excess
of 2.50% of the consolidated assets of the Borrower and its Wholly Owned
Subsidiaries that are Domestic Subsidiaries or 2.50% of the consolidated
revenues of the Borrower and its Wholly Owned Subsidiaries that are Domestic
Subsidiaries; provided that in the event Wholly Owned Subsidiaries that are
Domestic Subsidiaries that would otherwise not be Material Domestic Subsidiaries
shall in the aggregate account for a percentage in excess of 7.50% of the
consolidated assets of the Borrower and its Wholly Owned Subsidiaries that are
Domestic Subsidiaries or 7.50% of the consolidated revenues of the Borrower and
its Wholly Owned Subsidiaries that are Domestic Subsidiaries as of the end of
and for the most recently completed fiscal quarter, then one or more of such
Domestic Subsidiaries designated by the Borrower (or, if the Borrower shall make
no designation, one or more of such Domestic Subsidiaries in descending order
based on their respective contributions to the consolidated assets of the
Borrower), shall be included as Material Domestic Subsidiaries to the extent
necessary to eliminate such excess.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of a Swap Agreement, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$35,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

-24-



--------------------------------------------------------------------------------

“Material Real Property” shall mean any parcel of Real Property located in the
United States and having a Fair Market Value (on a per-property basis) greater
than or equal to $5,000,000 as of (x) the Closing Date, for Real Property then
owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith.

“Material Subsidiary” means any Restricted Subsidiary of the Borrower, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been, or were required to be, delivered pursuant to
Section 5.01, that has assets or revenues (including third party revenues but
not including intercompany revenues) with a value in excess of 2.50% of the
consolidated assets of the Borrower or 2.50% of the consolidated revenues of the
Borrower; provided that in the event Restricted Subsidiaries that would
otherwise not be Material Subsidiaries shall in the aggregate account for a
percentage in excess of 7.50% of the consolidated assets of the Borrower or
7.50% of the consolidated revenues of the Borrower as of the end of and for the
most recently completed fiscal quarter for which financial statements have been,
or were required to be, delivered pursuant to Section 5.01, then one or more of
such Restricted Subsidiaries designated by the Borrower (or, if the Borrower
shall make no designation, one or more of such Restricted Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Subsidiaries to the
extent necessary to eliminate such excess.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policy” has the meaning specified in Section 5.09(c).

“Mortgaged Properties” shall mean the Material Real Properties that are
identified as such on Schedule 1.01B (the “Closing Date Mortgaged Properties”)
and each additional Material Real Property encumbered by a Mortgage pursuant to
Section 5.09.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, debentures, and
other security documents (including amendments to any of the foregoing) executed
and delivered with respect to Mortgaged Properties (either as stand-alone
documents or forming part of other Collateral Documents), each in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
in each case, as amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) from any
Asset Sale, net of (i) attorneys’ fees, accountants’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer Taxes, deed or mortgage recording Taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) required payments of Indebtedness that is secured by
a Lien permitted hereunder (other than pursuant to the Loan Documents, Other
First Lien Debt or obligations secured by a Lien that is junior to the Liens
securing the Obligations), (iii) repayments of Other First Lien Debt (limited to
its proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Term Loans and Other
First Lien Debt), (iv) Taxes paid or payable (in the good faith determination of
the Borrower) as a direct result thereof, and (v) the amount of any reasonable
reserve established in accordance with GAAP against any adjustment to the sale
price or any liabilities (other than any Taxes deducted pursuant to clause
(i) or (iv) above) (x) related to any of the applicable assets and (y) retained
by the Borrower or any of the Subsidiaries including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (provided that
(1) the amount of any reduction of such reserve (other than in connection with a
payment in respect of any such liability), prior to the date occurring 18 months
after the date of the respective Asset Sale, shall be deemed to be cash proceeds
of such Asset Sale occurring on the date of such reduction and (2) the amount of
any such reserve that is maintained as of the date occurring 18

 

-25-



--------------------------------------------------------------------------------

months after the date of the applicable Asset Sale shall be deemed to be Net
Proceeds from such Asset Sale as of such date); provided, that, if the Borrower
shall deliver an Officer’s Certificate to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, within 12 months of such receipt, to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Borrower and the Subsidiaries or to make Asset Acquisitions and
other Investments permitted hereunder (excluding Cash Equivalents or
intercompany Investments in Subsidiaries) or to reimburse the cost of any of the
foregoing incurred on or after the date on which the Asset Sale giving rise to
such proceeds was contractually committed (other than inventory), such portion
of such proceeds shall not constitute Net Proceeds except to the extent not,
within 365 days of such receipt, so used or contractually committed to be so
used (it being understood that if any portion of such proceeds are not so used
within such 365 day period but within such 365 day period are contractually
committed to be used, then such remaining portion if not so used within 180 days
following the end of such 365 day period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that no net
cash proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed $10,000,000;

(b) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including casualty insurance settlements and condemnation awards,
but only as and when received) from any Recovery Event, net of (i) attorneys’
fees, accountants’ fees, transfer Taxes, deed or mortgage recording Taxes on
such asset, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, (ii) required payments
of Indebtedness that is secured by a Lien permitted hereunder (other than
pursuant to the Loan Documents, Other First Lien Debt or obligations secured by
a Lien that is junior to the Liens securing the Obligations), (iii) repayments
of Other First Lien Debt (limited to its proportionate share of such prepayment,
based on the amount of such then outstanding debt as a percentage of all then
outstanding Term Loans and Other First Lien Debt, and (iv) Taxes paid or payable
(in the good faith determination of the Borrower) as a direct result thereof;
provided, that, if the Borrower shall deliver an Officer’s Certificate to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s intention to use any portion of such proceeds, within 365
days of such receipt, to acquire, maintain, develop, construct, improve, upgrade
or repair assets useful in the business of the Borrower and the Subsidiaries or
to make Asset Acquisitions and other Investments permitted hereunder (excluding
Cash Equivalents or intercompany Investments in Subsidiaries) or to reimburse
the cost of any of the foregoing incurred on or after the date on which the
Recovery Event giving rise to such proceeds was contractually committed (other
than inventory, except to the extent the proceeds of such Recovery Event are
received in respect of inventory), such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 365 days of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 365 day period
but within such 365 day period are contractually committed to be used, then such
remaining portion if not so used within 180 days following the end of such 365
day period shall constitute Net Proceeds as of such date without giving effect
to this proviso); provided, further, that no net cash proceeds calculated in
accordance with the foregoing realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless such net cash proceeds
shall exceed $10,000,000; and

(c) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness, except for Refinancing Term Loans), net of all fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(c).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Defaulting Revolving Lender” means, at any time, each Revolving Lender that
is not a Defaulting Lender at such time.

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.17(b).

 

-26-



--------------------------------------------------------------------------------

“Non-Loan Party” means any Restricted Subsidiary other than a Loan Party.

“Non-U.S. Lender” means any Lender that is not a U.S. Lender.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means the unpaid principal of and interest on (including interest,
fees and expenses accruing after the maturity of the Loans) the Loans, the
obligations of the Loan Parties to reimburse the Issuing Bank for demands for
payment or drawings under a Letter of Credit, and all other obligations and
liabilities of the Borrower and the other Loan Parties to the Administrative
Agent or to any Secured Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Specified Swap Agreement, any Cash Management Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, fees, indemnities, costs, expenses or
otherwise, including, in each case, (i) all fees, charges and disbursements of
counsel to the Administrative Agent, the Lead Arrangers or to any Lender that
are required to be paid by the Borrower pursuant hereto and (ii) interest, fees
and expenses accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any of its Subsidiaries, whether or not a claim for post-filing
or post-petition interest, fees and expenses is allowed in such proceeding.
Notwithstanding the foregoing, the Obligations with respect to any Subsidiary
Guarantor shall not include any Excluded Swap Obligations of such Subsidiary
Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Certificate” means a certificate of a Responsible Officer in form and
substance reasonably acceptable to the Administrative Agent.

“Other First Lien Debt” means Permitted Other First Lien Debt incurred pursuant
to Section 6.01(u) and Refinancing Indebtedness of the foregoing that is secured
by Liens on the Collateral that are equal and ratable with the Liens thereon
securing the Obligations pursuant to a Pari Intercreditor Agreement.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

“Outstanding Revolving Credit” means, with respect to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate then outstanding
principal amount of such Revolving Lender’s Revolving Loans, (b) such Revolving
Lender’s LC Exposure and (c) such Revolving Lender’s Swing Line Exposure.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“parent” has the meaning assigned to such term in the definition of
“subsidiary.”

 

-27-



--------------------------------------------------------------------------------

“Pari Intercreditor Agreement” means a Pari Passu Lien Intercreditor Agreement
by and among the Administrative Agent, one or more collateral agents for the
holders of Indebtedness secured by Liens ranking pari passu with the Obligations
and the other parties thereto from time to time, in form and substance
reasonably acceptable to the Administrative Agent.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent (acting reasonably), as the same
shall be supplemented from time to time by any supplement thereto or otherwise.

“Permitted Acquisition” means any Asset Acquisition so long as, on a Pro Forma
Basis, immediately after giving effect thereto (i) no Event of Default has
occurred and is continuing and (ii) the Borrower is in compliance with
Section 6.10 as of the last day of the most recent fiscal quarter of the
Borrower for which such financial statements have been delivered pursuant to
Section 5.01.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges that are
not yet due or are being contested in compliance with Section 5.04;

(b) landlord’s, carriers’, warehousemen’s, mechanics’, supplier’s,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation (or pursuant to letters of credit issued in
connection with such workers’ compensation compliance), unemployment insurance
and other social security laws or regulations;

(d) deposits to secure the performance of tenders, bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds,
leases, subleases, government contracts and return-of-money bonds, letters of
credit and other obligations of a like nature, in each case in the ordinary
course of business (exclusive of the obligation for the payment of borrowed
money);

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(j);

(f) easements, zoning restrictions, rights-of-way, survey exception, minor
encumbrances, reservation of, licenses, electric lines, telegraph and telephone
lines and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;

(g) Liens securing obligations in respect of trade-related letters of credit and
covering the goods (or the documents of title in respect of such goods) financed
or the purchase of which is supported by such letters of credit and the proceeds
and products thereof;

(h) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

-28-



--------------------------------------------------------------------------------

(i) Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations (other than Obligations in respect of Indebtedness) and
trade-related letters of credit, in each case, outstanding on the Closing Date
or issued thereafter in and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit, banker’s acceptances
or bank guarantees and the proceeds and products thereof;

(j) licenses, sublicenses, covenants not to sue, releases or other rights under
Intellectual Property granted to others in the ordinary course of business or in
the reasonable business judgment of the Borrower or any Restricted Subsidiary;
and

(k) title defects, encroachments or irregularities which are of a minor nature
and which in the aggregate do not materially impair the value of any real
property or the use of the affected property for the purpose for which it is
used by the Borrower or any Restricted Subsidiary.

“Permitted Junior Lien Debt” means Indebtedness of the Borrower so long as,
(I) the maturity date of such Indebtedness shall be no earlier than 90 days
following the Latest Maturity Date then in effect and such Indebtedness shall
not require any mandatory prepayments other than Permitted Mandatory
Prepayments, (II) such Indebtedness (x) shall not require scheduled amortization
payments prior to the date that is 90 days after the then Latest Maturity Date,
(y) shall have no financial maintenance covenants of a different type than those
set forth in Section 6.10, and no financial maintenance covenants that are more
restrictive than those set forth in Section 6.10, and (z) does not have negative
covenants and/or default provisions that, taken as a whole, are materially more
restrictive than those applicable to this Agreement as determined in good faith
by the Borrower unless, in each case of clauses (y) and (z) such terms (A) if
favorable to the Lenders, are, in consultation with the Administrative Agent,
incorporated into this Agreement for the benefit of all Lenders in an amendment
reasonable acceptable to the Administrative Agent or (B) become applicable only
after the Revolving Facility shall have matured or been terminated and any Term
Loans existing at such date have been paid in full and (III) such Indebtedness
is not guaranteed by any subsidiaries of the Borrower that do not guarantee the
Obligations and is secured on a junior lien basis by all or a portion of the
Collateral (and no additional assets) securing the Obligations pursuant to an
intercreditor agreement reasonably satisfactory to the Administrative Agent.

“Permitted Liens” means Liens permitted by Section 6.02.

“Permitted Mandatory Prepayments” means with respect to any Indebtedness, any
requirement to prepay such Indebtedness (i) in connection with any asset sale or
event of loss (with associated reinvestment rights no less favorable than those
set forth in this Agreement and which do not require a prepayment from any Asset
Sale or Recovery Event from amounts required to prepay Term Loans), (ii) from
the proceeds of Indebtedness incurred in violation of the agreement governing
such Indebtedness or (iii) in connection with any change of control.

“Permitted Other First Lien Debt” means Indebtedness of the Borrower in the form
of debt securities (but not loans) so long as, (I) the maturity date of such
Indebtedness shall be no earlier than 90 days following the Latest Maturity Date
then in effect and such Indebtedness shall not require any mandatory prepayments
other than Permitted Mandatory Prepayments, (II) such Indebtedness (x) shall not
have a Weighted Average Life to Maturity that is shorter than the then longest
remaining Weighted Average Life to Maturity of any then outstanding Term Loans,
(y) shall have no financial maintenance covenants of a different type than those
set forth in Section 6.10, and no financial maintenance covenants that are more
restrictive than those set forth in Section 6.10, and (z) does not have negative
covenants and/or default provisions that, taken as a whole, are materially more
restrictive than those applicable to this Agreement as determined in good faith
by the Borrower unless, in each case of clauses (y) and (z) such terms (A) if
favorable to the Lenders, are, in consultation with the Administrative Agent,
incorporated into this Agreement for the benefit of the Lenders in an amendment
reasonable acceptable to the Administrative Agent or (B) become applicable only
after the Revolving Facility shall have matured or been terminated and any Term
Loans existing at such date have been paid in full and (III) such Indebtedness
is not guaranteed by any subsidiaries of the Borrower that do not guarantee the
Obligations and is secured on an equal and ratable by all or a portion of the
Collateral (and no additional assets) securing the Obligations and is subject to
a Pari Intercreditor Agreement.

 

-29-



--------------------------------------------------------------------------------

“Permitted Unsecured Indebtedness” means Indebtedness of the Borrower so long
as, (I) the maturity date of such Indebtedness shall be no earlier than 90 days
following the Latest Maturity Date then in effect and such Indebtedness shall
not require any mandatory prepayments other than Permitted Mandatory
Prepayments, (II) such Indebtedness (x) shall not require scheduled amortization
payments prior to the date that is 90 days after the then Latest Maturity Date,
(y) shall have no financial maintenance covenants of a different type than those
set forth in Section 6.10, and no financial maintenance covenants that are more
restrictive than those set forth in Section 6.10, and (z) does not have negative
covenants and/or default provisions that, taken as a whole, are materially more
restrictive than those applicable to this Agreement as determined in good faith
by the Borrower unless, in each case of clauses (y) and (z) such terms (A) if
favorable to the Lenders, are, in consultation with the Administrative Agent,
incorporated into this Agreement for the benefit of the Lenders in an amendment
reasonable acceptable to the Administrative Agent or (B) become applicable only
after the Revolving Facility shall have matured or been terminated and any Term
Loans existing at such date have been paid in full and (III) such Indebtedness
is not guaranteed by any subsidiaries of the Borrower that do not guarantee the
Obligations and is not secured by any Liens on any assets of the Borrower or any
of its Restricted Subsidiaries.

“person” and “group” have the meanings given to them for purposes of
Section 13(d) and 14(d) of the Exchange Act or any successor provisions, and the
term “group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

“Plan” means an employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of
Section 302 and Title IV of ERISA or Section 412 of the Code, and in respect of
which the Borrower or any ERISA Affiliate is (or if such plan were terminated,
would under Section 4062 or 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.17.

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Closing Date.

“Pricing Grid” means the table below:

 

Consolidated Leverage Ratio

   Facility Fee Rate     Applicable Rate for
Eurodollar Revolving Loans     Applicable Rate for
ABR Revolving Loans  

< 2.502.25:1.00

     0.3750.30 %      2.1252.00 %      1.1251.00 % 

> 2.502.25:1.00 and <3.00:1.00

     0.3750.35 %      2.3752.25 %      1.3751.25 % 

> 3.00:1.00 and <3.50:1.00

     0.500 %      2.500 %      1.500 % 

> 3.503.00:1.00

     0.5000.40 %      2.7502.50 %      1.7501.50 % 

For the purposes of the Pricing Grid, changes in the Applicable Rate and
Facility Fee Rate resulting from changes in the Consolidated Leverage Ratio
shall become effective on the date (the “Adjustment Date”) on which financial
statements are delivered to the Lenders pursuant to Section 5.01 and shall
remain in effect until the next change to be effected pursuant to this
paragraph. Notwithstanding the foregoing, (i) the first Adjustment Date shall be
on the date of delivery of the financial statements and compliance certificate
for the year ended December 31, 20162018 pursuant to Section 5.01 and (ii) if
any financial statements referred to above are not delivered within the time
periods specified in Section 5.01, then, until the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. In addition, at all times while an Event of Default
shall have occurred and be continuing, the highest rate set forth in each column
of the Pricing Grid shall apply. Each determination of the Consolidated Leverage
Ratio pursuant to the Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 6.10.

 

-30-



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Banks, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under any
Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Banks), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Banks under any other section of this Agreement. The Borrower’s
obligations under this paragraph shall survive the termination of the Revolving
Commitments and the repayment of all other Obligations hereunder.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Pro Forma Basis” means, with respect to the calculation of Consolidated EBITDA,
the Consolidated Leverage Ratio, the Consolidated Net Leverage Ratio, the
Consolidated Secured Net Leverage Ratio, the Interest Coverage Ratio, or any
other calculation under any applicable provision of the Loan Documents, as of
any date, that (1) pro forma effect will be given to the Transactions, any Asset
Acquisition, any issuance, incurrence, assumption or repayment of Indebtedness
(including Indebtedness issued, incurred or assumed as a result of, or to
finance, any relevant transaction and for which any such financial ratio or
other calculation is being calculated but excluding ordinary course incurrences
and repayments of indebtedness under any revolving credit facility), any Asset
Sale or other transaction that would constitute an Asset Sale but for the
operation of clause (2), (3), (8) or (9) of the definition thereof, or any
conversion of a Restricted Subsidiary to an Unrestricted Subsidiary or of an
Unrestricted Subsidiary to a Restricted Subsidiary, in each case that has
occurred during the four consecutive fiscal quarter period of the Borrower being
used to calculate such financial ratio (the “Reference Period”), or subsequent
to the end of the Reference Period but prior to such date or prior to or
simultaneously with the event for which a determination under this definition is
made (including any such event occurring at a Person who became a Restricted
Subsidiary after the commencement of the Reference Period), as if each such
event occurred on the first day of the Reference Period, and (2) pro forma
effect will be given to factually supportable and identifiable pro forma cost
savings related to operational efficiencies, strategic initiatives or purchasing
improvements and other synergies, in each case, reasonably expected by the
Borrower and the Restricted Subsidiaries to be realized based upon actions taken
or reasonably expected to be taken within 12 months of the date of any Asset
Acquisition, Asset Sale or other transaction that would constitute an Asset Sale
but for the operation of clause (2), (3), (8) or (9) of the definition thereof
(without duplication of the amount of actual benefit realized during such period
from such actions), which cost savings, improvements and synergies can be
reasonably computed, as certified in writing by a Responsible Officer of the
Borrower; provided that any such pro forma adjustments in respect of such cost
savings, improvements and synergies in clause (2) shall not exceed 10% of
Consolidated EBITDA (before giving effect to all such adjustments) for any Test
Period; provided, further, that any such pro forma adjustment to Consolidated
EBITDA shall be without duplication for cost savings, improvements and synergies
already included in Consolidated EBITDA for such Test Period.

“Pro Rata Extension Offer” has the meaning assigned to such term in
Section 2.19(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section 9.17.

“Purchase Offer” has the meaning assigned to such term in Section 2.21(a).

“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests. Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.

 

-31-



--------------------------------------------------------------------------------

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee simple or leased by any Loan Party, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Recovery Event” means any event that gives rise to the receipt by the Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon).

“refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, or to issue other Indebtedness in exchange or replacement
for, such Indebtedness.

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness.”

“Refinancing Amendment” has the meaning assigned to such term in
Section 2.20(e).

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.20(a).

“Refinancing Indebtedness” means Indebtedness of the Borrower or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Borrower or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:

(a) the principal amount (and accreted value, in the case of Indebtedness issued
at a discount) of the Refinancing Indebtedness does not exceed the principal
amount (and accreted value, as the case may be) of the Refinanced Indebtedness
plus the amount of accrued and unpaid interest on the Refinanced Indebtedness,
any premium paid to the holders of the Refinanced Indebtedness and expenses
incurred in connection with the incurrence of the Refinancing Indebtedness;

(b) the obligors of Refinancing Indebtedness do not include any Person (other
than a Loan Party) that is not an obligor of the Refinanced Indebtedness;

(c) if the Refinanced Indebtedness was by its terms subordinated in right of
payment to the Obligations, then such Refinancing Indebtedness, by its terms, is
subordinate in right of payment to the Obligations, at least to the same extent
as the Refinanced Indebtedness;

(d) the Refinancing Indebtedness has a final stated maturity either (a) no
earlier than the Refinanced Indebtedness being redeemed or refinanced or
(b) after the date that is 90 days after the Latest Maturity Date applicable at
the time the Refinancing Indebtedness is incurred;

(e) the portion, if any, of the Refinancing Indebtedness that is scheduled to
mature on or prior to the Latest Maturity Date applicable at the time the
Refinancing Indebtedness is incurred has a Weighted Average Life to Maturity at
the time such Refinancing Indebtedness is incurred that is equal to or greater
than the Weighted Average Life to Maturity of the portion of the Refinanced
Indebtedness being redeemed or refinanced that is scheduled to mature on or
prior to the Latest Maturity Date applicable at the time the Refinancing
Indebtedness is incurred; and

(f) any collateral arrangements for such Refinancing Indebtedness shall be on
terms not less favorable to the Secured Parties than the terms applicable to the
collateral for the Indebtedness being refinanced.

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.20(a).

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

 

-32-



--------------------------------------------------------------------------------

“Related Business” means any business in which the Borrower or any Restricted
Subsidiary was engaged on the Closing Date or any reasonable extension of such
business and any business related, ancillary or complementary to any business of
the Borrower or any Restricted Subsidiary in which the Borrower or any
Restricted Subsidiary was engaged on the Closing Date or any reasonable
extension of such business.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Revolving Facilities” has the meaning assigned to such term in
Section 2.20(c).

“Replacement Revolving Facility Commitments” has the meaning assigned to such
term in Section 2.20(c).

“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c).

“Replacement Revolving Loans” has the meaning assigned to such term in
Section 2.20(c).

“Repricing Event” means (i) any prepayment or repayment of Term B Loans with the
proceeds of, or conversion of all or any portion of the Term B Loans into, any
new or replacement term loans bearing interest with an All-in Yield less than
the All-in Yield applicable to the Term B Loans subject to such event (as such
comparative yields are determined by the Administrative Agent); provided that in
no event shall any prepayment or repayment of Term B Loans in connection with a
Change of Control or asset sale constitute a Repricing Event and (ii) any
amendment to this Agreement which reduces the All-in Yield applicable to the
Term B Loans (it being understood that any prepayment premium with respect to a
Repricing Event shall apply to any required assignment by a Non-Consenting
Lender in connection with any such amendment pursuant to Section 2.16(c)).

“Required Lenders” means, at any time, Lenders having Aggregate Exposure that,
taken together, represents more than 50% of the Aggregate Exposure of the
Lenders at such time; provided, that the Aggregate Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Required Percentage” means, with respect to any Excess Cash Flow Period, 50%;
provided, that, if the Consolidated Secured Net Leverage Ratio as of the end of
such Excess Cash Flow Period is (x) less than or equal to 1.50 to 1.00 but
greater than 1.25 to 1.00, such percentage shall be 25% or (y) less than or
equal to 1.25 to 1.00, such percentage shall be 0%.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Commitments (or if the Revolving Commitments have terminated, Total
Revolving Exposure outstanding) that, taken together, represent more than 50% of
the sum of all Revolving Commitments (or, if the Revolving Commitments have
terminated, Total Revolving Exposure outstanding at such time); provided, that
the Revolving Commitments and Total Revolving Exposure outstanding of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time.

“Required Term Lenders” means, at any time Lenders (other than Defaulting
Lenders) holding a majority of the aggregate principal amount of the then
outstanding Term Loans (excluding Term Loans held by Defaulting Lenders).

“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or official administrative pronouncement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

-33-



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any option, warrant
or other right to acquire any such Equity Interests or (c) any Junior Debt
Restricted Payment.

“Restricted Subsidiary” means any subsidiary of the Borrower other than
Unrestricted Subsidiaries.

“Retained Excess Cash Flow Amount” means, as at any date of determination, an
amount determined on a cumulative basis equal to, without duplication, (a) the
cumulative amount of Excess Cash Flow for all Excess Cash Flow Periods completed
prior to such date, plus (b) the cumulative amount of all Declined Prepayment
Amounts, plus (c) the net cash proceeds of any sale of Qualified Equity
Interests by, or capital contribution to the common equity of, the Borrower,
minus (d) the amount of such Excess Cash Flow required to be applied to prepay
the Loans pursuant to Section 2.08(d) during or with respect to such applicable
Excess Cash Flow Periods (without giving effect to any reduction in respect of
prepayments of Indebtedness as provided in clauses (ii)(a) and (b) thereof),
minus (e) the cumulative amount of Restricted Payments made with Retained Excess
Cash Flow from and after the Closing Date and on or prior to such time, minus
(f) the cumulative amount of Investments made with Retained Excess Cash Flow
from and after the Closing Date and on or prior to such time (net of any
dividends, distributions, profits, returns or similar amounts in respect of any
such Investments).

“Revocation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

“Revolving Borrowing” has the meaning assigned to such term in Section 1.02.

“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans and purchase participation interests in
Letters of Credit and Swing Line Loans in an aggregate principal amount not to
exceed the amount set forth under the heading “Revolving Commitment” opposite
such Lender’s name on Schedule 1.01A1 to Amendment No. 2 or in the Assignment
and Assumption or Incremental Assumption Agreement pursuant to which such
Revolving Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms of this Agreement (including as increased, extended
or replaced as provided in Section 2.02, 2.19 and 2.20). The aggregate amount of
all Revolving Commitments as of the ClosingAmendment No. 2 Effective Date is
$300,000,000.

“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Revolving Commitment at
such time to the Total Revolving Commitments at such time.

“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date.

“Revolving Facility” means the credit facility constituted by the Revolving
Commitments and the extensions of credit thereunder.

“Revolving Fee Payment Date” means (a) the last Business Day of each March,
June, September and December during the Revolving Commitment Period and (b) the
last day of the Revolving Commitment Period.

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

 

-34-



--------------------------------------------------------------------------------

“Revolving Loans” has the meaning assigned to such term in Section 2.01(a).

“Revolving Termination Date” means the fifth anniversary of the ClosingAmendment
No. 2 Effective Date; provided that if any Term B Loans are outstanding on the
date that is six months prior to the Term B Maturity Date (the “Springing
Maturity Date”) and have not otherwise been extended or refinanced such that
their scheduled final maturity date and Weighted Average Life to Maturity, in
each case is no earlier than 91 days after the Revolving Termination Date, the
Revolving Termination Date shall be the Springing Maturity Date.

“RRD” means R. R. Donnelley & Sons Company, a Delaware corporation.

“Sanction(s)” means any sanction, law, rule or regulation administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“SEC Filings” means the Borrower’s Registration Statement on Form 10 filed with
the SEC in connection with the Separation and all amendments thereto as in
effect on the Closing Date.

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Security Agreement” means the Security Agreement by the Borrower and the
Subsidiary Guarantors, substantially in the form of Exhibit D.

“Senior Notes” means up to $300,000,000 aggregate principal amount of 8.250%
Senior Notes due 2024 issued by the Borrower, and any registered exchange notes
issued in exchange therefor.

“Separation Agreement” means Separation and Distribution Agreement, dated as of
September 14, 2016, among RRD, the Borrower and LSC Communications, Inc.

“Separation Agreement Receivable Proceeds” means any proceeds received by the
Borrower from any payment by RRD pursuant to Section 3.4(h) of the Separation
Agreement.

“Separation Distribution” means the distribution by the Borrower to RRD of up to
$345,000,000 on the Closing Date immediately prior to the Spin-Off.

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.05(e).

“Specified Representations” means Section 3.01 (solely with respect to
organizational existence of the Loan Parties), Section 3.02 (solely as it
relates to (x) organizational power and authority of the Loan Parties to duly
authorize, execute, deliver and perform the Loan Documents and (y) the due
authorization, execution, delivery and enforceability of the Loan Documents),
Section 3.03 (solely as it relates to no conflicts of the Loan Documents (with
respect to the execution and delivery by the Borrower and the Subsidiary
Guarantors of this Agreement, the incurrence of indebtedness hereunder and the
granting of the guarantees and security interests hereunder) with the
organizational documents of the Loan Parties), Section 3.12, Section 3.15,
Section 3.17, Section 3.18 and Section 3.23.

“Specified Swap Agreement” means any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Subsidiary
Guarantor and any Person (a “Hedge Bank”) that (i) at the time such Swap
Agreement is entered into is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent or (ii) in the case of any
such Swap Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date, a Lender or the Administrative Agent or an Affiliate of a Lender
or the Administrative Agent, unless, when entered into, such Swap Agreement is
designated in writing by the Borrower and such Lender or the Administrative
Agent or Affiliate of a Lender or the Administrative Agent to the Administrative
Agent to not be included as a Specified Swap Agreement.

 

-35-



--------------------------------------------------------------------------------

“Spin-Off” means the distribution of not less than 80% of the shares of common
stock of the Borrower to the shareholders of RRD on the Closing Date as
described in the Form 10.

“Springing Maturity Date” has the meaning assigned to such term in the
definition of “Revolving Termination Date.”

“Standard & Poor’s” means Standard & Poor’s Rating Services a division of The
McGraw-Hill Companies, Inc.

“subsidiary” means, with respect to any Person (the “parent”):

(1) any corporation, limited liability company, association or other business
entity of which more than 50% of the total voting power of the Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the board of directors thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other subsidiaries
of such Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a subsidiary of such Person or (b) the only general
partners of which are such Person or one or more subsidiaries of such Person (or
any combination thereof).

“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Guarantee Agreement; provided that no Excluded Subsidiary shall be required to
be a Subsidiary Guarantor of any obligations under this Agreement.

“Survey” has the meaning specified in Section 5.09(c).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.22.

“Swing Line Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of such Lender’s participation in Swing Line Loans
at such time.

“Swing Line Lender” means JPMorgan Chase Bank, N.A. in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.22(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.22(b), which shall be substantially in the form of Exhibit L or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Total Revolving Commitment. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Commitment.

 

-36-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term B Commitment” means, as to any Term B Lender, the obligation of such Term
B Lender to make Term B Loans in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.01A or in the
Assignment and Assumption or Incremental Assumption Agreement pursuant to which
such Term B Lender became a party hereto as the same may be changed from time to
time pursuant to the terms of this Agreement (including as increased, extended
or replaced as provided in Section 2.02, 2.19 and 2.20). The aggregate amount of
all Term B Commitments as of the Closing Date is $350,000,000.

“Term B Facility” means the credit facility constituted by the Term B
Commitments and the Term B Loans thereunder.

“Term B Lender” means each Lender that has a Term B Commitment or that holds
Term B Loans.

“Term B Loans” means the Term Loans made pursuant to the Term B Commitment,
including, for the avoidance of doubt, the 2017 Refinancing Term Loans.

“Term B Maturity Date” means the date that is seven years from the Closing Date.

“Term Facility” means a credit facility in respect of Term Loans hereunder
including the Term B Facility.

“Term Lender” means each Lender that holds Term Loans.

“Term Loan Commitment” means any Commitment in respect of Term Loans including
the Term B Commitments.

“Term Loan Standstill Period” has the meaning assigned to such term in
Section 7.01(d).

“Term Loans” means the Term B Loans, any Incremental Term Loan, Extended Term
Loan or Refinancing Term Loans incurred hereunder.

“Term Yield Differential” has the meaning assigned to such term in
Section 2.02(b)(v).

“Test Period” means the four consecutive fiscal quarter period most recently
ended.

“Title Insurer” has the meaning assigned to such term in
Section 5.09(c)(iii)(A).

“Total Assets” means, as of any date of determination, the total assets of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the most recent consolidated balance sheet
of the Borrower as of such date (which calculation shall give pro forma effect
to any Asset Acquisition, any Asset Sale or other transaction that would
constitute an Asset Sale but for the operation of clause (2), (3), (8) or (9) of
the definition thereof by the Borrower or any of its Restricted Subsidiaries).

“Total Revolving Commitments” means, at any time, the aggregate principal amount
of the Revolving Commitments then in effect.

“Total Revolving Exposure” means, at any time, the sum of the Total Revolving
Loans, LC Exposure and Swing Line Exposure outstanding at such time.

“Total Revolving Loans” means, at any time, the aggregate principal amount of
the Revolving Loans of the Revolving Lenders outstanding at such time.

“Transaction Agreements” means the agreements described in the Form 10 to be
entered into with RRD and certain Persons that were Subsidiaries of RRD prior to
the Closing Date in connection with the Spin-Off.

 

-37-



--------------------------------------------------------------------------------

“Transactions” means (i) the entry into the Loan Documents and the borrowings
under this Agreement to occur on the Closing Date, (ii) the issuance of the
Senior Notes, (iii) the Separation Distribution, (iv) the Spin-Off, (v) the
entry into the Transaction Agreements, (vi) the other transactions in connection
therewith as described in the Form 10 and (vii) the payment of fees and expenses
in connection therewith.

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary by the Borrower after the Closing Date
in a written notice to the Administrative Agent and (b) any subsidiary of any
subsidiary described in clause (a) or (b) above; provided that (i) no Default
shall have occurred and be continuing at the time of or after giving effect to
the designation of a subsidiary as an Unrestricted Subsidiary (a “Designation”)
and (ii) at the time of and immediately after giving effect to such Designation,
the Borrower shall be in compliance on a Pro Forma Basis with Section 6.10;
provided, further, that no subsidiary shall be designated as an Unrestricted
Subsidiary unless (w) no creditor of such subsidiary shall have any claim
(whether pursuant to a Guarantee or otherwise) against the Borrower or any of
its Restricted Subsidiaries in respect of any Indebtedness or other obligation
(except for obligations arising by operation of law, including joint and several
liability for taxes, ERISA and similar items) of such subsidiary (collectively,
“Unrestricted Subsidiary Support Obligations”), except with respect to the
Equity Interests of such Unrestricted Subsidiary; (x) such subsidiary is not
party to any transaction with the Borrower or any Restricted Subsidiary unless
the terms of such transaction complies with Section 6.06 and (y) no Investments
may be made in any such subsidiary by the Borrower or any Restricted Subsidiary
except to the extent permitted under Section 6.11 (it being understood that, if
a subsidiary is designated as an Unrestricted Subsidiary after the Closing Date,
the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the subsidiary so designated shall
be deemed to be an Investment made as of the time of such designation and shall
be subject to the limits set forth in Section 6.11)). It is understood that,
other than with respect to clause (1) of the definition of Consolidated Net
Income, Unrestricted Subsidiaries shall be disregarded for the purposes of any
calculation pursuant to this Agreement relating to financial matters with
respect to the Borrower.

The Borrower may revoke the designation of a subsidiary as an Unrestricted
Subsidiary pursuant to a written notice to the Administrative Agent so long as,
after giving pro forma effect to such revocation, (i) the Borrower shall be in
compliance on a Pro Forma Basis with Section 6.10 and (ii) no Default shall be
in existence (a “Revocation”). Upon any Revocation, such Unrestricted Subsidiary
shall constitute a Restricted Subsidiary for all purposes of this Agreement and
the Borrower shall comply with Section 5.09 if such subsidiary is a Material
Domestic Subsidiary. In the case of any Revocation, if the designation of such
subsidiary as an Unrestricted Subsidiary caused the available basket amount
referred to in Section 6.11) to be utilized by an amount equal to the aggregate
Fair Market Value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in the subsidiary so designated (the amount so utilized,
the “Designation Amount”), then, effective upon such Revocation, such available
basket amount shall be increased by the lesser of (i) the Designation Amount and
(ii) the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in such subsidiary at the time of such
Revocation.

“Unrestricted Subsidiary Support Obligations” has the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”

“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii)(B)(3).

“Voting Stock” means the stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the Board of Directors of the Borrower
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

 

-38-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (ii) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” means a subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Borrower or through one or more
Wholly Owned Subsidiaries and, solely for the purpose of the definition of
“Material Domestic Subsidiary,” excluding any subsidiary whose sole assets are
Equity Interests in one or more subsidiaries that are not Wholly Owned
Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated, amended and restated, extended or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The foregoing standards shall also apply to the other Loan
Documents. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that for purposes
of any determinations associated with leases, including, without limitation,
determinations of whether such leases are capital leases, whether obligations
under such leases are Capital Lease Obligations, the amount of any Capital Lease
Obligations associated with such leases, and the amount of operating expenses
associated

 

-39-



--------------------------------------------------------------------------------

with such leases, Consolidated EBITDA, Consolidated Interest Expense,
Indebtedness, the Consolidated Leverage Ratio, the Consolidated Net Leverage
Ratio, the Consolidated Secured Net Leverage Ratio and the Interest Coverage
Ratio shall be determined based on generally accepted accounting principles in
the United States of America in effect on the Closing Date; provided, further,
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in accordance herewith.

Section 1.05 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

Section 1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.08 Currencies. Unless otherwise specifically set forth in this
Agreement, monetary amounts are in Dollars. Notwithstanding anything to the
contrary herein, no Default or Event of Default will arise as a result of any
limitation or threshold set forth in Dollars being exceeded solely as a result
of changes in currency exchange rates.

Section 1.09 Limited Condition Acquisitions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when calculating any applicable
ratio or determining other compliance with this Agreement (including the
determination of compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred and is continuing or would
result therefrom) in connection with a transaction undertaken in connection with
the consummation of a Limited Condition Acquisition (other than the
establishment of Incremental Revolving Commitments and any extension of credit
under the Revolving Commitments, Extended Revolving Commitments, Incremental
Revolving Commitments or Replacement Revolving Credit Commitments), the date of
determination of such ratio and determination of whether any Default or Event of
Default (other than an Event of Default under Section 7.01(a), (b), (h) or (i))
has occurred, is continuing or would result therefrom and whether any
representations or warranties are true and correct (other than the Specified
Representations), at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”) and if,
after such ratios and other provisions are measured on a Pro Forma Basis after
giving effect to such Limited Condition Acquisition and the other transactions
to be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if they occurred at the
beginning of the four consecutive fiscal quarter period being used to calculate
such financial ratio ending prior to the LCA Test Date, the Borrower could have
taken such action on the relevant LCA Test Date in compliance with such ratios
and provisions, such provisions shall be deemed to have been complied with. For
the avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of the Borrower) at or prior to the consummation of the relevant Limited
Condition Acquisition, such ratios and other provisions will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Acquisition is permitted hereunder and
(y) such ratios and other

 

-40-



--------------------------------------------------------------------------------

provisions shall not be tested at the time of consummation of such Limited
Condition Acquisition or related specified transactions. If the Borrower has
made an LCA Election for any Limited Condition Acquisition, then in connection
with any subsequent calculation of any ratio or basket availability with respect
to any other transaction on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition (other than
for purposes of determining whether an Event of Default has occurred under
Section 6.10) is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or basket shall be calculated
on (1) a Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (2) on a Pro Forma
Basis but without giving effect to such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and use of proceeds thereof).

ARTICLE II

The Credits

Section 2.01 Commitments.

(a) Subject to the terms and conditions hereof, from time to time during the
Revolving Commitment Period, each Revolving Lender severally agrees to make to
the Borrower revolving credit loans denominated in Dollars (“Revolving Loans”)
in an aggregate principal amount that will not result at the time of such
Borrowing in the amount of such Lender’s Outstanding Revolving Credit exceeding
such Lender’s Revolving Commitment; provided that no Revolving Loans and Swing
Line Loans shall be permitted to be borrowed on the Closing Date other than up
to $25,000,000 aggregate principal amount to fund ordinary course working
capital needs of the Borrower and its Restricted Subsidiaries. During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or, in the case of Revolving Loans in
Dollars, ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.03 and 2.05. Each Revolving
Loan under the Revolving Commitments shall be made as part of a Borrowing
consisting of Revolving Loans made by the Revolving Lenders thereunder ratably
in accordance with their respective Revolving Commitments. The failure of any
Revolving Lender to make any Revolving Loan required to be made by it shall not
relieve any other Revolving Lender of its obligations hereunder; provided that
the Revolving Commitments of the Revolving Lenders are several and no Revolving
Lender shall be responsible for any other Revolving Lender’s failure to make
Revolving Loans as required.

(b) Subject to the terms and conditions hereof, each Term B Lender severally
agrees to make to the Borrower Term B Loans denominated in Dollars on the
Closing Date in an amount equal to such Term B Lender’s Term B Commitment. Term
B Loans that are repaid or prepaid may not be reborrowed.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate principal amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Borrowing may be in an aggregate principal amount that is equal to the
entire unused balance of the applicable outstanding Commitment. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of 10 Eurodollar Borrowings
outstanding.

Section 2.02 Incremental Revolving Commitments and Incremental Term Loans.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Commitments, as applicable, in an amount not to exceed the Incremental Amount
available at the time such Incremental Term Loans are funded or established (if
commitments in respect of such Incremental Term Loans are established on a date
prior to funding) or Incremental Revolving Commitments are established (except,
in each case, as set forth in the final paragraph under Section 6.01) from one
or more Incremental Term Lenders and/or Incremental Revolving Lenders (which, in
each case, may

 

-41-



--------------------------------------------------------------------------------

include any existing Lender (but no such Lender shall be required to participate
in any such Incremental Facility without its consent), but shall be required to
be persons which would qualify as assignees of a Lender in accordance with
Section 9.05) willing to provide such Incremental Term Loans and/or Incremental
Revolving Commitments, as the case may be, in their sole discretion; provided
that each Incremental Revolving Lender shall be subject to the approval of the
Administrative Agent, each Issuing Bank and the Swing Line Lender (which
approval shall not be unreasonably withheld, conditioned or delayed). Such
notice shall set forth (i) the amount of the Incremental Term Loan Commitments
and/or Incremental Revolving Commitments being requested (which shall be in
minimum increments of $5,000,000 and a minimum amount of $10,000,000, or equal
to the remaining Incremental Amount or, in each case, such lesser amount
approved by the Administrative Agent) and (ii) the date on which such
Incremental Term Loan Commitments and/or Incremental Revolving Commitments are
requested to become effective.

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation (including, without
limitation, amendments to this Agreement) as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Lender and/or Incremental Revolving Commitment of such
Incremental Revolving Lender. Each Incremental Assumption Agreement shall
specify the terms of the applicable Incremental Term Loans and/or Incremental
Revolving Commitments; provided that:

(i) any Incremental Revolving Commitments shall have the same terms as the
Revolving Commitments, shall require no scheduled amortization or mandatory
commitment reduction prior to the Revolving Termination Date and shall be on the
same terms (other than upfront fees) and pursuant to the same documentation
applicable to the Revolving Commitments,

(ii) the Incremental Loans shall not be guaranteed by any subsidiaries of the
Borrower that do not guarantee the Obligations and shall be secured on a pari
passu basis by the same Collateral (and no additional Collateral) securing the
Obligations,

(iii) (a) the scheduled final maturity date of any Incremental Term Facility
shall be no earlier than the Term B Maturity Date and (b) the Weighted Average
Life to Maturity of any Incremental Term Facility shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term B Facility,

(iv) no Incremental Term Facility shall participate on a greater than pro rata
basis with the Term B Facility in any mandatory prepayment; and

(v) any Incremental Facility shall be on terms (other than pricing,
amortization, maturity, prepayment premiums and mandatory prepayments) and
pursuant to documentation substantially similar to the Term B Facility or
Revolving Facility, as applicable, or otherwise reasonably acceptable to the
Administrative Agent; provided that such Incremental Facilities (x) shall have
no financial maintenance covenants of a different type than the Financial
Covenants, and no financial maintenance covenants that are more restrictive than
the Financial Covenants and (y) shall not have negative covenants and/or default
provisions that, taken as a whole, are materially more restrictive than those
applicable to the Revolving Facility as determined in good faith by the Borrower
unless, in each case of clauses (x) and (y) such terms (I) (if favorable to all
then existing Lenders) are in consultation with the Administrative Agent,
incorporated into this Agreement for the benefit of all then existing Lenders
(without further amendment requirements); or (II) become applicable only after
the Revolving Facility shall have matured or been terminated and any Term Loans
existing at such date have been paid in full; provided, however, with respect to
any Incremental Term Loans, the All-in Yield shall be as agreed by the
respective Incremental Term Lenders and the Borrower, except that the All-in
Yield in respect of any such Incremental Term Loans may exceed the All-in Yield
in respect of the Term B Loans by no more than 0.50%, or if it does so exceed
such All-in Yield (such difference, the “Term Yield Differential”) then the
Applicable Rate (or the “LIBOR floor” as provided in the following proviso)
applicable to such Term B Loans shall be increased such that after giving effect
to such increase, the Term Yield Differential shall not exceed 0.50%; provided,
that to the extent any portion of the Term Yield Differential is attributable to
a higher “LIBOR floor” being applicable to such Incremental Term Loans, such
floor shall only be included in the calculation of the Term Yield Differential
to the extent such

 

-42-



--------------------------------------------------------------------------------

floor is greater than the adjusted LIBOR rate in effect for an Interest Period
of three months’ duration at such time, and, with respect to such excess, the
“LIBOR floor” applicable to the outstanding Term B Loans shall be increased to
an amount not to exceed the “LIBOR floor” applicable to such Incremental Term
Loans prior to any increase in the Applicable Rate applicable to such Term B
Loans then outstanding.

(c) Each party hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended or amended and
restated to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Commitments evidenced thereby as provided for in Section 9.02. Any
amendment or amendment and restatement to this Agreement or any other Loan
Document that is necessary to effect the provisions of this Section 2.02
(including, without limitation, to provide for the establishment of Incremental
Term Loans) and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing between the
Administrative Agent and the Borrower and furnished to the other parties hereto.

(d) Notwithstanding the foregoing, subject to Section 1.09, no Incremental Term
Loan Commitment or Incremental Revolving Commitment shall become effective under
this Section 2.02 unless (i) no Default or Event of Default shall exist after
giving pro forma effect to such Incremental Term Loan Commitment or Incremental
Revolving Commitment and the incurrence of Indebtedness thereunder and use of
proceeds therefrom; (ii) the conditions set forth in Section 4.02 have been
complied with whether or not a Borrowing is made under the Incremental Facility
on such date (other than clause (c) thereof which shall only be required to be
complied with if a Borrowing is made on such date); (iii) after giving pro forma
effect to such Incremental Term Loan Commitment or Incremental Revolving
Commitment and the incurrence of Indebtedness thereunder (assuming such
commitments are fully drawn on such date) and use of proceeds therefrom the
Borrower would be in compliance with Section 6.10 as of the last day of the most
recently ended Test Period only on the date of the initial incurrence of (or
commitment in respect of) such Indebtedness and (iv) the Administrative Agent
shall have received documents and legal opinions as to such matters as are
reasonably requested by the Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement.

(e) Upon each increase in the establishment of any Incremental Revolving
Commitments pursuant to this Section 2.02, each Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Incremental Revolving Lender providing a portion of the Incremental
Revolving Commitments in respect of such increase, and each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Lender (including
each such Incremental Revolving Lender) will equal such Lender’s Revolving
Commitment Percentage and if, on the date of such increase, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Incremental Revolving Commitments either be prepaid from
the proceeds of additional Revolving Loans made hereunder or assigned to an
Incremental Revolving Lender (in each case, reflecting such Incremental
Revolving Commitments, such that Revolving Loans are held ratably in accordance
with each Lender’s pro rata share, after giving effect to such increase), which
prepayment or assignment shall be accompanied by accrued interest on the
Revolving Loans being prepaid. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. If there
is a new Revolving Borrowing on such Incremental Revolving Commitment Closing
Date, the Revolving Lenders after giving effect to such Incremental Revolving
Commitments shall make such Revolving Loans in accordance with Section 2.01.

Section 2.03 Procedure for Borrowing.

(a) To request a Revolving Borrowing or a Term B Loan Borrowing on any Business
Day, the Borrower shall notify the Administrative Agent of such request (x) in
the case of ABR Loans, by telephone or Committed Loan Notice (which notice must
be received by the Administrative Agent prior to 12:00 noon, New York City time
on the requested Borrowing Date) or (y) in the case of Eurodollar Loans, by
Committed Loan Notice (which notice must be received by the Administrative Agent
prior to 10:00 a.m., New York City time not less than three Business Days prior
to the requested Borrowing Date). Any Committed Loan Notice shall be irrevocable
(but

 

-43-



--------------------------------------------------------------------------------

may be conditioned on the occurrence of any event if the Committed Loan Notice
includes a description of such event; provided that the relevant Lenders shall
still be entitled to the benefits of Section 2.13) and any telephonic borrowing
request must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such telephonic and written Committed Loan Notice
shall specify the amount, Class and Type of Borrowing to be borrowed, the
requested Borrowing Date and if applicable, the duration of the Interest Period
with respect thereto. Upon receipt of such notice, the Administrative Agent
shall promptly notify each relevant Lender thereof. For the avoidance of doubt,
subject to Section 2.11, each Borrowing shall be comprised entirely of ABR Loans
or Eurodollar Loans as the Borrower may request in accordance herewith.

(b) If no election as to the Type of Borrowing is specified for a Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

Section 2.04 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 4:00 p.m. New
York City time to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City or to any other account as shall
have been designated by the Borrower in writing to the Administrative Agent in
the applicable Committed Loan Notice. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to such Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

(c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Sections 8.09 and 9.04(c) are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation or to make any
payment under Sections 8.09 or 9.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and, other than pursuant to Section 2.18, no Lender shall be responsible for the
failure of any other Lender to so make its Loan or, to fund its participation or
to make its payment under Sections 8.09 or 9.04(c).

Section 2.05 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Committed Loan Notice, and each Eurodollar Borrowing shall have an initial
Interest Period as specified in such Committed Loan Notice. Thereafter, the
Borrower may elect to convert any Borrowing to a different Type or to continue
such Borrowing as the same Type and may elect successive Interest Periods for
any Eurodollar Borrowing, all as provided in this Section. The Borrower may
elect different Types or Interest Periods, as applicable, with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the relevant Lenders holding the Loans
comprising the relevant portion of such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. Notwithstanding anything
to the contrary herein, a Swing Line Loan may not be converted to a Eurodollar
Loan.

 

-44-



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a request
for a Borrowing would be required under Section 2.03, if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly in writing.

(c) Each telephonic and written Interest Election Request shall specify (i) the
Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing), (ii) the effective date of the election
made pursuant to such Interest Election Request, which shall be a Business Day,
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing, and (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.” If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as such for an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

Section 2.06 Termination and Reduction of Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments of any Class or, from time to time, to
reduce the amount of the Commitments of any Class; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Outstanding Revolving Credits would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to an
integral multiple of $1,000,000 and not less than $5,000,000 and shall reduce
permanently the Commitments of such Class then in effect.

Section 2.07 Repayment of Loans; Evidence of Debt.

(a) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.05) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

(b) The Borrower unconditionally promises to pay the then unpaid principal
amount of each Revolving Loan on the Revolving Termination Date.

 

-45-



--------------------------------------------------------------------------------

(c) The Borrower shall repay principal of outstanding 2017 Refinancing Term
Loans on the last Business Day of each March, June, September and December of
each year (commencing on the applicable day of the first full fiscal quarter of
the Borrower after the Amendment No. 1 Effective Date) and on the Term B
Maturity Date, in an aggregate principal amount of such Term B Loans equal to
(A) in the case of quarterly payments due prior to the Term B Maturity Date, an
amount equal to 1.25% of the aggregate principal amount of such 2017 Refinancing
Term Loans incurred on the Amendment No. 1 Effective Date and (B) in the case of
such payment due on the Term B Maturity Date, an amount equal to the then unpaid
principal amount of such Term B Loans outstanding.

(d) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Termination Date.

(e) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(f) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the relevant Lenders and each relevant Lender’s share thereof.

(g) The entries made in the accounts maintained pursuant to paragraph (e) or
(f) of this Section shall be conclusive absent manifest error of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

Section 2.08 Prepayments.

(a) (i) The Borrower may at any time and from time to time prepay Loans, in
whole or in part, without premium or penalty (except as specifically provided in
the proviso of this sentence and in the penultimate sentence of this
Section 2.08(a)(i)), upon notice delivered to the Administrative Agent no later
than 12:00 noon, New York City time, not less than three Business Days prior
thereto, in the case of Eurodollar Loans, no later than 12:00 noon, New York
City time, on the date of such notice, in the case of ABR Loans, which notice
shall specify the date and amount of prepayment and the Loans to be prepaid;
provided that, if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.13. Each such notice may be conditioned on
the occurrence of one or more events (it being understood that the
Administrative Agent and Lenders shall be entitled to assume that the Loans
contemplated by such notice are to be made unless the Administrative Agent shall
have received written notice revoking such notice of prepayment on or prior to
the date of such prepayment). Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of Loans shall be in an aggregate principal amount
that is an integral multiple of $1,000,000 and not less than $5,000,000. In the
case of each prepayment of Loans pursuant to this Section 2.08(a), the Borrower
may in its sole discretion select the Loans (of any Class) to be repaid, and
such prepayment shall be paid to the appropriate Lenders in accordance with
their respective pro rata share of such Loans. If any Repricing Event occurs
prior to the date occurring 6 months after the Amendment No.1 Effective Date,
the Borrower agrees to pay to the Administrative Agent, for the ratable account
of each Lender with Term B Loans that are subject to such Repricing Event
(including any Lender which is replaced pursuant to Section 2.16(c) as a result
of its refusal to consent to an amendment giving rise to such Repricing Event),
a fee in an amount equal to 1.00% of the aggregate principal amount of the Term
B Loans subject to such Repricing Event. Such fees shall be earned, due and
payable upon the date of the occurrence of such Repricing Event.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

-46-



--------------------------------------------------------------------------------

(b) If at any time for any reason the sum of the Outstanding Revolving Credit of
all Lenders exceeds the Total Revolving Commitments, the Borrower shall upon
learning thereof, or upon the request of the Administrative Agent, immediately
prepay the Revolving Loans and Swing Line Loans in an aggregate principal amount
at least equal to the amount of such excess.

(c) Beginning on the Closing Date, the Borrower shall apply all (i) Net Proceeds
and (ii) Separation Agreement Receivable Proceeds, in each case, within five
(5) Business Days after receipt thereof to prepay Term Loans in accordance with
clauses (e) and (f) below.

(d) Not later than five (5) Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.01(a)
with respect to each Excess Cash Flow Period, the Borrower shall calculate
Excess Cash Flow for such Excess Cash Flow Period and, if and to the extent the
amount of such Excess Cash Flow is greater than $0, the Borrower shall apply an
amount to prepay Term Loans equal to (i) the Required Percentage of such Excess
Cash Flow minus (ii) the sum of (a) to the extent not financed using the
proceeds of funded Indebtedness, the amount of any voluntary payments of Term
Loans and amounts used to repurchase outstanding principal of Term Loans during
such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (ii), the amount of any such voluntary
payments and amounts so used to repurchase principal of Term Loans after the end
of such Excess Cash Flow Period but before the date of prepayment under this
clause (d)) pursuant to Sections 2.08(a) and Section 2.21 (it being understood
that the amount of any such payments pursuant to Section 2.21 shall be
calculated to equal the amount of cash used to repay principal and not the
principal amount deemed prepaid therewith) and (b) to the extent not financed
using the proceeds of funded Indebtedness, the amount of any voluntary payments
of Revolving Loans to the extent that Revolving Commitments are terminated or
reduced pursuant to Section 2.06 by the amount of such payments. Such
calculation will be set forth in an Officer’s Certificate delivered to the
Administrative Agent setting forth the amount, if any, of Excess Cash Flow for
such Excess Cash Flow Period, the amount of any required prepayment in respect
thereof and the calculation thereof in reasonable detail.

(e) Amounts to be applied in connection with prepayments of Term Loans pursuant
to this Section 2.08 shall be applied to the prepayment of the Term Loans in
accordance with Section 2.15(b) until paid in full. In connection with any
mandatory prepayments by the Borrower of the Term Loans pursuant to this
Section 2.08, such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurodollar Loans; provided that with respect to such
mandatory prepayment, the amount of such mandatory prepayment shall be applied
(i) first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.13 and (ii) on a pro rata basis with respect to each Class of Term
Loans except to the extent any Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment provides that the Class of Term Loans
incurred thereunder is to receive less than its pro rata share, in which case
such prepayment shall be allocated to such Class of Term Loans as set forth in
such Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment and to the other Classes of Term Loans on a pro rata basis. Each
prepayment of the Term Loans under this Section 2.08 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

(f) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to
Section 2.08(c) or 2.08(d) at least four (4) Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of the
Term Loans). Any Term Lender (a “Declining Term Lender,” and any Term Lender
which is not a Declining Term Lender, an “Accepting Term Lender”) may elect, by
delivering written notice to the Administrative Agent and the Borrower no later
than 5:00 p.m. one (1) Business Day after the date of such Term Lender’s receipt
of notice from the Administrative Agent regarding such prepayment, that the full
amount of any mandatory prepayment otherwise required to be made with respect to
the Term Loans held by such Term Lender pursuant to Section 2.08(c) or 2.08(d)
not be made (the

 

-47-



--------------------------------------------------------------------------------

aggregate amount of such prepayments declined by the Declining Term Lenders, the
“Declined Prepayment Amount”). If a Term Lender fails to deliver notice setting
forth such rejection of a prepayment to the Administrative Agent within the time
frame specified above or such notice fails to specify the principal amount of
the Term Loans to be rejected, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Term Loans. In the event that
the Declined Prepayment Amount is greater than $0, such Declined Prepayment
Amount shall be retained by the Borrower. For the avoidance of doubt, the
Borrower may, at its option, apply any amounts retained in accordance with the
immediately preceding sentence to prepay loans in accordance with
Section 2.08(a).

(g) Any prepayment of Term Loans of any Class shall be applied (i) in the case
of prepayments made pursuant to Section 2.08(a)(i), to reduce the subsequent
scheduled repayments of the Term Loans of such Class to be made pursuant to
Section 2.07 as directed by the Borrower, or as otherwise provided in any
Extension Amendment, any Incremental Assumption Amendment or Refinancing
Amendment as directed by the Borrower and if not directed by the Borrower, in
direct order of maturity thereof, and (ii) in the case of prepayments made
pursuant to Section 2.08(c) or Section 2.08(d), to reduce the subsequent
scheduled repayments of the Term Loans of such Class to be made pursuant to this
Section in direct order of maturity, or as otherwise provided in any Extension
Amendment, any Incremental Assumption Amendment or Refinancing Amendment.

Section 2.09 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a facility fee in Dollars for the period from and
including the Closing Date to the last day of the Revolving Commitment Period,
computed at the applicable Facility Fee Rate on the average daily amount of the
Total Revolving Commitment of such Lender regardless of usage (or, if the Total
Revolving Commitments have been terminated, on the Outstanding Revolving Credit)
during the period for which payment is made, payable quarterly in arrears on
each Revolving Fee Payment Date, commencing with the first such date to occur
after the Closing Date.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Revolving Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Revolving Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure of the Letters of Credit issued by it (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any such LC Exposure, as well as the fees agreed by the Issuing
Bank and the Borrower with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees will be payable quarterly in arrears on
each Revolving Fee Payment Date, commencing with the first such date to occur
after the Closing Date; provided that any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 365/366 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds in Dollars, to the Administrative Agent for distribution, in the
case of facility fees, to the Revolving Lenders. Fees paid shall not be
refundable under any circumstances. All per annum fees shall be computed on the
basis of a year of 365/366 days for actual days elapsed; provided that facility
fees shall be computed on the basis of a year of 360 days.

 

-48-



--------------------------------------------------------------------------------

Section 2.10 Interest.

(a) The Loans comprising each ABR Borrowing and Swing Line Loans shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing in any currency shall bear
interest at the Eurodollar Rate for such currency for the Interest Period in
effect for such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in addition, in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate when the
Alternate Base Rate is calculated by reference to the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year). The
applicable Alternate Base Rate or Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.11 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for a Loan or for the applicable
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for a Loan or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and the Loans shall be converted to an ABR Borrowing and (ii) if any borrowing
request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 2.12 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (including any reserve
for eurocurrency funding that may be established or reestablished under
Regulation D of the Board);

 

-49-



--------------------------------------------------------------------------------

(ii) impose on any Lender (including any Issuing Bank or the Swing Line Lender)
any Taxes other than (A) Indemnified Taxes or Other Taxes indemnified under
Section 2.14 or (B) Excluded Taxes; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Loans made by or participations held by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to be an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market (but not less than the
available Eurodollar Rate quoted for the Eurodollar interest period equal to the
period from the date of such event to the last day of the then current Interest
Period, or if there is no such Eurodollar interest period, the lower of the
Eurodollar Rates quoted for the closest Eurodollar interest periods that are
longer and shorter than such period). A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

-50-



--------------------------------------------------------------------------------

Section 2.14 Taxes.

(a) All payments by or on account of any obligation of any Loan Party hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any Taxes unless required by applicable Requirements of Law;
provided that if any applicable withholding agent shall be required by
applicable Requirements of Law to deduct any Taxes in respect of any such
payments, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable shall be increased by the applicable Loan Party as necessary so that
after all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) have been made the applicable Lender (or,
in the case of a payment made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Requirements of Law.

(b) In addition, without duplication of any obligation set forth in subsection
(a), the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Requirements of Law.

(c) Without duplication of any obligation set forth in subsection (a), the Loan
Parties shall indemnify the Administrative Agent and each Lender, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes paid
by the Administrative Agent or such Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document and any Other Taxes paid by the
Administrative Agent or such Lender (including Indemnified Taxes or Other Taxes
imposed on asserted on or attributable to amounts payable under this
Section 2.14) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If the Borrower
determines that there is a reasonable basis to contest any Indemnified Tax or
Other Tax for which it is responsible hereunder, without limiting Borrower’s
indemnification obligations hereunder, such Administrative Agent or Lender (as
applicable) shall reasonably cooperate in pursuing such contest (at Borrower’s
expense) so long as pursuing such contest would not, in the sole reasonable
determination of the Administrative Agent or Lender, result in any additional
unreimbursed costs or expenses or be otherwise disadvantageous to the
Administrative Agent or such Lender. This Section shall not be construed to
require the Administrative Agent or Lender to make available its tax returns (or
any other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent a copy, or if reasonably available to the Borrower a
certified copy, of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) (i) Each Lender shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding Tax or at a reduced rate of withholding.

(ii) Without limiting the generality of the foregoing,

(A) any U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), properly executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
Tax;

 

-51-



--------------------------------------------------------------------------------

(B) any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable to establish
such Non-U.S. Lender’s entitlement to a reduced rate of, or exemption from,
withholding:

(1) two properly executed originals of IRS Form W-8BEN or W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to an
income tax treaty to which the United States is a party;

(2) two properly executed originals of IRS Form W-8ECI;

(3) (x) executed originals of a certificate substantially in the form of Exhibit
G-1 to the effect that such Non-U.S. Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments to be received by such Lender will be effectively connected
income (a “U.S. Tax Compliance Certificate”) and (y) two properly executed
originals of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or has sold a participation), two properly executed
originals of IRS Form W-8IMY, accompanied by properly executed IRS Form W-8ECI,
IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership (and not a participating Lender), and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
such direct and indirect partner(s); and

(5) any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

(iii) If a payment made to a Lender under this Agreement or the other Loan
Documents would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower or Administrative Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by applicable Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code)and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this Section 2.14(e)(iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

-52-



--------------------------------------------------------------------------------

(iv) Each Lender agrees that if any documentation it previously delivered
pursuant to this Section 2.14(e) expires or becomes obsolete or inaccurate in
any respect, it shall update such documentation or promptly notify the Borrower
and the Administrative Agent in writing of its legal ineligibility to do so.
Notwithstanding anything to the contrary in this Section 2.14(e), no lender
shall be required to provide any documentation pursuant to this Section 2.14(e)
that it is not legally eligible to provide.

(v) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 2.14(e).

(f) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by a Loan Party or with respect to which the Loan Party has paid
additional amounts pursuant to this Section 2.14, it shall pay over such refund
to the Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Party under this Section 2.14 with respect
to the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including any Taxes) of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Loan Party agrees to
repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its Taxes which it deems confidential) to the Borrower or any other Person.

(g) For the avoidance of doubt, for purposes of this Section 2.14, the term
“Lender” includes any Issuing Bank and the Swing Line Lender.

Section 2.15 Pro Rata Treatment and Payments.

(a) Each borrowing of Revolving Loans by the Borrower from the Revolving Lenders
and any reduction of the Revolving Commitments of the Revolving Lenders shall be
made pro rata according to the respective Revolving Commitments then held by the
Revolving Lenders. Each payment by the Borrower on account of any facility fee
or any letter of credit fee shall be paid ratably to the Revolving Lenders
entitled thereto.

(b) Each prepayment by the Borrower on account of principal of any Loans of any
Class shall be made pro rata according to the respective outstanding principal
amounts of Loans of such Class then held by the Lenders entitled to such payment
(subject in the case of Term B Loans to Section 2.08(f)). All repayments of
principal of any Loans at stated maturity or upon acceleration shall be
allocated pro rata according to the respective outstanding principal amounts of
the matured or accelerated Loans then held by the relevant Lenders. All payments
of interest in respect of any Loans shall be allocated pro rata according to the
outstanding interest payable then owed to the relevant Lenders. Notwithstanding
the foregoing, (A) any amount payable to a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees or otherwise but
excluding any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 2.16 and Section 9.05) shall, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated interest-bearing account and, subject to any applicable Requirements
of Law, be applied at such time or times as may be determined by the
Administrative Agent: (1) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent, the Issuing Bank and the Swing
Line Lender hereunder (including amounts owed under Section 2.09(b) or 9.04(c)),
(2) second, to the funding of any Loan or LC Disbursement required by this
Agreement, as determined by the Administrative Agent, (3) third, if so
determined by the Administrative Agent and Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (4) fourth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (5) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction, and (B) if such payment
is a prepayment of the principal amount of Loans, such payment shall be applied
solely to prepay the Loans of all Non-Defaulting Lenders pro rata (based on the
amounts owing to each) prior to being applied to the prepayment of any Loan of
any Defaulting Lender.

 

-53-



--------------------------------------------------------------------------------

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 p.m., New York
City time, on the date when due. All payments received by the Administrative
Agent after 2:00 p.m., New York City time, may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest and fees thereon. All such
payments shall be made to the Administrative Agent’s Office except that payments
pursuant to Sections 2.12, 2.13, 2.14, 2.22 and 9.04 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute such
payments to the relevant Lenders promptly upon receipt in like funds as
received. If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. In the case of any extension of any payment of principal, interest thereon
shall be payable at the then applicable rate during such extension.

(d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of the Obligations then due
hereunder, such funds shall be applied (subject to the rights of the
Administrative Agent to hold and apply amounts to be paid to a Defaulting Lender
in accordance with Section 2.15(b)) in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and fees
with respect to the Loans and the Commitments, but including amounts payable
under Section 9.04) payable to the Administrative Agent in its capacity as such
(irrespective of when such amounts were incurred or accrued or whether any such
amounts are allowed in any Insolvency or Liquidation Proceeding) until paid in
full;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Lenders and the Issuing Banks (including fees,
charges and disbursements of counsel to the respective Lenders and Issuing
Banks) arising under the Loan Documents, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans and other Obligations
arising under the Loan Documents, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Specified Swap
Agreements and Cash Management Agreements, ratably among the Lenders, the
Issuing Banks, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Banks, to cash
collateralize that portion of the LC Exposure to the extent not otherwise cash
collateralized by the Borrower pursuant to Sections 2.17 and 2.18; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

(e) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate principal amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such

 

-54-



--------------------------------------------------------------------------------

payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower or any other Loan Party pursuant to and in accordance with the
express terms of this Agreement and the other Loan Documents or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Each Lender may designate a
different lending office for funding or booking its Loans hereunder or assign
its rights and obligations hereunder to another of its offices, branches or
affiliates; provided that the exercise of this option shall not affect the
obligations of the Borrower to repay the Loan in accordance with the terms of
this Agreement.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.05), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Banks and Swing Line Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
unreimbursed LC Disbursements and Swing Line Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.02 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Revolving Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent, provided that: (a) all amounts owing to such Non-Consenting Lender being
replaced (other than principal and interest) shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (b) the replacement
Lender (each such Lender, a “Replacement Lender”) shall purchase the foregoing
by paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the Replacement Lender shall otherwise comply with Section 9.05.

 

-55-



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of Section 2.16(c) may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

Section 2.17 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request that standby letters of credit denominated in Dollars be issued
under this Agreement for its own account or the account of any Restricted
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Commitment Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no later than three Business
Days prior to such date unless otherwise agreed by the Issuing Bank and the
Administrative Agent) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$50,000,000, (ii) the total Outstanding Revolving Credits shall not exceed the
Total Revolving Commitments and (iii) with respect to such Issuing Bank, the sum
of the aggregate face amount of Letters of Credit issued by such Issuing Bank
shall not, unless otherwise agreed by such Issuing Bank, exceed its LC Sublimit.
If the Borrower so requests in any applicable letter of credit application, the
Issuing Bank may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing Bank,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit expiration date referenced in
clause (c) below; provided, however, that the Issuing Bank shall not permit any
such extension if (A) the Issuing Bank has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension. The
Issuing Bank shall not be under any obligation to issue any Letter of Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
the Letter of Credit, or any Law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon the Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement

 

-56-



--------------------------------------------------------------------------------

(for which the Issuing Bank is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or (B) the
issuance of the Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Termination Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Revolving Commitment Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Revolving Commitment Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Such payment by the Lenders shall be made in Dollars. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in the currency of such LC Disbursement an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
the Business Day immediately following the day that the Borrower receives such
notice; provided that if such LC Disbursement is denominated in Dollars and is
not less than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, in the case of each LC
Disbursement, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Revolving Commitment Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Revolving Commitment Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.04 with
respect to Loans made by such Revolving Lender (and Section 2.04 shall apply,
mutatis mutandis, to such payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any

 

-57-



--------------------------------------------------------------------------------

draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
provided that, subject to the penultimate sentence of this paragraph (f),
reimbursement obligations of the Borrower with respect to a Letter of Credit may
be subject to avoidance by the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower or any Restricted Subsidiary that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. Neither the
Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date of
such LC Disbursement, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is required to be
reimbursed to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum set forth in Section 2.10(c)(ii). Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.09(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such successor and any previous Issuing Bank, or such successor and
all previous Issuing Banks, as the context shall require. After the replacement
of an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

 

-58-



--------------------------------------------------------------------------------

(j) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to the initial
Issuing Bank) which agrees (in its sole discretion) to act in such capacity and
is reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount in Dollars equal to 102%
of the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement with respect to the Revolving Facility. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement with respect to the
Revolving Facility. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(l) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the Issuing Bank shall not be responsible to the Borrower for,
and the Issuing Bank’s rights and remedies against the Borrower shall not be
impaired by, any action or inaction of the Issuing Bank required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the Issuing Bank or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade—International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(m) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Letter of Credit or related document, the
terms hereof shall control.

Section 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees shall cease to accrue on the Available Revolving Commitment of such
Defaulting Lender pursuant to Section 2.09(a).

 

-59-



--------------------------------------------------------------------------------

(b) The Commitments, Loans and Outstanding Revolving Credit of such Defaulting
Lender shall not be included in determining whether the Required Lenders or
Required Revolving Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02 or Section 9.03); provided that this Section 2.18(b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification effecting (i) an increase or extension of such Defaulting
Lender’s Revolving Commitment or (ii) the reduction or excuse of principal
amount of, or interest or fees payable on, such Defaulting Lender’s Loans or the
postponement of the scheduled date of payment of such principal amount, interest
or fees to such Defaulting Lender.

(c) If any Letters of Credit or Swing Line Loans exist at the time such Lender
becomes a Defaulting Lender then:

(i) Such Defaulting Lender’s LC Exposure and Swing Line Exposure shall be
reallocated among the Non-Defaulting Revolving Lenders in accordance with their
respective Revolving Commitment Percentages (but excluding the Revolving
Commitments of all the Defaulting Lenders from both the numerator and the
denominator) but only to the extent (w) the sum of all the Outstanding Revolving
Credits owed to all Non-Defaulting Lenders does not exceed the total of all
Non-Defaulting Lenders’ Available Revolving Commitments, (x) such reallocation
does not cause the aggregate Outstanding Revolving Credits of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment,
(y) the representations and warranties of each Loan Party set forth in the Loan
Documents to which it is a party are true and correct at such time, except to
the extent that any such representation and warranty relates to an earlier date
(in which case such representation and warranty shall be true and correct as of
such earlier date), and (z) no Default shall have occurred and be continuing at
such time;

(ii) If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, cash
collateralize for the benefit of the Issuing Bank such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) for so long as any Letters of Credit are outstanding;

(iii) If the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized by the Borrower;

(iv) If LC Exposures of the Non-Defaulting Lenders are reallocated pursuant to
clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.09(a) and Section 2.09(b) shall be adjusted to reflect such
Non-Defaulting Lenders’ LC Exposure as reallocated; and

(v) If any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to clauses (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any Revolving Lender hereunder,
all letter of credit fees payable under Section 2.09(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated.

(d) So long as such Defaulting Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related LC Exposure will be 100% covered by the Available
Revolving Commitments of the Non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.18(c)(ii), and the
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.18(c)(i) (and such Defaulting Lender shall not participate therein).

 

-60-



--------------------------------------------------------------------------------

The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default. In the event that the Administrative Agent, the
Borrower, the Swing Line Lender and the Issuing Banks each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Total Revolving Exposure shall be readjusted to
reflect the inclusion of such Lender’s Available Revolving Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause such outstanding Revolving Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Revolving Lenders (including such Lender) in accordance with their
applicable percentages, whereupon such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender and any applicable cash collateral
shall be promptly returned to the Borrower and any LC Exposure of such Lender
reallocated pursuant to the requirements above shall be reallocated back to such
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided that, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

Section 2.19 Extensions of Commitments

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers made from time to time by the Borrower to all Lenders of any
Class of Term Loans and/or Revolving Commitments on a pro rata basis (based, in
the case of an offer to the Lenders under any Class of Term Loans, on the
aggregate outstanding Term Loans of such Class and, in the case of an offer to
the Lenders under any Revolving Facility, on the aggregate outstanding Revolving
Commitments under such Revolving Facility, as applicable), and on the same terms
to each such Lender (“Pro Rata Extension Offers”), the Borrower is hereby
permitted to consummate transactions with individual Lenders, each acting in its
sole and individual discretion, that agree to such transactions from time to
time to extend the maturity date of such Lender’s Loans and/or Commitments of
such Class and to otherwise modify the terms of such Lender’s Loans and/or
Commitments of such Class pursuant to the terms of the relevant Pro Rata
Extension Offer (including, without limitation, increasing the interest rate or
fees payable in respect of such Lender’s Loans and/or Commitments and/or
modifying the amortization schedule in respect of such Lender’s Loans). For the
avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, (i) in the case of an offer to the Lenders under any Class
of Term Loans, that all of the Term Loans of such Class are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same and (ii) in the case of an
offer to the Lenders under any Revolving Facility, that all of the Revolving
Commitments of such Facility are offered to be extended for the same amount of
time and that the interest rate changes and fees payable with respect to such
extension are the same. Any such extension (an “Extension”) agreed to between
the Borrower and any such Lender (an “Extending Lender”) will be established
under this Agreement by implementing a Term Loan for such Lender if such Lender
is extending an existing Term Loan (such extended Term Loan, an “Extended Term
Loan”) or an Extended Revolving Commitment for such Lender if such Lender is
extending an existing Revolving Commitment (such extended Revolving Commitment,
an “Extended Revolving Commitment,” and any Revolving Loan made pursuant to such
Extended Revolving Commitment, an “Extended Revolving Loan”). Each Pro Rata
Extension Offer shall specify the date on which the Borrower proposes that the
Extended Term Loan shall be made or the proposed Extended Revolving Commitment
shall become effective, which shall be a date not earlier than five (5) Business
Days after the date on which the Pro Rata Extension Offer is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).

(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans and/or Extended Revolving
Commitments of such Extending Lender. Each Extension Amendment shall specify the
terms of the applicable Extended Term Loans and/or Extended Revolving
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall be determined by the Borrower
and set forth in the Pro Rata Extension Offer), the Extended Term Loans shall,
subject to clauses (ii) and (iii) of this proviso, have (x) the same terms as
the existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Extended Term Loans shall be no earlier than the
Latest Maturity Date in effect on the date of incurrence, (iii) the Weighted
Average Life to Maturity of any Extended Term Loans shall be

 

-61-



--------------------------------------------------------------------------------

no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates, (iv) except as to interest rates, fees,
any other pricing terms and final maturity (which shall be determined by the
Borrower and set forth in the Pro Rata Extension Offer), any Extended Revolving
Commitment shall have (x) the same terms as the existing Class of Revolving
Commitments from which they are extended or (y) have such other terms as shall
be reasonably satisfactory to the Administrative Agent and, in respect of any
other terms that would affect the rights or duties of any Issuing Bank, such
terms as shall be reasonably satisfactory to such Issuing Bank, (v) any Extended
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not a greater than pro rata basis) than the Term Loans in any mandatory
prepayment thereunder and (vi) such Extended Term Loans shall not have at any
time (x) any financial maintenance covenants of a different type than the
Financial Covenants, or any financial maintenance covenants that are more
restrictive than the Financial Covenants or (y) negative covenants and/or
default provisions that, taken as a whole, are materially more restrictive than
those applicable to the Revolving Facility as determined in good faith by the
Borrower unless, in each case of clauses (x) and (y) such terms (I) (if
favorable to all then existing Lenders) are in consultation with the
Administrative Agent, incorporated into this Agreement for the benefit of all
then existing Lenders (without further amendment requirements) for so long as
any such Extended Term Loans are outstanding or (II) become applicable only
after the Revolving Facility shall have matured or been terminated. Upon the
effectiveness of any Extension Amendment, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans and/or Extended Revolving Commitments evidenced thereby
as provided for in Section 9.02(c). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto. If
provided in any Extension Amendment with respect to any Extended Revolving
Commitments, and with the consent of each Issuing Bank, participations in
Letters of Credit shall be reallocated to lenders holding such Extended
Revolving Commitments in the manner specified in such Extension Amendment,
including upon effectiveness of such Extended Revolving Commitment or upon or
prior to the maturity date for any Class of Revolving Commitments.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Commitment will be automatically designated an
Extended Revolving Commitment. For purposes of this Agreement and the other Loan
Documents, (i) if such Extending Lender is extending a Term Loan, such Extending
Lender will be deemed to have a Term Loan having the terms of such Extended Term
Loan and (ii) if such Extending Lender is extending a Revolving Commitment, such
Extending Lender will be deemed to have a Revolving Commitment having the terms
of such Extended Revolving Commitment.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.19), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Commitments will
not be included in the calculation of clause (a) of the definition of
Incremental Amount, (ii) no Extended Term Loan or Extended Revolving Commitment
is required to be in any minimum amount or any minimum increment, (iii) any
Extending Lender may extend all or any portion of its Term Loans and/or
Revolving Commitment pursuant to one or more Pro Rata Extension Offers (subject
to applicable proration in the case of over participation) (including the
extension of any Extended Term Loan and/or Extended Revolving Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Commitment implemented thereby, (v) all Extended Term Loans, Extended Revolving
Commitments and all obligations in respect thereof shall be Obligations of the
relevant Loan Parties under this Agreement and the other Loan Documents that
rank equally and ratably in right of security with all other Obligations of the
Class being extended, (iv) no Issuing Bank shall be obligated to issue Letters
of Credit under such Extended Revolving Commitments unless it shall have
consented thereto and (vii) there shall be no borrower (other than the Borrower)
and no guarantors (other than the Guarantors) in respect of any such Extended
Term Loans or Extended Revolving Commitments.

(e) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

 

-62-



--------------------------------------------------------------------------------

Section 2.20 Refinancing Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Term
Loans”), all proceeds of which are used to refinance in whole or in part any
Class of Term Loans pursuant to Section 2.08(c). Each such notice shall specify
the date (each, a “Refinancing Effective Date”) on which the Borrower proposes
that the Refinancing Term Loans shall be made, which shall be a date not less
than five (5) Business Days after the date on which such notice is delivered to
the Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided, that:

(i) before and after giving effect to the Borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.02 shall be satisfied;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the maturity date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, expenses, commissions, underwriting discounts and
premiums and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (optional prepayment or mandatory prepayment or
redemption terms shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall (as determined by
the Borrower in good faith) be substantially similar to, or no more restrictive
to the Borrower and its Restricted Subsidiaries than, the terms, taken as a
whole, applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date or are otherwise reasonably acceptable to the Administrative Agent);

(vi) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans;

(vii) Refinancing Term Loans shall not be secured by any asset of the Borrower
and its subsidiaries other than the Collateral;

(viii) Refinancing Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.08(c)) hereunder, as specified in the applicable
Refinancing Amendment; and

(ix) Refinancing Term Loans shall not at any time have (x) any financial
maintenance covenants of a different type than the Financial Covenants, or any
financial maintenance covenants that are more restrictive than the Financial
Covenants or (y) negative covenants and/or default provisions that, taken as a
whole, are materially more restrictive than those applicable to the Revolving
Facility as determined in good faith by the Borrower unless, in each of clauses
(x) and (y) such terms (I) (if favorable to all then existing Lenders) are, in
consultation with the Administrative Agent, incorporated into this Agreement for
the benefit of all then existing Lenders (without further amendment
requirements) for so long as any such Refinancing Term Loans are outstanding or
(II) become applicable only after the Revolving Facility shall have matured or
been terminated.

 

-63-



--------------------------------------------------------------------------------

(b) The Borrower may approach any Lender or any other person that would be a
permitted assignee pursuant to Section 9.05 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to the Borrower.

(c) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
Facilities (“Replacement Revolving Facilities”) providing for revolving
commitments (“Replacement Revolving Facility Commitments” and the revolving
loans thereunder, “Replacement Revolving Loans”), which replace in whole or in
part any Class of Revolving Commitments under this Agreement. Each such notice
shall specify the date (each, a “Replacement Revolving Facility Effective Date”)
on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
(5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that:

(i) before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) after giving effect to the establishment of any Replacement Revolving
Facility Commitments and any concurrent reduction in the aggregate amount of any
other Revolving Commitments, the aggregate amount of Revolving Commitments shall
not exceed the aggregate amount of the Revolving Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date;

(iii) no Replacement Revolving Facility Commitments shall have a final maturity
date (or require commitment reductions or amortizations) prior to the Revolving
Termination Date for the Revolving Commitments being replaced;

(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit under such Replacement Revolving Facility, which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the replacement issuing bank, if any,
under such Replacement Revolving Facility Commitments) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Restricted Subsidiaries than, those,
taken as a whole, applicable to the Revolving Commitments so replaced (except to
the extent such covenants and other terms apply solely to any period after the
Revolving Termination Date or are otherwise reasonably acceptable to the
Administrative Agent);

(v) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Replacement Revolving Facility;
and

(vi) Replacement Revolving Facility Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
subsidiaries other than the Collateral.

Solely to the extent that an Issuing Bank is not a replacement issuing bank, as
the case may be, under a Replacement Revolving Facility, it is understood and
agreed that such Issuing Bank shall not be required to issue any letters of
credit under such Replacement Revolving Facility and, to the extent it is
necessary for such Issuing Bank to withdraw as an Issuing Bank, as the case may
be, at the time of the establishment of such Replacement Revolving Facility,
such withdrawal shall be on terms and conditions reasonably satisfactory to such
Issuing Bank, as the case may be, in its sole discretion. The Borrower agrees to
reimburse each Issuing Bank, as the case may be, in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

 

-64-



--------------------------------------------------------------------------------

(d) The Borrower may approach any Lender or any other person that would be a
permitted assignee of a Revolving Commitment pursuant to Section 9.05 to provide
all or a portion of the Replacement Revolving Facility Commitments; provided,
that any Lender offered or approached to provide all or a portion of the
Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Commitments for all purposes of this Agreement; provided, that any Replacement
Revolving Facility Commitments may, to the extent provided in the applicable
Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Commitments.

(e) The Borrower and each Lender providing the applicable Refinancing Term Loans
shall execute and deliver to the Administrative Agent an amendment to this
Agreement (a “Refinancing Amendment”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Refinancing Term
Loans and/or Replacement Revolving Facility Commitments. For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have a Term Loan having the
terms of such Refinancing Term Loan and (B) if a Lender is providing a
Replacement Revolving Facility Commitment, such Lender will be deemed to have a
Revolving Commitment having the terms of such Replacement Revolving Facility
Commitment. Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document (including without limitation this Section 2.20),
(i) the aggregate amount of Refinancing Term Loans and Replacement Revolving
Facility Commitments will not be included in the calculation of clause (a) of
the definition of Incremental Amount, (ii) no Refinancing Term Loan or
Replacement Revolving Facility Commitment is required to be in any minimum
amount or any minimum increment, (iii) there shall be no condition to any
incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in clause
(a) or (c) above, as applicable and (iv) all Refinancing Term Loans, Replacement
Revolving Facility Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that rank equally
and ratably in right of security with the Term Loans and other Obligations.

(f) Each party hereto hereby agrees that, upon the Refinancing Effective Date of
any Refinancing Term Loans or Replacement Revolving Facility Commitments, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Term Loans or Replacement
Revolving Facility Commitments evidenced thereby as provided for in
Section 9.02. Any amendment to this Agreement or any other Loan Document that is
necessary to effect the provisions of this Section 2.20 (including, without
limitation, to provide for the establishment of Incremental Term Loans) and any
such collateral and other documentation shall be deemed “Loan Documents”
hereunder and may be memorialized in writing between the Administrative Agent
and the Borrower and furnished to the other parties hereto.

(g) No term loan established and outstanding under this Agreement pursuant to
(i) any of Sections 2.02, 2.19 or 2.20 or (ii) an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders shall at
any time have (x) any financial maintenance covenants of a different type than
the Financial Covenants, or any financial maintenance covenants that are more
restrictive than the Financial Covenants or (y) have negative covenants and/or
default provisions that, taken as a whole, are materially more restrictive than
those applicable to the Revolving Facility as determined in good faith by the
Borrower unless, in each case of clauses (x) and (y) such terms (I) (if
favorable to all then existing Lenders) are in consultation with the
Administrative Agent, incorporated into this Agreement for the benefit of all
then existing Lenders (without further amendment requirements) for so long as
any such term loans are outstanding or (II) become applicable only after the
Revolving Facility shall have matured or been terminated. This Section 2.20(g)
shall not be waived, amended, amended and restated or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Revolving Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Revolving Lenders.

Section 2.21 Loan Repurchases.

(a) Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase its Term Loans of one or more Classes (as
determined by the Borrower) (each, a “Purchase Offer”), each such Purchase Offer
to be managed by a financial institution chosen by the Borrower and reasonably
acceptable to the Administrative Agent (in such capacity, the “Auction Manager”
(it being understood that the Administrative Agent shall be under no obligation
to act as Auction Manager)), so long as the following conditions are satisfied:

 

-65-



--------------------------------------------------------------------------------

(i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.21 and the Auction Procedures;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each notice of an auction and at the time of (and
immediately after giving effect to) the purchase of any Term Loans in connection
with any Purchase Offer;

(iii) the principal amount (calculated on the face amount thereof) of each and
all Classes of Term Loans that the Borrower offers to purchase in any such
Purchase Offer shall be no less than $25,000,000 (unless another amount is
agreed to by the Administrative Agent) (across all such Classes);

(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans of the applicable Class or Classes so purchased by the Borrower
shall automatically be cancelled and retired by the Borrower on the settlement
date of the relevant purchase (and may not be resold), and in no event shall the
Borrower be entitled to any vote hereunder in connection with such Term Loans;

(v) no more than one Purchase Offer with respect to any Class may be ongoing at
any one time;

(vi) any Purchase Offer with respect to any Class shall be offered to all Term
Lenders holding Term Loans of such Class on a pro rata basis;

(vii) no Revolving Loan or Swing Line Loan shall be outstanding at the time of
such Purchase Offer; and

(viii) no more than 50% of the Term B Loans outstanding on the Closing Date
shall be purchased pursuant to Purchase Offers or assignments pursuant to
Section 9.05(e).

(b) The Borrower must terminate any Purchase Offer if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.21, the Borrower shall pay on the settlement
date of each such purchase all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant offering documents), if any, on the
purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase.

(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.21; provided, that notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.13, 2.15 and 9.05 will not apply to the
purchases of Term Loans pursuant to Purchase Offers made pursuant to and in
accordance with the provisions of this Section 2.21. The Auction Manager acting
in its capacity as such hereunder shall be entitled to the benefits of the
provisions of Article VIII and Section 9.04 to the same extent as if each
reference therein to the “Agents” were a reference to the Auction Manager, and
the Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Purchase Offer.

 

-66-



--------------------------------------------------------------------------------

Section 2.22 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.22, agrees to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Revolving Commitment Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Revolving Commitment Percentage
of the Outstanding Revolving Credit of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Outstanding Revolving
Credit shall not exceed the Total Revolving Commitments at such time, and
(ii) the Outstanding Revolving Credit of any Revolving Lender shall not exceed
such Lender’s Revolving Commitment, (y) the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such credit extension may have,
Fronting Exposure. Within the foregoing limits and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.22, prepay
under Section 2.08, and reborrow under this Section 2.22. Each Swing Line Loan
shall bear interest only at a rate based on the Alternate Base Rate. Immediately
upon the making of a Swing Line Loan, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Lender’s Revolving Commitment Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.22(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make an ABR Loan in an amount equal
to such Lender’s Revolving Commitment Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.03, without regard to the
minimum and multiples specified therein for the principal amount of ABR Loans,
but subject to the unutilized portion of the Revolving Facility and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Revolving Commitment Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply cash
collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing

 

-67-



--------------------------------------------------------------------------------

Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.22(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a ABR Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.22(c)(i), the request for ABR
Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.22(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.22(c) by the
time specified in Section 2.22(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Loan Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.22(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.22(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations. (i) At any time after any Revolving Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Revolving Commitment
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 9.09 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Revolving Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its ABR Loan or risk participation pursuant to
this Section 2.22 to refinance such Revolving Lender’s Revolving Commitment
Percentage of any Swing Line Loan, interest in respect of such Revolving
Commitment Percentage shall be solely for the account of the Swing Line Lender.

 

-68-



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and, if applicable, in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

Section 3.02 Authorization; Enforceability. The Transactions (including the
performance of the Loan Documents) are within the corporate or other
organizational powers of the Loan Parties and have been duly authorized by all
necessary corporate or other organizational action. This Agreement has been and
each other Loan Document will be duly executed and delivered by each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document when
executed and delivered will constitute a legal, valid and binding obligation of
each Loan Party party thereto, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights or remedies generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (including
the performance of the Loan Documents) (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect or those which the failure to obtain would not be
reasonably expected to result in a Material Adverse Effect and (ii) the filings
referred to in Section 3.12, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any other Loan Party or any order of any Governmental Authority
except where any such violation would not reasonably expected to result in a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument (including the Separation Agreements)
binding upon the Borrower or any other Loan Party or its assets except as would
not reasonably expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Material Subsidiaries (other than any Permitted Lien).

Section 3.04 Financial Position. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders’
equity and cash flows as of and for (a) the fiscal years ended December 31, 2015
and 2014 reported on by Deloitte & Touche LLP, independent public accountants
and (b) the six months ended June 30, 2016. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (b) above.

Section 3.05 Properties; Flood Documentation.

(a) Each of the Borrower and its Material Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title and Permitted Liens that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or as, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(b) Each of the Borrower and its Material Subsidiaries owns, or is validity
licensed to use, all Intellectual Property used or held for use by such entities
or necessary to operate their respective business as currently conducted and
contemplated to be conducted, and the operation of their respective businesses
by the Borrower and its Material Subsidiaries does not infringe upon or
otherwise violate the rights of any other Person, except for any such
Intellectual Property or infringements or violations that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

-69-



--------------------------------------------------------------------------------

(c) As to all improved Material Real Property located in the United States which
is subject to a Mortgage, (i) the Administrative Agent has received the Flood
Documentation with respect to such Material Real Property on or prior to the
granting of such Mortgage thereon, and (ii) all flood hazard insurance policies
required pursuant to Section 5.05 with respect to any such Material Real
Property have been obtained and remain in full force and effect to the extent
required by such Section.

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any of its Restricted
Subsidiaries (i) that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) on the Closing Date, that involve this Agreement or the
Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis reasonably
likely to result in Environmental Liability.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Material Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.08 Investment Company Status. No Loan Party is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

Section 3.09 Taxes. Each of the Borrower and its Material Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Material Subsidiary,
as applicable, has set aside on its books adequate reserves in accordance with
GAAP or (b) to the extent that the failure to do so would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount which, if it were to become
due, would cause a Material Adverse Effect.

Section 3.11 Disclosure. To the best of the Borrower’s knowledge, neither the
Lender Presentations, the CIM, nor any of the other reports, financial
statements, certificates or other written information furnished by or on behalf
of the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contained any
material misstatement of fact or omitted to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading as of the date furnished; provided that with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

-70-



--------------------------------------------------------------------------------

Section 3.12 Liens; Security Interests in the Collateral.

(a) The Security Agreement will (to the extent required thereby) create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Collateral described therein (subject to any limitations
specified therein). In the case of the certificated pledged stock constituting
securities described in Section 5.09(a) as of the Closing Date, when stock
certificates representing such pledged stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral described in the Security
Agreement as of the Closing Date, when financing statements specified on
Schedule 3.12 in appropriate form are filed in the offices specified on Schedule
3.12, the Administrative Agent shall have a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral (subject to any limitations specified therein) to the extent
perfection of such security interest can be perfected by control of securities
or the filing of a financing statement, as security for the Obligations, in each
case prior and superior in right to any other Person (except Permitted Liens).

(b) When the Security Agreement or an ancillary document thereunder is properly
filed and recorded in the United States Patent and Trademark Office and the
United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Administrative
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States Intellectual Property included in the Collateral
listed in such ancillary document (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on material
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages, if any, executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.09 shall be, effective to create in favor of the Administrative Agent
(for the benefit of the Secured Parties) or, if so contemplated by the
respective Mortgage, the Administrative Agent and the other Secured Parties,
legal, valid and enforceable Liens on all of the Loan Parties’ rights, titles
and interests in and to the Mortgaged Property thereunder and the proceeds
thereof, and when such Mortgages are validly filed, registered or recorded in
the proper real estate filing, registration or recording offices and any other
required registrations have been validly completed by or on behalf of the
Administrative Agent, and all relevant mortgage Taxes and recording and
registration charges are duly paid, the Administrative Agent (for the benefit of
the Secured Parties) shall have valid Liens with record or registered notice to
third parties on, and security interests in, all rights, titles and interests of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof.

Section 3.13 No Change. Since December 31, 2015, there has been no event that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.14 Subsidiaries. Set forth on Schedule 3.14 is a list of all
Subsidiary Guarantors on the Closing Date, together with the jurisdiction of
organization, and ownership and ownership percentages of Equity Interests held
by each such Subsidiary Guarantor in each direct subsidiary of such Subsidiary
Guarantor as of the Closing Date.

Section 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds of such Loans, and after giving
effect to the rights of subrogation and contribution under the Guarantee
Agreement, (a) the fair value of the assets of the Borrower and its subsidiaries
on a consolidated basis will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Borrower and its subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability on their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and its
subsidiaries on a consolidated basis will be able to pay their debts and

 

-71-



--------------------------------------------------------------------------------

liabilities, subordinated, contingent or otherwise, as such debts become due and
liabilities become absolute and matured and (d) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged, as such business
is now conducted and is proposed to be conducted following the Closing Date.

Section 3.16 No Default. No Default or Event of Default has occurred and is
continuing.

Section 3.17 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any Person that is (i) the target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

Section 3.18 Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

Section 3.19 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or, to the knowledge of Borrower and its
subsidiaries, threatened against Borrower or any of the subsidiaries; (b) the
hours worked and payments made to employees of Borrower and the subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters; and (c) all payments due from Borrower
or any of the subsidiaries or for which any claim may be made against Borrower
or any of the subsidiaries, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Borrower or such subsidiary to the extent required by GAAP. Except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which Borrower or any of
the Subsidiaries (or any predecessor) is a party or by which Borrower or any of
the subsidiaries (or any predecessor) is bound.

Section 3.21 Use of Proceeds. The Borrower will use the proceeds of the
(i) Revolving Loans and (ii) Term B Loans to finance the Transactions, to pay
fees and expenses in connection therewith, and for working capital and other
general corporate purposes, including the financing of Investments permitted
under this Agreement; provided that Borrowings of Revolving Loans up to an
aggregate principal amount of $25,000,000 shall be available to be drawn on the
Closing Date and such Revolving Loans drawn on the Closing Date shall be used
only for working capital purposes and to finance fees and expenses in connection
with the Transactions.

Section 3.22 Insurance. Schedule 3.22 sets forth a true, complete and correct
description, in all material respects, of all material insurance maintained by
or on behalf of Borrower or the Subsidiaries as of the Closing Date. As of such
date, such insurance is in full force and effect.

Section 3.23 USA PATRIOT Act. Borrower and each of its subsidiaries is in
compliance with the applicable provisions of the USA PATRIOT Act in all material
respects.

ARTICLE IV

Conditions

Section 4.01 Closing Date. The obligations of the Lenders to make the initial
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

-72-



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received (including by
telecopy or email transmission) from each Loan Party party to the relevant Loan
Document, a counterpart of such Loan Document signed on behalf of such Loan
Party.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders as of the Closing Date
and dated the Closing Date) of (i) Sullivan & Cromwell LLP, counsel for the
Borrower and certain of the Loan Parties and (ii) local counsel in each
jurisdiction in which a Loan Party is organized and the laws of which are not
covered by the opinion referred to in (i) above, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, including a certificate of
each Loan Party substantially in the form of Exhibit E, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the Chief Executive Officer, a Vice President, a
Financial Officer of the Borrower or any other executive officer of the Borrower
who has specific knowledge of the Borrower’s financial matters and is
satisfactory to the Administrative Agent, confirming that (a) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Closing Date and (b) as of the Closing
Date, no Default has occurred and is continuing.

(e) There shall have been delivered to the Administrative Agent an executed
Perfection Certificate.

(f) The Administrative Agent shall have received a solvency certificate in the
form of Exhibit I, dated the Closing Date and signed by the Financial Officer
(or any other executive officer of the Borrower who has specific knowledge of
the Borrower’s financial matters who is expected to be a Financial Officer after
the Closing Date) of the Borrower.

(g) The Administrative Agent, the Lead Arrangers and the Lenders shall have
received all reasonable accrued fees and other amounts due and payable on or
prior to the Closing Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including fees of legal counsel to the
Administrative Agent, the Lead Arrangers and the Lenders) required to be
reimbursed or paid by the Borrower hereunder.

(h) Since December 31, 2015, there shall have been no event that has had or
would reasonably be expected to have a Material Adverse Effect.

(i) The Administrative Agent shall have received the results of a recent Lien
search with respect to each Loan Party, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
or discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

(j) Other than as set forth in Section 5.12,, the Administrative Agent shall
have received the certificates representing the certificated Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and all Indebtedness owing to any Loan Party, other than
Excluded Property, shall have been pledged or assigned for security purposes
pursuant to the Security Documents and the Administrative Agent shall have
received instruments evidencing such Indebtedness, endorsed in blank.

(k) Each Uniform Commercial Code financing statement or other filing required by
the Security Agreement shall be in proper form for filing.

 

-73-



--------------------------------------------------------------------------------

(l) Each Loan Party shall have provided the documentation and other information
requested by the Lenders that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including without limitation, the Act, in each case as requested at least five
(5) Business Days prior to the Closing Date.

(m) The Administrative Agent shall have received an executed promissory note
payable to the order of each Lender that requested such promissory note at least
one Business Day prior to the Closing Date (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent.

(n) The Borrower shall have paid as of the Closing Date immediately after giving
effect thereto to the Administrative Agent for the account of each of the
Lenders, an upfront fee as separately agreed.

(o) (x) The Administrative Agent shall have received true and complete copies of
any SEC Filings and the Separation Agreements, it being understood that any such
documents filed with the SEC shall be deemed to have been delivered to the
Administrative Agent and the Lenders and (y) the Administrative Agent shall be
reasonably satisfied with the arrangements to ensure that the Separation shall
be consummated on the Closing Date.

(p) The Administrative Agent shall have received copies of the UCC-3s set forth
on Schedule 4.01.

(q) The Senior Notes shall have been issued prior to or substantially
concurrently with the effectiveness of this Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a continuation or conversion of an
existing Borrowing), the obligation of the Issuing Bank to issue any Letter of
Credit and any extension of credit pursuant to Section 2.02, 2.19 or 2.20 is
subject to the satisfaction of the following conditions, subject to Section 1.09
with respect to Incremental Term Loans only:

(a) The representations and warranties of each Loan Party set forth in this
Agreement shall be true and correct in all material respects (except to the
extent that any such representation and warranty is qualified by materiality or
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects) on and as of the date of such Borrowing,
except to the extent that any such representation and warranty relates to an
earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date); provided that in the case of any
Incremental Term Facility used to finance an acquisition permitted hereunder, to
the extent the Lenders participating in such Incremental Term Facility agree,
this Section 4.02(a) shall require only customary “specified representations”
and “acquisition agreement representations” (i.e., those representations of the
seller or the target (as applicable) in the applicable acquisition agreement
that are material to the interests of the Lenders and only to the extent that
the Borrower or its applicable subsidiary has the right to terminate its
obligations under the applicable acquisition agreement as a result of the
failure of such representations to be accurate) be true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

 

-74-



--------------------------------------------------------------------------------

(c) The Administrative Agent, applicable Issuing Bank or the Swing Line Lender
shall have received a Committed Loan Notice in accordance with Section 2.03, a
Letter of Credit request in accordance with Section 2.17(b) or a Swing Line Loan
Notice in accordance with Section 2.22(b), as applicable.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower or other applicable Loan Party on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit have expired or been cash
collateralized, the Borrower covenants and agrees with the Lenders that:

Section 5.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower (or within
such time period as the Borrower is required to file its Annual Report on Form
10-K for such fiscal year with the SEC, with regard to any extension of time
pursuant to Rule 12b-25 under the Exchange Act or any applicable successor rule,
in any event not to exceed 15 days), its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception (other than with respect to
the impending maturity of any indebtedness under this Agreement) and without any
qualification or exception as to the scope of such audit except as to the
effectiveness of internal control over financial reporting with respect to any
subsidiary acquired during such fiscal year in accordance with Regulation S-X
under the Exchange Act, as interpreted by the implementation guidance of the
U.S. Securities Exchange Commission) to the effect that such consolidated
financial statements present fairly in all material respects the financial
position and results of operations of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as approved by such accountants and disclosed therein), and a
schedule eliminating Unrestricted Subsidiaries and reconciling to the financial
statements in reasonable detail, as determined by the Borrower;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or within such time period as the Borrower is
required to file its Quarterly Report on Form 10-Q for such fiscal quarter with
the SEC, with regard to any extension of time pursuant to Rule 12b-25 under the
Exchange Act or any applicable successor rule, in any event not to exceed five
days), commencing with the fiscal quarter ending September 30, 2016, its
consolidated balance sheet and related statement of operations as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year and
the statements of stockholders’ equity and cash flows for the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial position and results of operations of the Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except as approved by such officer and disclosed therein),
subject to normal year-end audit adjustments and the absence of footnotes, and a
schedule eliminating Unrestricted Subsidiaries and reconciling to the financial
statements;

(c) within 90 days after the end of each fiscal year of the Borrower, forecasts
of the cash and cash equivalents and long-term debt line items on the
consolidated balance sheets and forecasts of the statements of operations and
cash flows, in each case of the Borrower and the Restricted Subsidiaries on a
quarterly basis for the then current fiscal year, in each case prepared by
management of Borrower and substantially in the form as the forecasts delivered
by the Borrower to the Lead Arrangers prior to the Closing Date;

 

-75-



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above commencing with the financial statements delivered for the year ending
December 31, 2016, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10, (iii) stating whether any change in
GAAP or in the application thereof that materially affects such financial
statements has occurred since the date of the audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate,
and (iv) setting forth a description of any change in the jurisdiction of
organization of the Borrower or any Material Domestic Subsidiary since the date
of the most recent certificate delivered pursuant to this paragraph (d) (or, in
the case of the first such certificate so delivered, since the Closing Date);

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines and may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

(f) promptly following receipt thereof, copies of any documents described in
Section 101(k) or 101(l) of ERISA that the Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Borrower
and/or any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan then, upon
reasonable request of the Administrative Agent, the Borrower and/or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent (on behalf of each requesting Lender)
promptly after receipt thereof; and

(g) promptly following any reasonable request therefor, such other information
regarding the operations, business affairs and financial position of the
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent (on its own behalf or at the request of
any Lender) may reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall (a) have been posted by the Administrative
Agent on IntraLinks or a similar site to which the Lenders have been granted
access or (b) shall be available on the website of the SEC at
http://www.sec.gov; provided that the Borrower shall notify the Administrative
Agent of the posting of such documents and provide to the Administrative Agent
by electronic mail electronic versions (i.e. soft copies) of such documents.
Information required to be delivered pursuant to this Section 5.01 may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent. In the event any financial statements delivered under
clause (a) or (b) above shall be restated, the Borrower shall deliver, promptly
after such restated financial statements become available, revised completed
certificates with respect to the periods covered thereby that give effect to
such restatement, signed by a Financial Officer.

The Borrower represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, files its financial statements with the SEC
and, accordingly, the Borrower hereby (i) authorizes the Administrative Agent to
make the financial statements to be provided under Section 5.01(a) and
(b) above, along with the Loan Documents, available to Public Lenders and
(ii) agrees that at the time such financial statements are provided hereunder,
they shall already have been made available to holders of its securities. The
Borrower will not request that any other material be posted to Public-Siders
without expressly representing and warranting to the Administrative Agent in
writing that such materials do not constitute material non-public information
within the meaning of the federal securities laws. Notwithstanding anything
herein to the contrary, in no event shall the Borrower request that the
Administrative Agent make available to Public Lenders budgets or any
certificates, reports or calculations with respect to the Borrower’s compliance
with the covenants contained herein.

 

-76-



--------------------------------------------------------------------------------

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent for delivery to each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Restricted
Subsidiary thereof as to which there is a reasonable likelihood of an adverse
determination that would reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or its Restricted Subsidiaries in an amount which
would constitute a Material Adverse Effect; and

(d) any other development that to the knowledge of a Responsible Officer results
in, or would reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except in each case (i) where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect or
(ii) as such action is not prohibited under Sections 6.03, 6.04 or 6.05.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to:

(a) Keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted.

(b) Use commercially reasonable efforts to maintain, prosecute and enforce its
material Intellectual Property, in each case except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

(c) Maintain, with financially sound and reputable insurance companies, or in
accordance with acceptable self-insurance policies, insurance (subject to
customary deductibles and retentions) in such amounts and against such risks as
are customarily maintained by similarly situated companies engaged in the same
or similar business as reasonably determined by the Borrower and cause the
Administrative Agent to be listed as a loss payee and mortgagee, on property
policy with respect to tangible personal property and assets constituting
Collateral and as an additional insured on all general liability policies.
Notwithstanding the foregoing, Borrower and the subsidiaries may (i) maintain
all such insurance with any combination of

 

-77-



--------------------------------------------------------------------------------

primary and excess insurance, and (ii) maintain any or all such insurance
pursuant to master or so-called “blanket policies” insuring any or all
Collateral and/or other Real Property which does not constitute Collateral (and
in such event the loss payee endorsement shall be limited or otherwise modified
accordingly).

(d) At the time of delivery of the applicable Mortgage (or such later date as
may be agreed to by the Administrative Agent in its sole discretion), subject to
Section 5.12, cause such property insurance policy with respect to the Mortgaged
Property located in the United States of America to be endorsed or otherwise
amended to include a “standard” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Administrative Agent; deliver a
certificate of insurance with respect to each Mortgaged Property to the
Administrative Agent; deliver to the Administrative Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of insurance
covered by this clause (d), a copy of a renewal or replacement (or other
evidence of renewal of a policy previously delivered to the Administrative
Agent) insurance certificate with respect thereto;

(e) At least 45 days prior to the time of delivery of the applicable Mortgage,
if any portion of any Mortgaged Property located in the United States is at any
time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a special flood hazard area (each a “Special Flood
Hazard Area”) with respect to which flood insurance has been made available
under the Flood Insurance Laws (as now or hereafter in effect or successor act
thereto), (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

In connection with the covenants set forth in this Section 5.05, it is
understood and agreed that:

(i) the Administrative Agent, the Administrative Agent, the Lenders, the Issuing
Banks, the Swing Line Lender and their respective agents or employees shall not
be liable for any loss or damage insured by the insurance policies required to
be maintained under this Section 5.05, it being understood that (A) the Loan
Parties shall look solely to their insurance companies or any other parties
other than the aforesaid parties for the recovery of such loss or damage and
(B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Administrative Agent, the Lenders, any Issuing Bank,
the Swing Line Lender or their agents or employees. If, however, the insurance
policies, as a matter of the internal policy of such insurer, do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower, on behalf of itself and behalf of each of the subsidiaries, hereby
agree, to the extent permitted by law, to waive, and further agree to cause each
of the subsidiaries to waive, its right of recovery, if any, against the
Administrative Agent, the Lenders, any Issuing Bank, the Swing Line Lender and
their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent (including acting in the capacity as the Administrative
Agent) under this Section 5.05 shall in no event be deemed a representation,
warranty or advice by the Administrative Agent or the Lenders that such
insurance is adequate for the purposes of the business of Borrower and the
subsidiaries or the protection of their properties.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in all material respects are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Restricted
Subsidiaries to, upon reasonable notice from the Administrative Agent, permit
any representatives designated by the Administrative Agent to visit and inspect
its properties, upon reasonable notice to examine and make extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants all at such reasonable times during normal
business hours as are mutually agreed by the Borrower and as often as reasonably
requested, provided that such visits, inspections, examinations and discussions
shall, so long as no Default or Event of Default has occurred and is continuing,
take place no more often than one time per fiscal year on a date to be
determined by, and shall be coordinated by, the Borrower and the Administrative
Agent; provided further, that the Administrative Agent shall have delivered a
written request for such

 

-78-



--------------------------------------------------------------------------------

inspection to the Borrower prior to the date of any such inspection and that the
information provided to the Lenders pursuant to this Section 5.06 shall be
subject to the provisions of Section 9.13; provided further, that any Lender may
request that the Administrative Agent exercise its rights to conduct such
visits, inspections, examinations and discussions.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Restricted Subsidiaries to, comply with all applicable laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 5.08 Use of Proceeds. The proceeds of the Loans will be used only to
finance the general corporate purposes of the Borrower and its Restricted
Subsidiaries, including to fund the Transactions. No proceeds of any Loan or any
Letter of Credit will be used, directly or indirectly, or contributed or
otherwise made available to any Subsidiary or other Person, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by an party to this
Agreement or any of its Related Parties (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, Issuing Bank, Swing Line Lender, or otherwise) of Sanctions.

Section 5.09 Guarantors and Collateral.

(a) On the Closing Date (or such longer period as the Administrative Agent may
agree in its sole discretion) (x) each Restricted Subsidiary (other than an
Excluded Subsidiary) will become a party to the Guarantee Agreement and (y) the
Borrower and each Restricted Subsidiary (other than an Excluded Subsidiary) will
(A) become a party to the Security Agreement and, subject to the exceptions set
forth in the Security Agreement, pledge its assets, including all of the Equity
Interests of any Restricted Subsidiary directly owned by such Restricted
Subsidiary and any other shares, stock certificates, options, interests or
rights of any nature whatsoever in respect of the Equity Interests of any
Restricted Subsidiary that may be issued or granted to, or held by, such
Restricted Subsidiary while this Agreement is in effect, but excluding any
Excluded Property and (B) except as otherwise contemplated by the Collateral
Documents, execute and deliver all such documents and instruments and take such
actions to create and perfect the security interests required by the Collateral
Documents.

(b) With respect to any Person that becomes a Restricted Subsidiary (other than
an Excluded Subsidiary) after the Closing Date, or any Excluded Subsidiary that
ceases to constitute an Excluded Subsidiary after the Closing Date, the Borrower
will, within 30 days thereafter (or such longer period as the Administrative
Agent may agree in its sole discretion) (i) cause such Restricted Subsidiary to
(A) become a party to the Guarantee Agreement, (B) become a party to the
Security Agreement or such other Collateral Document as may be reasonably
requested by the Administrative Agent, (C) pledge all of the Equity Interests of
any Restricted Subsidiary (other than Excluded Property) directly owned by such
Restricted Subsidiary and any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Equity Interests
of any Restricted Subsidiary (other than Excluded Property) that may be issued
or granted to, or held by, such Restricted Subsidiary while this Agreement is in
effect, (D) except as otherwise contemplated by the Collateral Documents,
deliver to the Administrative Agent any and all certificates representing such
Equity Interests (to the extent certificated), accompanied by undated stock
powers or other appropriate instruments of transfer executed in blank,
(E) deliver to the Administrative Agent a certificate of such Restricted
Subsidiary substantially in the form of Exhibit E, with appropriate insertions
and attachments, and (F) except as otherwise contemplated by the Collateral
Documents, execute and deliver all such documents and instruments and take such
actions to create and perfect the security interests required by the Collateral
Documents and (ii) if requested by the Administrative Agent, deliver to the
Administrative Agent one or more legal opinions relating to the matters
described above, which shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(c) The Borrower will grant and cause each of the Subsidiary Guarantors to grant
to the Administrative Agent security interests in, and mortgages on, any
Material Real Property of such Loan Parties, as applicable, that are not
Mortgaged Property as of the Closing Date, to the extent acquired after the
Closing Date, within ninety (90) days after such acquisition (or such later date
as the Administrative Agent may agree in its reasonable discretion) pursuant to
documentation in form and substance reasonably satisfactory to the

 

-79-



--------------------------------------------------------------------------------

Administrative Agent and the Borrower (each, an “Additional Mortgage”), which
security interest and mortgage shall constitute valid and enforceable Liens
subject to no other Liens except Permitted Liens and record, register or file,
and cause each such subsidiary to record, register or file, the Additional
Mortgage or instruments related thereto in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent (for the benefit of the Secured Parties) required to
be granted pursuant to the Additional Mortgages and pay, and cause each such
Subsidiary to pay, in full, all Taxes, fees and other charges required to be
paid in connection with such recording, registration or filing. Unless otherwise
waived by the Administrative Agent or the applicable Lender (solely with respect
to clause (i)(B) below), with respect to each such Additional Mortgage, the
Borrowers shall cause the following requirements to be satisfied with respect to
such Material Real Property:

(i) (A) the Administrative Agent shall have received with respect to each
Mortgaged Property located in the United States of America or any State thereof,
the Flood Documentation and (B) each Lender shall have received (through the
Administrative Agent) any other reasonable documents or information reasonably
requested by such Lender (through the Administrative Agent) to enable such
Lender to comply, in the determination of the Administrative Agent, with any
applicable Flood Insurance Laws and all applicable rules and regulations
promulgated pursuant thereto;

(ii) the Administrative Agent shall have received:

(A) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording, registering or filing (together
with any other forms or undertakings that are required or customary to effect
such recording, registration or filing) in all filing, registration or recording
offices that the Administrative Agent may reasonably deem necessary or desirable
in order to create a valid and enforceable Lien subject to no other Liens except
Permitted Liens, at the time of filing, registration or recordation thereof,

(B) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the due authorization, execution and
delivery, the enforceability, and perfection of the Mortgages and such other
matters customarily covered in real estate mortgage counsel opinions as the
Administrative Agent may reasonably request, if and to the extent, and in such
form, as local counsel customarily provides such opinions as to such other
matters, and

(C) such other documents as the Administrative Agent may reasonably request that
are available to the Borrowers without material expense with respect to any such
Mortgage or Mortgaged Property; and

(iii) the Administrative Agent shall have received:

(A) a policy or policies or marked up unconditional binder of title insurance
(“Mortgage Policy”) with respect to properties located in the United States, or
a date-down and modification endorsement, if available, paid for by the
Borrower, in the amount of the Fair Market Value of the respective Mortgaged
Property, issued by a nationally recognized title insurance company (“Title
Insurer”) insuring the Lien of each Mortgage as a valid Lien on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such customary endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request and which are available at
commercially reasonable rates in the jurisdiction where the applicable Mortgaged
Property is located (provided, however, that in lieu of a zoning endorsement,
Administrative Agent shall accept a zoning report from a nationally recognized
zoning report provider), and

(B) either (x) a survey of each Mortgaged Property (including all improvements,
easements and other customary matters thereon reasonably required by the
Administrative Agent), as applicable, for which all necessary fees (where
applicable) have been paid with respect to properties located in the United
States, which (A) complies in all material respects with the minimum detail
requirements of the American Land Title Association and American Congress of

 

-80-



--------------------------------------------------------------------------------

Surveying and Mapping as such requirements are in effect on the date of
preparation of such survey and (B) is sufficient for such Title Insurer to
remove all standard survey exceptions from the title insurance policy relating
to such Mortgaged Property or otherwise reasonably acceptable to the
Administrative Agent; provided, however, that so long as the Title Insurer shall
accept the same to eliminate the standard survey exceptions from such policy or
policies, in lieu of a new or revised survey Borrowers may provide a “no
material change” affidavit with respect to any prior survey for the respective
Mortgaged Property (which prior survey otherwise substantially complies with the
foregoing survey requirements), or (y) if Borrower elects an ExpressMap (each of
(x) and (y), a “Survey”).

Section 5.10 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, shall cause the Subsidiary Guarantors to (a) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Loan Document, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s assets, including Equity
Interests to the Liens granted by the Security Agreement and the other
Collateral Documents to the extent required thereunder and (iii) except as
otherwise contemplated by the Collateral Documents, perfect and maintain the
validity, effectiveness and priority of the Collateral Documents and any of the
Liens created thereunder.

Section 5.11 Ratings. The Borrower shall use commercially reasonable efforts to
obtain and to maintain public ratings from Moody’s and Standard & Poor’s for the
Term B Loans; provided, however, that the Borrower shall not be required to
obtain or maintain any specific rating.

Section 5.12 Post-Closing Requirements.

(a) Within 120 days following the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), the Borrower
shall, or shall cause the applicable Loan Party to, grant to the Administrative
Agent a security interest in and Mortgage on each Real Property listed on
Schedule 5.12 hereto in each case, in the amount set forth with respect to such
Real Property on Schedule 5.12 hereto, which security interest and mortgage
shall constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens and record, register or file, and cause each such subsidiary to
record, register or file, the Mortgage or instruments related thereto in such
manner and in such places as is required by law to establish, perfect, preserve
and protect the Liens in favor of the Administrative Agent (for the benefit of
the Secured Parties) required to be granted pursuant to the Mortgages and pay,
and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges required to be paid in connection with such recording, registration or
filing. Unless otherwise waived by the Administrative Agent (and with respect to
Section 5.09(c)(i)(B), the applicable Lender), with respect to each such
Mortgage, the Borrowers shall satisfy the requirements set forth in
Section 5.09(c)(i), (ii) and (iii) with respect to each applicable Real
Property.

(b) Within 30 days following the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), the Borrower
shall deliver insurance certificates and endorsements contemplated by
Section 5.05(c), in form and substance reasonably satisfactory to the
Administrative Agent.

(c) Within 20 Business Days following the Closing Date (or such longer period as
may be agreed to by the Administrative Agent in its sole discretion), the
Borrower shall (or shall cause its Subsidiaries to), to the extent required
under the Security Agreement, deliver to the Administrative Agent all
certificates, agreements or instruments representing or evidencing the Pledged
Collateral (as defined in the Security Agreement) in existence on the Closing
Date in suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank, to the extent not delivered on
the Closing date after commercially reasonable efforts.

 

-81-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or have been cash collateralized, the
Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness incurred under the Loan Documents, including any Incremental
Facility;

(b) Indebtedness in respect of the Senior Notes and any Refinancing Indebtedness
thereof;

(c) (i) Indebtedness of the Borrower or any other subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets (provided that such Indebtedness is
incurred or assumed prior to or within 180 days after such acquisition or the
completion of such construction or improvement and the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets) in an aggregate amount under this clause (c) not
to exceed, at any time outstanding, the greater of $15,000,00020,000,000 and
1.75% of Total Assets as of the time of incurrence15.0 % of Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries (calculated on a Pro Forma
Basis) for the most recent Test Period ending prior to such date of
determination for which financial statements have been delivered to the Lenders
pursuant to Section 4.01 or 5.01 and (ii) any Refinancing Indebtedness thereof;

(d) Indebtedness of Non-Loan Parties in an aggregate principal amount at any
time outstanding not to exceed $50,000,000;

(e) Guarantees of any Indebtedness permitted pursuant to this Section 6.01 and
any Refinancing Indebtedness thereof (other than Guarantees of Indebtedness of a
Loan Party by a Non-Loan Party);

(f) Indebtedness of the Borrower owed to any Restricted Subsidiary or of a
Restricted Subsidiary owed to any other Restricted Subsidiary or the Borrower;
provided, however, that (i) any Indebtedness owing by a Loan Party to a Non-Loan
Party pursuant to this clause (f) shall be subordinated in right of payment to
the Obligations and (ii) upon any such Indebtedness being owed to any Person
other than the Borrower or a Restricted Subsidiary, the Borrower or such
Restricted Subsidiary, as applicable, shall be deemed to have incurred
Indebtedness not permitted by this clause (f);

(g) Indebtedness outstanding on the Closing Date and set forth on Schedule 6.01
and any Refinancing Indebtedness thereof;

(h) (i) Indebtedness of any Person which becomes a Restricted Subsidiary after
the Closing Date pursuant to a Permitted Acquisition or is merged with or into
or consolidated or amalgamated with the Borrower or any Restricted Subsidiary
after the Closing Date (or relating to assets acquired by the Borrower or a
Restricted Subsidiary following the Closing Date) and Indebtedness expressly
assumed in connection with the acquisition of an asset or assets from any other
Person; provided that (A) such Indebtedness existed at the time such Person
became a Restricted Subsidiary or of such merger, consolidation, amalgamation or
acquisition and was not created in anticipation thereof and (B) immediately
after such Person becomes a Restricted Subsidiary or such merger, consolidation,
amalgamation or acquisition is consummated, on a Pro Forma Basis (x) no Event of
Default shall have occurred and be continuing and (y) the Consolidated Net
Leverage Ratio shall be less than or equal to 3.75:1.00 and (ii) any Refinancing
Indebtedness of such Indebtedness described in clause (h);

 

-82-



--------------------------------------------------------------------------------

(i) [reserved];

(j) Indebtedness in respect of bid, performance, surety bonds or completion
bonds issued for the account of the Borrower or any Restricted Subsidiary in the
ordinary course of business, including guarantees or obligations of the Borrower
or any Restricted Subsidiary with respect to letters of credit supporting such
bid, performance, surety or completion obligations;

(k) Indebtedness owed to any officers or employees of the Borrower or any
Restricted Subsidiary with respect to repurchases of Equity Interests permitted
by Section 6.05(iii);

(l) indemnification, adjustment of purchase price and earn-out provisions, in
each case, incurred or assumed in connection with asset acquisitions or asset
sales;

(m) obligations of the Borrower or any of its Restricted Subsidiaries to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms
(which require that all such payments be made within 90 days after the
incurrence of the related obligations) in the ordinary course of business and
not in connection with the borrowing of money;

(n) letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Indebtedness) in the ordinary
course of business;

(o) Indebtedness arising (A) from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of incurrence or
(B) under any customary cash pooling or cash management agreement with a bank or
other financial institution in the ordinary course of business;

(p) Indebtedness representing deferred compensation incurred in the ordinary
course of business;

(q) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(r) Indebtedness constituting obligations in respect of Swap Obligations and
hedging and swap arrangements, in each case, entered into for non-speculative
purposes;

(s) Indebtedness supported by a Letter of Credit in a principal amount not in
excess of the stated amount of such Letter of Credit;

(t) (i) Permitted Unsecured Indebtedness so long as either (x) no Event of
Default has occurred and is continuing, in an aggregate principal amount not to
exceed the Incremental Amount and Refinancing Indebtedness in respect thereof,
or (y) no Event of Default has occurred and is continuing and, on a Pro Forma
Basis, the Consolidated Net Leverage Ratio shall be less than or equal to
3.75:1.00 and (ii) Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to this clause (t);

(u) (i) Permitted Other First Lien Debt so long as either (x) no Event of
Default has occurred and is continuing, in an aggregate principal amount not to
exceed the Incremental Amount or (y) such Indebtedness is issued for cash
consideration and the net cash proceeds therefrom are applied within three
Business Days of receipt to prepay Term Loans and (ii) Refinancing Indebtedness
in respect of Indebtedness incurred pursuant to this clause (u);

 

-83-



--------------------------------------------------------------------------------

(v) (i) Permitted Junior Lien Debt (x) so long as no Event of Default has
occurred and is continuing, in an aggregate principal amount not to exceed the
Incremental Amount or (y) which is issued for cash consideration to the extent
the net cash proceeds are applied within three Business Days of receipt to
prepay Term Loans and (ii) Refinancing Indebtedness in respect of Indebtedness
incurred pursuant to this clause (v);

(w) to the extent constituting Indebtedness, obligations of the Borrower and its
Restricted Subsidiaries under the Transaction Agreements; and

(x) other Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate principal amount not to exceed, at any time outstanding, the greater
of $25,000,000 and 2.75% of Total Assets at any time outstanding.17.5% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries (calculated
on a Pro Forma Basis) for the most recent Test Period ending prior to such date
of determination for which financial statements have been delivered to the
Lenders pursuant to Section 4.01 or 5.01.

Section 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary (or any improvements or accession thereto or proceeds therefrom)
existing on the Closing Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the Closing Date and any Refinancing Indebtedness in respect
thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the Closing Date
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any Refinancing
Indebtedness in respect thereof;

(d) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 6.01(c); provided that, except in the case of
Refinancing Indebtedness, (i) such Liens are incurred prior to or within 180
days after such acquisition or the completion of such construction and
improvement with the acquisition of such fixed or capital assets, and (ii) such
Liens do not at any time encumber any of its existing property other than the
property financed by such Indebtedness;

(e) Liens created by the Collateral Documents securing the Obligations;

(f) Liens on the Collateral securing Indebtedness incurred pursuant to Sections
6.01(u) and (v);

(g) [reserved];

(h) licenses, sublicenses, covenants not to sue, releases or other rights under
Intellectual Property granted to others in the ordinary course of business or in
the reasonable business judgment of the Borrower or any Restricted Subsidiary;

 

-84-



--------------------------------------------------------------------------------

(i) licenses, sublicenses, leases or subleases that do not interfere in any
material respect with the business of the Borrower or any Restricted Subsidiary;

(j) any interest or title of a lessor or sublessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases permitted hereunder;

(k) normal and customary rights of setoff upon deposits of cash or other Liens
originating in the ordinary course of business solely by virtue of any
contractual, statutory or common law provision relating to bankers liens, rights
of setoff or similar rights in favor of banks or other depository institutions
(including funds or other assets credited thereto and pooling and netting
arrangements) and not securing any Indebtedness (other than Indebtedness
permitted by Section 6.01(o));

(l) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(m) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement in respect of any acquisition or other investment by the Borrower or
any Restricted Subsidiary;

(n) Liens on assets of Non-Loan Parties securing Indebtedness permitted pursuant
to Sections 6.01(d);

(o) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c),
(d), and (l) above; provided that with respect to (b) ,(c) and (d) above,
(x) the obligations secured thereby shall be limited to the obligations secured
by the Lien so extended, renewed or replaced (and, to the extent provided in
such clauses, extensions, renewals and replacements thereof) and (y) such Lien
shall be limited to all or a part of the assets that secured the Lien so
extended, renewed or replaced;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
and Liens in the ordinary course of business in favor of issuers of performance
and surety bonds or bid bonds or with respect to health, safety and
environmental regulations (other than for borrowed money) or letters of credit
or bank guarantees issued to support such bonds or requirements pursuant to the
request of and for the account of such Person in the ordinary course of
business;

(q) Liens (i) on assets of a Loan Party in favor of a Loan Party or (ii) on
assets of a Non-Loan Party in favor of the Borrower or any of its Restricted
Subsidiaries;

(r) Liens on the Equity Interests of any Unrestricted Subsidiary;

(s) Liens on cash set aside at the time of the incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
that such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;

(t) any encumbrance or restriction (including, but not limited to, put and call
agreements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

(u) Liens arising by operation of law in the ordinary course of business;

(v) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;

 

-85-



--------------------------------------------------------------------------------

(w) Liens arising under any retention of title, hire, purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to the Borrower and its Restricted Subsidiaries in the ordinary course
of trading and on the supplier’s standard or usual terms; and

(x) Liens securing other Indebtedness and obligations in an aggregate principal
amount not to exceed, at any time outstanding, the greater of $25,000,000 and
2.75% of Total Assets at any time outstanding.50,000,000 and 35.0% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries (calculated
on a Pro Forma Basis) for the most recent Test Period ending prior to such date
of determination for which financial statements have been delivered to the
Lenders pursuant to Section 4.01 or 5.01.

Section 6.03 Fundamental Changes. The Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or Dispose of (in
one transaction or in a series of related transactions) all or substantially all
of its assets, or all or substantially all of the stock of any of its Restricted
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing:

(i) any Person may merge or be consolidated with or into the Borrower in a
transaction in which the Borrower is the continuing or surviving Person;

(ii) any Person (other than the Borrower) may merge or consolidate with or into
any Restricted Subsidiary in a transaction in which the surviving entity is or
becomes a Restricted Subsidiary; provided that, if such Person is a Subsidiary
Guarantor, the surviving entity is the Borrower or a Domestic Subsidiary that is
or substantially concurrently becomes a Subsidiary Guarantor;

(iii) any merger, consolidation, Disposition, liquidation or dissolution not
prohibited by Sections 6.04, 6.05 and 6.11 shall be permitted; and

(iv) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders.

Section 6.04 Disposition of Property. The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, consummate any Asset Sale;
provided that (a) the Borrower and its Restricted Subsidiaries may consummate
Asset Sales involving assets with an aggregate Fair Market Value, net of the
aggregate of amounts paid by the Borrower and its Restricted Subsidiaries as
purchase price for Asset Acquisitions or to acquire, construct or develop fixed
assets or Intellectual Property useful in their business, not to exceed (x) in
any fiscal year of the Borrower, 15.00% of Total Assets or (y) in the aggregate,
35.00% of Total Assets, in each case, determined as of the date of such Asset
Sale, and (b) after giving effect thereto and to so long as (a) at the time of
and immediately after giving effect to such Asset Sale and the use of proceeds
thereof, (i) the Borrower shall be in compliance on a Pro Forma Basis with
Section 6.10 and (ii) no Event of Default shall have occurred and be continuing
and, (iib) the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at least equal to the Fair Market Value of the assets
sold or otherwise disposed of, and (iiic) in the case of an Asset Sale other
than an Asset Swap, at least 75% of the consideration therefor received by the
Borrower or such Restricted Subsidiary, as the case may be, is in the form of
cash or Cash Equivalents; provided, further, that the amount of:

(i) any liabilities (as reflected in the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto, or if
incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been shown on the Borrower’s or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual had taken place on the date of such balance sheet) of the Borrower or
such Restricted Subsidiary other than liabilities that are by their terms
subordinated in right of payment to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,

(ii) any securities, notes or other similar obligations received by the Borrower
or such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent so converted) within 180 days following the closing of such Asset Sale,
and

 

-86-



--------------------------------------------------------------------------------

(iii) any Designated Noncash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (iii) that is at that time outstanding, not to exceed $25,000,000
at the time of the receipt of such Designated Noncash Consideration, with the
Fair Market Value of each item of Designated Noncash Consideration being
measured at the time received and without giving effect to subsequent changes in
value,

shall be deemed to be cash or Cash Equivalents for purposes of this provision
and for no other purpose.

Section 6.05 Restricted Payments. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except:

(i) the payment by the Borrower or any Restricted Subsidiary of any dividend or
the consummation of any irrevocable redemption within 60 days after the date of
declaration thereof or giving the notice of the redemption, if on the date of
declaration or notice the payment would have complied with this Section 6.05
(assuming, in the case of redemption, the giving of the notice would have been
deemed to be a Restricted Payment at such time and such deemed Restricted
Payment would have been permitted at such time); provided that any Restricted
Payment pursuant to this clause (i) shall be deemed to have utilized capacity
under the exception that such Restricted Payment would have been permitted to
have been made in reliance of at the time of declaration or notice of
redemption, as applicable;

(ii) the Borrower may declare or make a Restricted Payment with respect to its
Equity Interest payable solely in Qualified Equity Interests or redeem any of
its Equity Interests in exchange for, or out of the proceeds of the
substantially concurrent issuance and sale of, Qualified Equity Interests or
through accretion or accumulation of such dividends on such Equity Interests;
provided that the issuance of such Equity Interests are not included in any
determination of the Retained Excess Cash Flow Amount;

(iii) repurchase, redemption or other acquisition for value by the Borrower of,
Equity Interests of the Borrower held by officers, directors or employees or
former officers, directors or employees of the Borrower and any Restricted
Subsidiary (or their transferees, estates or beneficiaries under their estates),
upon their death, disability, retirement, severance or termination of employment
or service; provided that the aggregate cash consideration paid for all such
redemptions shall not exceed $10,000,00015,000,000 during any twelve consecutive
months (with unused amounts in any period being carried over to succeeding
periods; provided, that the total amount of such purchases, redemptions or other
acquisitions under this clause (iii) in any twelve consecutive months shall not
exceed $20,000,00025,000,000); provided, further, that cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary from any current
or former officer, director or employee (or any permitted transferees thereof)
of the Borrower or any of its Restricted Subsidiaries (or any direct or indirect
parent company thereof), in connection with a repurchase of Equity Interests of
the Borrower from such Persons will not be deemed to constitute a Restricted
Payment for purposes of this Section 6.05;

(iv) repurchases of Equity Interests deemed to occur (a) upon the exercise of
stock options, warrants, or similar rights if the Equity Interests represent all
or a portion of the exercise price thereof or (b) in connection with the
satisfaction of any withholding Tax obligations incurred relating to the vesting
or exercise of stock options, warrants, restricted stock units or similar
rights;

(v) any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Equity
Interests of the Borrower (other than Qualified Equity Interests issued or sold
to a Restricted Subsidiary of the Borrower or an employee stock ownership plan
or to a trust established by the Borrower or any of its Restricted Subsidiaries
for the benefit of their employees) or a substantially concurrent cash capital
contribution received by the Borrower from its stockholders; provided that such
net cash proceeds are not included in any determination of the Retained Excess
Cash Flow Amount;

 

-87-



--------------------------------------------------------------------------------

(vi) payments or distributions to dissenting stockholders of a Person acquired
by the Borrower or a Restricted Subsidiary pursuant to an Asset Acquisition
permitted by Section 6.11;

(vii) any Restricted Subsidiary may declare or make a Restricted Payment with
respect to the Equity Interests of such Restricted Subsidiary to the Borrower or
any other Restricted Subsidiary (and, in the case of a Restricted Subsidiary
that is not a Wholly Owned Subsidiary, to each owner of Equity Interests of such
Restricted Subsidiary such that the Borrower or Restricted Subsidiary receives
at least its pro rata share of such dividend or distribution);

(viii) Restricted Payments in the form of dividends on the Borrower’s common
stock in an aggregate amount not to exceed in any 12-month period
$15,000,00020,000,000; provided that after giving effect thereto no Event of
Default shall have occurred and be continuing;

(ix) Restricted Payments up to an aggregate amount not to exceed $25,000,000the
greater of $30,000,000 and 20.0% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries (calculated on a Pro Forma Basis) for the most recent
Test Period ending prior to such date of determination for which financial
statements have been delivered to the Lenders pursuant to Section 4.01 or 5.01;
provided that, at the time of, and after giving effect thereto on a pro forma
basisPro Forma Basis no Event of Default shall have occurred and be continuing;

(x) [reserved];

(xi) the Separation Distribution; and

(xii) Restricted Payments in an amount not to exceed the portion of the Retained
Excess Cash Flow Amount on the date of such election that the Borrower elects to
apply to this Section 6.05(xii) in a written notice of a Responsible Officer
thereof, which notice shall set forth the Retained Excess Cash Flow Amount (and
the calculation thereof in reasonable detail) immediately prior to such election
and the amount thereof elected to be so applied; provided that after giving
effect thereto on a pro forma basisPro Forma Basis (i) no Event of Default shall
have occurred and be continuing and (ii) the Consolidated Leverage Ratio is
equal to or less than 3.25 to 1.00; and

(xiii) other Restricted Payments; provided that after giving effect thereto on a
Pro Forma Basis (i) no Event of Default shall have occurred and be continuing
and (ii) the Consolidated Leverage Ratio is equal to or less than 1.75:1.00.

Section 6.06 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates involving payment or consideration in excess of $5,000,000, except:

(a) for transactions at prices and on terms and conditions not less favorable to
the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, as determined by the Borrower;

(b) transactions between or among the Borrower and its Restricted Subsidiaries
not involving any other Affiliate;

(c) pursuant to, as determined by the Borrower, reasonable director, officer and
employee compensation (including bonuses) and other benefits (including
retirement, health, and stock compensation plans) and indemnification
arrangements and performance of such arrangements;

(d) any Restricted Payment permitted by Section 6.05;

 

-88-



--------------------------------------------------------------------------------

(e) the Transaction Agreements and any other agreement set forth on Schedule
6.06 and any amendment, modification or replacement of any of the forgoing that
is not, taken as a whole, adverse to the Lenders in any material respect;

(f) any transaction with a joint venture which would be subject to this
Section 6.06 solely because the Borrower or a Restricted Subsidiary owns an
equity interest in or otherwise controls such joint venture;

(g) any transaction with an Affiliate where the only consideration paid by the
Borrower or any Restricted Subsidiary is Qualified Equity Interests;

(h) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise, in each case pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans in the ordinary course of
business;

(i) any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and the transactions
pursuant thereto; and

(j) any other transaction approved by a majority of the disinterested members of
the Borrower as being fair to the Borrower and its Restricted Subsidiaries.

Section 6.07 Changes in Fiscal Periods. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, change its fiscal year to end on a
day other than December 31 or change its method of determining fiscal quarters
without the Administrative Agent’s prior written consent (such consent not to be
unreasonably withheld) and, in any event, no more than one (1) time while this
Agreement is in effect.

Section 6.08 Sales and Leasebacks. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any arrangement with any
Person (other than the Borrower or a Restricted Subsidiary) providing for the
leasing by the Borrower or any Restricted Subsidiary of real or personal
property that has been or is to be sold or transferred by the Borrower or any
Restricted Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or any Restricted Subsidiary unless (i) the
lease is not prohibited pursuant to Section 6.01 and 6.02 and (ii) the
disposition of such property is not prohibited by Section 6.04.

Section 6.09 Clauses Restricting Subsidiary Distributions. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to
(a) pay dividends or make any other distributions on or in respect of its Equity
Interests held by the Borrower or a Restricted Subsidiary, (b) make loans or
advances or pay any Indebtedness or other obligation owed to the Borrower or any
Subsidiary Guarantor or (c) transfer any of its assets to the Borrower or any
Subsidiary Guarantor, except for such encumbrances or restrictions existing
under or by reason of:

(i) any encumbrances or restrictions existing under this Agreement and the other
Loan Documents;

(ii) encumbrances or restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the capital stock or assets of
such Restricted Subsidiary;

(iii) encumbrances or restrictions under any agreement governing Capital Lease
Obligations secured by Liens permitted by Section 6.02, so long as such
restrictions apply only to the assets subject to such Liens or relating to such
Capital Lease Obligations, as the case may be;

(iv) encumbrances or restrictions under any agreement listed on Schedule 6.09 as
in effect on the Closing Date;

 

-89-



--------------------------------------------------------------------------------

(v) encumbrances or restrictions under any agreement of any Person that becomes
a Restricted Subsidiary after the Closing Date that existed prior to the time
such Person became a Restricted Subsidiary; provided that such restrictions are
not created in contemplation of or in connection with such acquisition;

(vi) any other instrument or agreement entered into after the Closing Date that
contains encumbrances and restrictions that, as determined by the Borrower, will
not materially adversely affect the Borrower’s ability to make payments on the
Loans;

(vii) encumbrances or restrictions existing under or by reason of applicable
law, regulation or order;

(viii) non-assignment provisions of any contract or lease entered into in the
ordinary course of business;

(ix) encumbrances or restrictions imposed under any agreement to sell assets,
including Qualified Equity Interests of such Restricted Subsidiary, permitted
under this Agreement to any Person pending the closing of such sale;

(x) encumbrances or restrictions relating to any Lien permitted under this
Agreement imposed by the holder of such Lien that limit the right of the
relevant obligor to transfer assets that are subject to such Lien;

(xi) encumbrances or restrictions relating to any Lien on any asset or property
at the time of acquisition of such asset or property by the Borrower or any
Restricted Subsidiary;

(xii) customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements, shareholder
agreements and other similar agreements that restrict the transfer of ownership
interests in such partnership, limited liability company, joint venture,
corporation or similar Person;

(xiii) encumbrances or restrictions on cash or other deposits or net worth
imposed by suppliers, customers or landlords under contracts entered into in the
ordinary course of business;

(xiv) with respect to clause (c) only, any encumbrance or restriction consisting
of customary non-assignment provisions in leases governing leasehold interests,
licenses, joint venture agreements and agreements similar to any of the
foregoing to the extent such provisions restrict the transfer of the property
subject to such leases, licenses, joint venture agreements or similar
agreements;

(xv) with respect to clause (c) only, any encumbrance or restriction contained
in security agreements or mortgages securing Indebtedness of a Restricted
Subsidiary to the extent such encumbrance or restriction restricts the transfer
of the property subject to such security agreements or mortgages;

(xvi) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, agreements, instruments or obligations referred
to in this Section 6.09; provided that, as determined by the Borrower, such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings (a) are not materially more restrictive
with respect to such encumbrances and restrictions than those prior to such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings or (b) will not materially adversely
affect the Borrower’s ability to make payments on the Loans; and

(xvii) encumbrances or restrictions imposed by the Senior Notes.

 

-90-



--------------------------------------------------------------------------------

Section 6.10 Financial Maintenance Covenants.

For so long as any Revolving Commitments are outstanding or any Lender has any
Outstanding Revolving Credit:

(a) the Borrower will not permit the Consolidated Net Leverage Ratio as of the
last day of any fiscal quarter of the Borrower, commencing with the fiscal
quarter ending December 31, 2016 to exceed (i) with respect to any fiscal
quarter ending prior to March 31, 2018, 4.50 to 1.00, (ii) with respect to any
fiscal quarter ending on or after March 31, 2018 and prior to March 31, 2019,
4.25 to 1.00, (iii) with respect to any fiscal quarter ending on or after
March 31, 2019 and prior to March 31, 2020, 4.00 to 1.00 and (ii) with respect
to any fiscal quarter ending on or after March 31, 2020,2018, to exceed 3.75 to
1.00; and

(b) the Borrower will not permit the Interest Coverage Ratio for any Test
Period, commencing with the Test Period ending December 31, 2016 to be less than
(i) with respect to any Test Period ending prior to March 31, 2018, 3.00 to
1.00, (ii) with respect to any Test Period ending on or after March 31, 2018 and
prior to March 31, 2019, 3.25 to 1.00 and (iii) with respect to any Test Period
ending on or after March 31, 2019, 3.502018, to be less than 3.25 to 1.00.

Section 6.11 Investments. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, make any advance, loan, extension of credit (by way
of Guarantee or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or incur any Unrestricted Subsidiary Support
Obligations with respect to, any other Person (all of the foregoing,
“Investments”) except:

(a) extensions of trade credit and credit to customers in the ordinary course of
business;

(b) Investments in cash and Cash Equivalents and Investments that were Cash
Equivalents when made;

(c) loans and advances to directors, employees and officers of the Borrower or
any Restricted Subsidiary in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate principal amount
for the Borrower and its Restricted Subsidiaries not to exceed $10,000,000 at
any one time outstanding;

(d) Investments made by the Borrower or any Restricted Subsidiary in the
Borrower or any Restricted Subsidiary; provided that the aggregate outstanding
amount of Investments by Loan Parties in Non-Loan Parties pursuant to this
clause (d) shall not exceed $25,000,00035,000,000 at any time;

(e) any Investment existing on, or made pursuant to binding commitments existing
on, the Closing Date and set forth on Schedule 6.11;

(f) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower; provided that the issuance of such
Equity Interests are not included in any determination of the Retained Excess
Cash Flow Amount;

(g) accounts, chattel paper and notes receivable arising from the sale or lease
of goods or the performance of services in the ordinary course of business;

(h) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, suppliers and customers arising in the ordinary course of
business;

(i) Investments in an amount not to exceed at any one time outstanding
$50,000,000the greater of $70,000,000 and 50.0% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries (calculated on a Pro Forma Basis) for
the most recent Test Period ending prior to such date of determination for which
financial statements have been delivered to the Lenders pursuant to Section 4.01
or 5.01;

 

-91-



--------------------------------------------------------------------------------

(j) Investments arising out of the receipt by the Borrower or a Restricted
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.04;

(k) lease, utility and other similar deposits in the ordinary course of
business;

(l) to the extent constituting Investments, the Transactions;

(m) Investments in an amount not to exceed the portion of the Retained Excess
Cash Flow Amount on the date of such election that the Borrower elects to apply
to this Section 6.11(m) in a written notice of a Responsible Officer thereof,
which notice shall set forth the Retained Excess Cash Flow Amount (and the
calculation thereof in reasonable detail) immediately prior to such election and
the amount thereof elected to be so applied; provided that after giving effect
thereto no Event of Default shall have occurred and be continuing; and

(n) Permitted Acquisitions.

Section 6.12 Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits or restricts
the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets; provided that
(A) the foregoing shall not apply to prohibitions, restrictions and conditions
imposed by any Requirement of Law, Permitted Encumbrances, any subordinated
Indebtedness, the documents governing any Indebtedness permitted to be incurred
pursuant to Section 6.01(c) or (h) or by any Loan Document, (B) the foregoing
shall not apply to prohibitions, restrictions and conditions contained in
agreements relating to the disposition of any assets pending such disposition,
provided such prohibitions, restrictions and conditions apply only to the assets
or Restricted Subsidiary that is to be disposed of and such disposition is
permitted hereunder, (C) the foregoing shall not apply to prohibitions,
restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement if such restrictions or conditions either (1) apply
only to the property or assets securing such Indebtedness, or (2) do not
restrict the granting of Liens by the Loan Parties to secure the maximum amount
of the Revolving Commitments and Term B Loans in effect on the Closing Date,
(D) the foregoing shall not apply to customary prohibitions, restrictions or
conditions in joint venture agreements and other similar agreements applicable
to joint ventures permitted by Section 6.11 and applicable solely to such joint
venture and entered into in the ordinary course of business, (E) the foregoing
shall not apply to customary prohibitions or restrictions in leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
prohibitions or restrictions relate to the assets subject thereto or are
customary provisions in leases and other contracts restricting the subletting or
assignment thereof, and (F) the foregoing shall not apply to prohibitions,
restrictions or conditions in agreements to which a Restricted Subsidiary is a
party that are either (x) in effect on the Closing Date and identified on
Schedule 6.12 or (y) binding on such Restricted Subsidiary at the time of
acquisition thereof and not entered into in contemplation of such acquisition,
and relating solely to such Restricted Subsidiary and the assets of the
Restricted Subsidiary subject to such agreement.

Section 6.13 Restrictions on Amendments of Certain Documents.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to
amend their organizational documents in a manner that is materially adverse to
the Lenders.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to
amend the terms of any Junior Debt in a manner that is materially adverse to the
Lenders.

Section 6.14 Lines of Business. The Borrower and its Restricted Subsidiaries
will not engage in any material line of business other than the lines of
business conducted by the Borrower and its Restricted Subsidiaries on the
Closing Date and any Related Business.

 

-92-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

Section 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in this Agreement or any other Loan Document or
any amendment, modification or waiver in respect thereof, or in any certificate
furnished pursuant to this Agreement or any other Loan Document or any
amendment, modification or waiver in respect thereof, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI; provided that the Borrower’s failure to
perform or observe the covenant set forth in Section 6.10 shall not constitute
an Event of Default for purposes of any Term Facilities unless and until the
Required Revolving Lenders have actually terminated the Revolving Commitments as
a result thereof (the “Term Loan Standstill Period”);

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document to which it is
a party (other than those specified in clause (a), (b), (c) or (d) of this
Section 7.01), and such failure shall continue unremedied for a period of 30
days after written notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
any applicable grace period therefor;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution

 

-93-



--------------------------------------------------------------------------------

of, or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 (to the extent not adequately covered by insurance) shall
be rendered against the Borrower, any Material Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed;

(k) the occurrence of one or more ERISA Events in an aggregate amount in excess
of $35,000,000;

(l) at any time, the Collateral Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party shall so assert in writing, or any
material Lien created by the Collateral Documents shall cease to be enforceable
and of the same effect and priority purported to be created thereby (except, in
each case, as permitted under the Loan Documents); provided however that no
Event of Default shall occur under this clause (l) if the aggregate book value
of Collateral not subject to a first priority perfected security interest or
Lien is at any time less than or equal to $15,000,000;

(m) this Agreement or the Guarantee Agreement shall cease, for any reason, to be
in full force and effect, or any Loan Party shall so assert in writing, except
as permitted under the Loan Documents; or

(n) a Change of Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders (or, prior to the expiration of the Term Loan Standstill
Period, with respect to an Event of Default arising solely from the Borrower’s
failure to observe any Financial Covenant, at the request of the Required
Revolving Lenders only (and in such case only with respect to the Revolving
Commitments, Revolving Loans and any Letters of Credit)) shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and payable
during the continuation of such event) by the Borrower, and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind (other than notice from the
Administrative Agent), all of which are hereby waived by the Borrower and
(iii) require all outstanding Letters of Credit to be cash collateralized in
accordance with Section 2.17(k); and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Section 7.01, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable and the Letters of Credit shall automatically be required to be cash
collateralized in accordance with Section 2.17(k), without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.

ARTICLE VIII

The Administrative Agent

Section 8.01 Appointment and Authorization. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders

 

-94-



--------------------------------------------------------------------------------

(including in its capacities as a potential counterparty to a Specified Swap
Agreement and a potential Cash Management Bank) and the Issuing Banks hereby
irrevocably appoint and authorize the Administrative Agent to act as the agent
of such Lender or Issuing Bank for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article VIII and Article IX (including Section 9.04, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 8.02 Administrative Agent and Affiliates. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Restricted Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.

Section 8.03 Action by Administrative Agent. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and the
other Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 or 9.03), and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Restricted Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or 9.03) or otherwise, in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered under or in
connection with this Agreement or any other Loan Document, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents or the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

Section 8.04 Consultation with Experts. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their

 

-95-



--------------------------------------------------------------------------------

respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct with
respect to the actions of such sub-agents or their selection.

Section 8.06 Successor Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall an such successor Administrative Agent be a Defaulting Lender.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Issuing Banks directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 9.06 and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d) Any resignation or removal by JPMorgan Chase Bank, N.A. as Administrative
Agent pursuant to this Section shall also constitute its resignation as Issuing
Bank and Swing Line Lender. If JPMorgan Chase Bank, N.A. resigns as an Issuing
Bank, it shall retain all the rights, powers, privileges and duties of the
Issuing Bank

 

-96-



--------------------------------------------------------------------------------

hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all LC Exposure with respect
thereto, including the right to require the Lenders to make ABR Loans or fund
risk participations. If JPMorgan Chase Bank, N.A. resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make ABR
Loans or fund risk participations in outstanding Swing Line Loans. Upon the
appointment by the Borrower of a successor Issuing Bank or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swing Line Lender, as applicable, (b) the retiring Issuing Bank and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to JPMorgan Chase Bank, N.A. to effectively assume the obligations
of JPMorgan Chase Bank, N.A. with respect to such Letters of Credit.

Section 8.07 Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

Section 8.08 Lead Arrangers; Co-Syndication Agent; Co-Documentation Agents.
Notwithstanding anything to the contrary herein, none of the Lead Arrangers, the
Co-Syndication Agent or Co-Documentation Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, if applicable, as the Administrative Agent, a Lender, the Swing
Line Lender or an Issuing Bank. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lead Arrangers, the Co-Syndication Agent or the
Co-Documentation Agents in deciding to enter into this Agreement or any other
Loan Document or in taking or not taking any action hereunder or thereunder.

Section 8.09 Tax Indemnification by the Lenders. To the extent required by any
applicable Requirements of Law, the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax.
Without limiting or expanding the provisions of Section 2.14, each Lender shall
indemnify and hold harmless the Administrative Agent against, and shall make
payable in respect thereof within 10 days after demand therefor, any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 8.09. The agreements in this Section 8.09 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
commitments and the repayment, satisfaction or discharge of all other
Obligations. For the avoidance of doubt, for purposes of this Section 8.09, the
term “Lender” includes any Issuing Bank and the Swing Line Lender

Section 8.10 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

-97-



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
this Agreement) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under this
Agreement.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 or
Section 9.03 of this Agreement, and (iii) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Section 8.11 Obligations Under Cash Management Agreements and Specified Swap
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
any Loan Document by virtue of the provisions hereof or of any other Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article VIII to the contrary, the

 

-98-



--------------------------------------------------------------------------------

Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Obligations arising under Specified Swap Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE IX

Miscellaneous

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or tele-phone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet web-sites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swingline
Lender, any Issuing Bank or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

-99-



--------------------------------------------------------------------------------

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet.

(d) Each of the Borrower, the Administrative Agent, each Issuing Bank and the
Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Bank and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Requirements of Law, including United States Federal and state securities
Requirements of Law, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) The Administrative Agent, the Issuing Banks and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices,
Committed Loan Notices, notices with request to Letters of Credit under
Section 2.17 and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the Issuing Banks, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Per-son on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

-100-



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended, amended and restated or modified except as
provided in Sections 2.02, 2.19 and 2.20 or pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders and
acknowledged by the Administrative Agent or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce or forgive the principal amount of
any Loan or LC Disbursement or reduce or forgive the rate of interest thereon,
or reduce or forgive any fees payable hereunder, without the written consent of
each Lender directly affected thereby (it being understood that the waiver of
(or amendment to the terms of) any obligation to pay amounts pursuant to
Section 2.10(c) or any waiver or any change to the definition of “Consolidated
Leverage Ratio,” “Consolidated Net Leverage Ratio,” “Interest Coverage Ratio,”
or “Consolidated Secured Net Leverage Ratio” or a defined term related thereto
shall not constitute a reduction or forgiveness of principal, interest or fees),
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.15 without the written consent
of each Lender adversely affected thereby, (v) except as provided in
Section 9.16,9.15, release all or substantially all of the Collateral securing
the Obligations or all or substantially all of the value of the Guarantees
provided by the Guarantors taken as a whole without the written consent of each
Lender, or (vi) change any of the provisions of this Section or the definition
of “Required Lenders,” “Required Revolving Lenders,” “Required Term Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided that such provisions may be amended or amended and
restated pursuant to the establishment of Incremental Term Loans pursuant to
Section 2.02 in order to restrict affiliated lenders and other persons from
being included in such definitions; provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swing Line Lender or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent, the Swing Line
Lender or such Issuing Bank, as the case may be.

(c) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made (including by amendment and restatement) with the
consent of the Borrower and the Administrative Agent (but without the consent of
any Lender) to the extent necessary (A) to effectuate any Incremental
Facilities, Replacement Revolving Facility Commitments, Replacement Revolving
Loans, Extended Revolving Commitments and Extended Revolving Loans in a manner
consistent with Sections 2.02, 2.19 and 2.20 and as may be necessary to
establish such Incremental Facilities, Extended Revolving Commitments, Term
Loans, Replacement Revolving Facility Commitments, Replacement Revolving Loans
or Extended Revolving Loans as a separate Class or tranche from any existing
Term Loans, Revolving Commitments or Revolving Loans, as applicable, and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately, (B) to incorporate terms favorable
to the Lenders in accordance with the definitions of “Permitted Junior Lien
Debt”, “Permitted Other First Lien Debt” or “Permitted Unsecured Indebtedness”
or (C) to cure any ambiguity, omission, error, defect or inconsistency and, in
each case under this clause (C), such amendment shall become effective without
any further action or consent of any other party to any Loan Document if the
same is not objected to in writing by the Required Lenders within ten Business
Days following receipt of notice thereof.

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the consent of the Required Revolving Lenders (in lieu of the
Required Lenders) shall be necessary to (1) waive or consent to a waiver of an
Event of Default under Section 7.01(d) (solely with respect to Section 6.10),
(2) modify or amend Section 6.10 (including, in each case, the component
definitions thereof, solely to the extent such definitions are used in such
Section (but not otherwise)) or this clause (d), or (3) waive any conditions
precedent to Revolving Borrowings required pursuant to Article IV.

Section 9.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

-101-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document (but subject to the terms of the Pari Intercreditor Agreement, if
applicable), the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Bank or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 9.09
(subject to the terms of Section 2.15 and the Pari Intercreditor Agreement, if
applicable), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) subject to the Pari Intercreditor Agreement,
if applicable, the Required Lenders shall have the rights otherwise ascribed to
the Administrative Agent pursuant to Section 7.01 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to the Pari Intercreditor Agreement, if applicable, and Section 2.15,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

Section 9.04 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable, documented, out-of-pocket
expenses incurred by the Administrative Agent and its Related Parties (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, restatements,
modifications or waivers (or any proposed amendments, restatements,
modifications or waivers) of the provisions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable, documented, out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable,
documented, out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any Issuing Bank (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any Issuing Bank) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable, documented, out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Issuing Bank, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable, documented, out-of-pocket related expenses
(including the reasonable, documented fees, charges and disbursements (A) one
primary counsel for all Indemnitees in any one action and (B) one local counsel
in each applicable jurisdiction unless, in each case, in the reasonable opinion
of such counsel representation of all Indemnitees would be inappropriate due to
the existence of an actual or potential conflict of interest owed to any
unaffiliated third party) that may be incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Borrower or any of its Subsidiaries, or
any action or proceeding relating to Environmental Laws related in any way

 

-102-



--------------------------------------------------------------------------------

to a Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or by any such persons
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower against an Indemnitee for breach in bad faith or a material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by the
Borrower to the Administrative Agent (or any sub-agent thereof), an Issuing Bank
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), such Issuing Bank or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or such Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or an Issuing Bank in connection with such capacity.

(d) To the fullest extent permitted by applicable law, the parties shall not
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
the foregoing shall not in any way limit the indemnification obligations of the
Borrower pursuant to clause (b) above to the extent that such special, indirect,
consequential or punitive damages are included in any claim by a third party
unaffiliated with the applicable Indemnitee with respect to which the applicable
Indemnitee is entitled to indemnification pursuant to clause (b) above. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.

(f) The agreements in this Section shall survive the resignation of the
Administrative Agent and any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

Section 9.05 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-103-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“assignee” or “assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Loans at the time owing to it) with
the prior written consent of:

 

(A) the Borrower (such consent not to be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required for an assignment
(i) of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund,
(ii) of a Revolving Commitment or Revolving Loans to a Revolving Lender or an
Affiliate of a Revolving Lender or (iii) if an Event of Default pursuant to
Section 7.01(a), (b), (h) or (i) has occurred and is continuing, any other
assignee; provided, further, that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
of the proposed assignment;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of any Term Loan to an assignee that is a Lender, an Affiliate
of a Lender or an Approved Fund; and

(C) in the case of an assignment of a Revolving Commitment, each Issuing Bank
and the Swing Line Lender (each such consent not to be unreasonably withheld or
delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than (x) with respect
to the Revolving Facility, $5,000,000 and (y) with respect to Term Loans,
$1,000,000, in each case, unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Revolving Commitments or Revolving Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in its
sole discretion);

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) the assignee shall not be (i) the Borrower or any of the Borrower’s
Affiliates except in accordance with Section 2.21 and clause (e) below or (ii) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person); and

(F) no Ineligible Institution shall constitute a permitted assignee under this
Agreement.

 

-104-



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.04). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.05
shall be null and void.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
related interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to such
Lender’s own interests only), at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption with respect
to a permitted assignment executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section (unless waived), and any written consent to
such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks, institutions or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) or the first proviso to Section 9.03(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.14 (subject to the requirements and limitations of such Sections; provided
that any documentation required to be provided pursuant to Section 2.14(e) shall
be provided solely to the participating Lender) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15(e) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding or other governmental inquiry to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and the parties hereto shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

-105-



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law after the Participant becomes a Participant.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other applicable central bank that
governs or regulates the activities of such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Any Lender may, so long as no Event of Default has occurred and is
continuing and no Revolving Loans or Swing Line Loans are outstanding after
giving effect thereto, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to the Borrower or
one of its Subsidiaries through (x) Dutch auctions open to all Lenders on a pro
rata basis in accordance with procedures of the type described in Section 2.21
or (y) notwithstanding any other provision in this Agreement, open market
purchase on a non-pro rata basis; provided that in connection with assignments
pursuant to clauses (x) and (y) above:

(i) if a Subsidiary is the assignee, upon such assignment, transfer or
contribution, such Subsidiary shall automatically be deemed to have contributed
the principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the Borrower; or

(ii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (A) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(B) the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (C) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register;

(iii) [reserved];

(iv) the Borrower and its subsidiaries shall not purchase more than 50% of the
aggregate principal amount of the Term Loans outstanding on the Closing Date;

(v) all parties to the relevant transactions shall render customary “big-boy”
disclaimer letters; and

(vi) at the time any the Borrower or any of its Subsidiaries is making purchases
of Term Loans it shall enter into an assignment and assumption agreement
reasonably satisfactory to the Administrative Agent documenting the foregoing;

Section 9.06 Survival. All covenants, agreements, representations and warranties
made by any Loan Parties herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this

 

-106-



--------------------------------------------------------------------------------

Agreement is outstanding and unpaid and so long as the Revolving Commitments
have not expired or terminated. The provisions of Sections 2.12, 2.13, 2.14 and
9.04 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments, any
assignment of rights by or replacement of a Lender or the termination of this
Agreement or any provision hereof.

Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Lead Arranger constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective as provided in
Section 4.01, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by email or telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 9.08 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. Each Lender agrees to notify the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by and construed
in accordance with the law of the State of New York.

(b) The Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York sitting
in New York County, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Lender, the Swing Line
Lender or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
any other Loan Party or their respective properties in the courts of any
jurisdiction.

 

-107-



--------------------------------------------------------------------------------

(c) The Borrower and each other Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or an
agreement described in clause (f) hereof or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower, (i) on a confidential basis to (x) any rating agency in
connection with rating the Borrower or any of its subsidiaries or the Loans
hereunder, (y) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the facilities or
(z) market data collectors, similar service providers to the lending industry
and service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the other Loan Documents or
(j) subject to an agreement containing provisions substantially the same as
those of this Section, to any Person to whom or for whose benefit that such
Lender pledges or assigns a security interest pursuant to Section 9.05(d). For
the purposes of this Section, “Information” means all information received from
the Borrower or its Affiliates relating to the Borrower, its subsidiaries or
their businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or its Affiliates and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would reasonably accord to
its own confidential information.

 

-108-



--------------------------------------------------------------------------------

Subject to Section 9.18, each Lender acknowledges that information furnished to
it pursuant to this Agreement or the other Loan Documents may include material
non-public information concerning the Borrower and its Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

Subject to Section 9.18, all information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement or the other Loan Documents
will be syndicate-level information, which may contain material non-public
information about the Borrower and its Affiliates and their related parties or
their respective securities. Accordingly, each Lender represents to the Borrower
and the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

Section 9.14 USA PATRIOT Act. Each Lender subject to the Act hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is hereby
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

Section 9.15 Collateral and Guarantee Matters.

(a) The Lenders irrevocably authorize the Administrative Agent to enter into a
Pari Intercreditor Agreements and any other customary intercreditor agreement or
arrangement in form and substance reasonably satisfactory to the Administrative
Agent with the holders of any Indebtedness secured by Liens on the Collateral
(or any agent thereof) permitted under this Agreement that in the good faith
determination of the Administrative Agent is necessary to effectuate the
incurrence of such Indebtedness.

(b) Any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall automatically be released (i) upon all of the
Obligations (other than (x) (A) Cash Management Obligations and (B) Obligations
under Specified Swap Agreements not yet due and payable, and (y) contingent
obligations not yet accrued and payable) having been paid in full, all Letters
of Credit having been cash collateralized or otherwise back-stopped (including
by “grandfathering” into any future credit facilities), in each case, on terms
reasonably satisfactory to the relevant Issuing Bank in its sole discretion, or
having expired or having been terminated, and the Total Revolving Commitments
having expired or having been terminated, (ii) upon any sale, transfer or other
disposition not prohibited hereunder or under any other Loan Document to any
Person other than a Loan Party, (iii) subject to Section 9.02, if approved,
authorized or ratified in writing by the Required Lenders, (iv) owned by a
Subsidiary Guarantor upon (or substantially simultaneously with) release of such
Subsidiary Guarantor from its obligations under its Guarantee Agreement pursuant
to clause (c) below, or (v) as expressly provided in the Collateral Documents.

(c) Any Subsidiary Guarantor shall automatically be released from its
obligations under the Guarantee Agreement (A) in the event of dissolution of
such Person, (B) if such Person is designated as an Unrestricted Subsidiary or
otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of this Agreement, upon (or substantially simultaneously with)
effectiveness of such designation or when it first ceases to be a Restricted
Subsidiary, respectively, (C) if the obligations under this Agreement are
discharged in accordance with the terms of this Agreement or (D) as otherwise
expressly provided in the Guarantee Agreement.

(d) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release its
interest in particular types or items of property, release any Subsidiary
Guarantor from its obligations under the Guarantee Agreement, or enter into an
intercreditor agreement pursuant to this Section 9.15. In each case as specified
in this Section 9.15, the Administrative Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Subsidiary Guarantor from its
obligations under the Guarantee Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.15; subject to receipt by the
Administrative Agent of a certificate of an authorized officer of the Borrower
certifying that such transaction and release are permitted under this Agreement
and the other Loan Documents.

 

-109-



--------------------------------------------------------------------------------

Section 9.16 No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees for itself and on behalf of the Loan Parties that (i) the Revolving
Facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Loan Parties, on the one hand, and the Agent
Parties and the Lenders, on the other hand, and the Loan Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agent Parties and the Lenders is and has been acting solely as a
principal and is not the agent or fiduciary for the Loan Parties; (iii) the Lead
Arrangers, Agent Parties and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Lead
Arrangers or the Agent Parties has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(iv) the Agent Parties and the Lenders have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

Section 9.17 Platform; Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Lead Arrangers may, but shall not be
obligated to, make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

Section 9.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other loan notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

-110-



--------------------------------------------------------------------------------

Section 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Bank that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

Section 9.20 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

-111-



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

[remainder of page intentionally left blank]

 

-112-



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties have caused this Agreement to be executed by their
duly authorized officers as of the day and year first written above.

 

DONNELLEY FINANCIAL SOLUTIONS, INC., By:  

 

  Name:   Title:

[Signature Page to DFS Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A.,, as a Lender, Issuing Bank and Swing
Line Lender By:  

 

  Name:   Title:

[Signature Page to DFS Credit Agreement]



--------------------------------------------------------------------------------

                                         , as a Lender

By:  

 

  Name:   Title: If a second signature block is required: By:  

 

  Name:   Title:

[Signature Page to DFS Credit Agreement]